


Exhibit 10.2

 

AMENDED AND RESTATED

 

LIMITED PARTNERSHIP AGREEMENT

 

OF

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

a Delaware limited partnership

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS THE TRANSFEROR DELIVERS TO THE PARTNERSHIP AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO
THE EFFECT THAT THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

 

AMENDED AND RESTATED AS OF AUGUST 4, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1. DEFINED TERMS

1

 

 

ARTICLE 2. ORGANIZATIONAL MATTERS

14

 

 

Section 2.1.

Continuation

14

Section 2.2.

Name

14

Section 2.3.

Registered Office and Agent; Principal Office

14

Section 2.4.

Power of Attorney

14

Section 2.5.

Term

16

Section 2.6.

Admission of Limited Partners

16

 

 

 

ARTICLE 3. PURPOSE

16

 

 

 

Section 3.1.

Purpose and Business

16

Section 3.2.

Powers

16

Section 3.3.

Representations and Warranties by the Parties

17

Section 3.4.

Not Publicly Traded

18

 

 

 

ARTICLE 4. CAPITAL CONTRIBUTIONS

19

 

 

Section 4.1.

Capital Contributions of the Partners

19

Section 4.2.

Issuances of Additional Partnership Interests

19

Section 4.3.

Contribution of Proceeds of Issuance of Securities by the Company

22

Section 4.4.

Additional Funds

23

Section 4.5.

Preemptive Rights

23

 

 

 

ARTICLE 5. DISTRIBUTIONS

24

 

 

 

Section 5.1.

Requirement and Characterization of Distributions

24

Section 5.2.

Amounts Withheld

24

Section 5.3.

Distributions Upon Liquidation

25

Section 5.4.

Restricted Distributions

25

 

 

 

ARTICLE 6. ALLOCATIONS

25

 

 

 

Section 6.1.

Allocations For Capital Account Purposes

25

 

 

 

ARTICLE 7. MANAGEMENT AND OPERATIONS OF BUSINESS

26

 

 

Section 7.1.

Management

26

 

--------------------------------------------------------------------------------


 

Section 7.2.

Certificate of Limited Partnership

30

Section 7.3.

Restrictions on General Partner Authority

30

Section 7.4.

Reimbursement of the General Partner and the Company

30

Section 7.5.

Outside Activities of the General Partner

31

Section 7.6.

Contracts with Affiliates

31

Section 7.7.

Indemnification

32

Section 7.8.

Liability of the General Partner

33

Section 7.9.

Other Matters Concerning the General Partner

34

Section 7.10.

Title to Partnership Assets

35

Section 7.11.

Reliance by Third Parties

35

 

 

 

ARTICLE 8. RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

36

 

 

Section 8.1.

Limitation of Liability

36

Section 8.2.

Management of Business

36

Section 8.3.

Outside Activities of Limited Partners

36

Section 8.4.

Return of Capital

37

Section 8.5.

Rights of Limited Partners Relating to the Partnership

37

Section 8.6.

Redemption Right

38

Section 8.7.

Conversion of LTIP Units

39

Section 8.8.

Voting Rights of LTIP Units

42

 

 

 

ARTICLE 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS

43

 

 

Section 9.1.

Records and Accounting

43

Section 9.2.

Fiscal Year

43

Section 9.3.

Reports

43

 

 

 

ARTICLE 10. TAX MATTERS

44

 

 

Section 10.1.

Preparation of Tax Returns

44

Section 10.2.

Tax Elections

44

Section 10.3.

Tax Matters Partner

44

Section 10.4.

Organizational Expenses

46

Section 10.5.

Withholding

46

 

 

 

ARTICLE 11. TRANSFERS AND WITHDRAWALS

47

 

 

Section 11.1.

Transfer

47

Section 11.2.

Transfer of General Partner Interest and Limited Partner Interest

47

Section 11.3.

Limited Partners’ Rights to Transfer

48

Section 11.4.

Substituted Limited Partners

49

Section 11.5.

Assignees

50

Section 11.6.

General Provisions

50

 

--------------------------------------------------------------------------------


 

ARTICLE 12. ADMISSION OF PARTNERS

51

 

 

 

Section 12.1.

Admission of Successor General Partner

51

Section 12.2.

Admission of Additional Limited Partners

51

Section 12.3.

Amendment of Agreement and Certificate of Limited Partnership

52

 

 

 

ARTICLE 13. DISSOLUTION, LIQUIDATION AND TERMINATION

52

 

 

 

Section 13.1.

Dissolution

52

Section 13.2.

Winding Up

53

Section 13.3.

Compliance with Timing Requirements of Regulations

54

Section 13.4.

Deemed Contribution and Distribution

55

Section 13.5.

Rights of Limited Partners

55

Section 13.6.

Notice of Dissolution

55

Section 13.7.

Termination of Partnership and Cancellation of Certificate of Limited
Partnership

55

Section 13.8.

Reasonable Time for Winding Up

55

Section 13.9.

Waiver of Partition

56

 

 

 

ARTICLE 14. AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS

56

 

 

 

Section 14.1.

Amendment of Partnership Agreement

56

Section 14.2.

Meetings of the Partners

57

 

 

 

ARTICLE 15. GENERAL PROVISIONS

58

 

 

Section 15.1.

Addresses and Notice

58

Section 15.2.

Titles and Captions

58

Section 15.3.

Pronouns and Plurals

58

Section 15.4.

Further Action

59

Section 15.5.

Binding Effect

59

Section 15.6.

Creditors

59

Section 15.7.

Waiver

59

Section 15.8.

Counterparts

59

Section 15.9.

Applicable Law

59

Section 15.10.

Invalidity of Provisions

59

Section 15.11.

Entire Agreement

59

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

Exhibit A — Partners’ Contributions and Partnership Interests

 

Exhibit B - Capital Account Maintenance

 

Exhibit C - Special Allocation Rules

 

Exhibit D - Notice of Redemption

 

Exhibit E — Constructive Ownership Definition

 

Exhibit F — Conversion Notice

 

Exhibit G — Forced Conversion Notice

 

Exhibit H — Schedule of Partner’s Ownership with Respect to Tenants

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF PENNYMAC OPERATING
PARTNERSHIP, L.P. (this “Agreement”), dated as of August 4, 2009, is entered
into by and among PennyMac GP OP, Inc., a Delaware corporation (the “General
Partner”), and the Persons (as defined below) that are party hereto from time to
time and whose names are set forth on Exhibit A as attached hereto (as it may be
amended from time to time).

 

WHEREAS, the limited partnership was formed on May 20, 2009 and an original
limited partnership agreement, dated as of May 20, 2009 (the “Prior Agreement”),
was entered into between the General Partner, as general partner, and PennyMac
Mortgage Investment Trust, a Maryland real estate investment trust (the
“Company”), as the initial limited partner;

 

WHEREAS, the General Partner and the Company desire to enter into this Amended
and Restated Limited Partnership Agreement of PennyMac Operating Partnership,
L.P. (the “Partnership”); and

 

WHEREAS, the General Partner and the Company have made, and the Company will
make certain additional, capital contributions to the Partnership as set forth
on Exhibit A attached hereto;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 


ARTICLE 1.


 


DEFINED TERMS


 

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

 

“704(c) Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution, as determined by
the General Partner using such reasonable method of valuation as it may adopt.
Subject to Exhibit B hereof, the General Partner shall, in its sole and absolute
discretion, use such method as it deems reasonable and appropriate to allocate
the aggregate of the 704(c) Values of Contributed Properties in a single or
integrated transaction among the separate properties on a basis proportional to
their respective fair market values.

 

“Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§17-101, et seq., as it may be amended from time to time, and any successor to
such statute.

 

--------------------------------------------------------------------------------


 

“Additional Funds” has the meaning set forth in Section 4.4.A hereof.

 

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 hereof and who is shown as such on the
books and records of the Partnership.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership taxable year (i) increased by any amounts
which such Partner is obligated to restore pursuant to any provision of this
Agreement or is deemed to be obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and
(ii) decreased by the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership taxable year.

 

“Adjusted Property” means any property, the Carrying Value of which has been
adjusted pursuant to Exhibit B hereof.

 

“Adjustment Event” means any of the following events: (A) the Partnership makes
a distribution on all outstanding Partnership Units in Partnership Units,
(B) the Partnership subdivides the outstanding Partnership Units into a greater
number of Partnership Units or combines the outstanding Partnership Units into a
smaller number of Partnership Units, or (C) the Partnership issues any
Partnership Units in exchange for its outstanding Partnership Units by way of a
reclassification or recapitalization of its Partnership Units.  If more than one
Adjustment Event occurs, the adjustment to the LTIP Units under Section 4.2.C
need be made only once using a single formula that takes into account each and
every Adjustment Event as if all Adjustment Events occurred simultaneously.  For
the avoidance of doubt, the following shall not be Adjustment Events:  (x) the
issuance of Partnership Units in a financing, reorganization, acquisition or
other similar business transaction, (y) the issuance of Partnership Units
pursuant to the Plan, or any other long-term incentive plan, any employee
benefit or compensation plan or distribution reinvestment plan, or (z) the
issuance of any Partnership Units to the Company in respect of a capital
contribution to the Partnership of proceeds from the sale of securities by the
Company.

 

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person;
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person; (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests; or
(iv) any officer, director, general partner or trustee of such Person or of any
Person referred to in clauses (i), (ii), or (iii) above.

 

“Agreed Value” means (i) in the case of any Contributed Property as of the time
of its contribution to the Partnership, the 704(c) Value of such property,
reduced by any liabilities

 

2

--------------------------------------------------------------------------------


 

either assumed by the Partnership upon such contribution or to which such
property is subject when contributed, and (ii) in the case of any property
distributed to a Partner by the Partnership, the Partnership’s Carrying Value of
such property at the time such property is distributed, reduced by any
indebtedness either assumed by such Partner upon such distribution or to which
such property is subject at the time of distribution as determined under
Section 752 of the Code and the Regulations thereunder.

 

“Agreement” means this Amended and Restated Limited Partnership Agreement of the
Partnership, as it may be amended, supplemented or restated from time to time.

 

“Assignee” means a Person to whom all or a portion of a Partnership Interest has
been transferred in a manner permitted under this Agreement, but who has not
become a Substituted Limited Partner, and who has the rights set forth in
Section 11.5.

 

“Available Cash” means, with respect to any period for which such calculation is
being made,

 

(I)            THE SUM OF:

 

(A)           THE PARTNERSHIP’S NET INCOME OR NET LOSS (AS THE CASE MAY BE) FOR
SUCH PERIOD (WITHOUT REGARD TO ADJUSTMENTS RESULTING FROM ALLOCATIONS DESCRIBED
IN SECTIONS 1.A THROUGH 1.E OF EXHIBIT C);

 

(B)           DEPRECIATION AND ALL OTHER NONCASH CHARGES DEDUCTED IN DETERMINING
NET INCOME OR NET LOSS FOR SUCH PERIOD;

 

(C)           THE AMOUNT OF ANY REDUCTION IN THE RESERVES OF THE PARTNERSHIP
REFERRED TO IN CLAUSE (II)(F) BELOW (INCLUDING, WITHOUT LIMITATION, REDUCTIONS
RESULTING BECAUSE THE GENERAL PARTNER DETERMINES SUCH AMOUNTS ARE NO LONGER
NECESSARY);

 

(D)           THE EXCESS OF PROCEEDS FROM THE SALE, EXCHANGE, DISPOSITION, OR
REFINANCING OF PARTNERSHIP PROPERTY FOR SUCH PERIOD OVER THE GAIN RECOGNIZED
FROM SUCH SALE, EXCHANGE, DISPOSITION, OR REFINANCING DURING SUCH PERIOD
(EXCLUDING TERMINATING CAPITAL TRANSACTIONS); AND

 

(E)           ALL OTHER CASH RECEIVED BY THE PARTNERSHIP FOR SUCH PERIOD THAT
WAS NOT INCLUDED IN DETERMINING NET INCOME OR NET LOSS FOR SUCH PERIOD;

 

(II)           LESS THE SUM OF:

 

(A)           ALL PRINCIPAL DEBT PAYMENTS MADE BY THE PARTNERSHIP DURING SUCH
PERIOD;

 

(B)           CAPITAL EXPENDITURES MADE BY THE PARTNERSHIP DURING SUCH PERIOD;

 

(C)           INVESTMENTS MADE BY THE PARTNERSHIP DURING SUCH PERIOD IN ANY
ENTITY (INCLUDING LOANS MADE THERETO) TO THE EXTENT THAT SUCH INVESTMENTS ARE
NOT OTHERWISE DESCRIBED IN CLAUSE (II)(A) OR (II)(B);

 

3

--------------------------------------------------------------------------------


 

(D)           ALL OTHER EXPENDITURES AND PAYMENTS NOT DEDUCTED IN DETERMINING
NET INCOME OR NET LOSS FOR SUCH PERIOD;

 

(E)           ANY AMOUNT INCLUDED IN DETERMINING NET INCOME OR NET LOSS FOR SUCH
PERIOD THAT WAS NOT RECEIVED BY THE PARTNERSHIP DURING SUCH PERIOD;

 

(F)            THE AMOUNT OF ANY INCREASE IN RESERVES DURING SUCH PERIOD WHICH
THE GENERAL PARTNER DETERMINES TO BE NECESSARY OR APPROPRIATE IN ITS SOLE AND
ABSOLUTE DISCRETION; AND

 

(G)           THE AMOUNT OF ANY WORKING CAPITAL ACCOUNTS AND OTHER CASH OR
SIMILAR BALANCES WHICH THE GENERAL PARTNER DETERMINES TO BE NECESSARY OR
APPROPRIATE, IN ITS SOLE AND ABSOLUTE DISCRETION.

 

Notwithstanding the foregoing, Available Cash shall not include any cash
received or reductions in reserves, or take into account any disbursements made
or reserves established, after commencement of the dissolution and liquidation
of the Partnership.

 

“Board of Trustees” means the Board of Trustees of the Company.

 

“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Exhibit B and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Capital Account” means the Capital Account maintained for a Partner pursuant to
Exhibit B hereof.

 

“Capital Account Limitation” has the meaning set forth in Section 8.7.B.

 

“Capital Contribution” means, with respect to any Partner, any cash, cash
equivalents or the Agreed Value of Contributed Property which such Partner
contributes or is deemed to contribute to the Partnership pursuant to
Section 4.1, 4.2, or 4.3 hereof.

 

“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the 704(c) Value of such property, reduced (but not below zero) by all
Depreciation with respect to such property charged to the Partners’ Capital
Accounts following the contribution of or adjustment with respect to such
property; and (ii) with respect to any other Partnership property, the adjusted
basis of such property for federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B hereof, and to reflect changes, additions or
other adjustments to the

 

4

--------------------------------------------------------------------------------


 

Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.

 

“Cash Amount” means an amount of cash per Partnership Unit equal to the Value on
the Valuation Date of the REIT Shares Amount.

 

“Certificate” means the Certificate of Limited Partnership of the Partnership as
filed in the office of the Delaware Secretary of State on May 20, 2009, as
amended and/or restated from time to time in accordance with the terms hereof
and the Act.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.

 

“Common Units” means the Partnership Units other than any series of units of
limited partnership interest issued in the future and designated as preferred or
otherwise different from the Common Units, including, but not limited to, with
respect to the payment of distributions, including distributions upon
liquidation.

 

“Company” means PennyMac Mortgage Investment Trust, a Maryland real estate
investment trust.

 

“Compensation Committee” means the Compensation Committee of the Company, or if
no such committee exists, the Board of Trustees.

 

“Concurrent Offering” means the private placement of REIT Shares pursuant to
that certain Share Purchase Agreement among the Company and the other parties
named therein.

 

“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Section 14.2 hereof.

 

“Constituent Person” has the meaning set forth in Section 8.7.G.

 

“Constructively Own” means ownership under the constructive ownership
rules described in Exhibit E.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act (but excluding cash), contributed or deemed contributed
to the Partnership. Once the Carrying Value of a Contributed Property is
adjusted pursuant to Exhibit B hereof, such property shall no longer constitute
a Contributed Property for purposes of Exhibit B hereof, but shall be deemed an
Adjusted Property for such purposes.

 

“Conversion Date” has the meaning set forth in Section 8.7.B.

 

“Conversion Factor” means 1.0, subject to adjustment as follows: (i) in case the
Company shall (A) make a distribution on the outstanding REIT Shares in REIT
Shares, (B) subdivide or reclassify the outstanding REIT Shares into a greater
number of REIT Shares, or

 

5

--------------------------------------------------------------------------------


 

(C) combine or reclassify the outstanding REIT Shares into a smaller number of
REIT Shares, the Conversion Factor in effect at the opening of business on the
day following the date fixed for the determination of shareholders entitled to
receive such distribution or subject to such subdivision, combination or
reclassification shall be proportionately adjusted so that a holder of
Partnership Units shall be entitled to receive, upon exchange thereof, the
number of REIT Shares which the holder would have owned at the opening of
business on the day following the date fixed for such determination had such
Partnership Units been exchanged immediately prior to such determination;
(ii) in case the Partnership shall subdivide or reclassify the outstanding
Partnership Units into a greater number of Partnership Units, the Conversion
Factor in effect at the opening of business on the day following the date fixed
for the determination of Partnership Unit holders subject to such subdivision or
reclassification shall be proportionately adjusted so that a holder of
Partnership Units shall be entitled to receive, upon exchange thereof, the
number of REIT Shares which the holder would have owned at the opening of
business on the day following the date fixed for such determination had such
Partnership Units been exchanged immediately prior to such determination;
(iii) in case the Company (A) shall issue rights or warrants to all holders of
REIT Shares entitling them to subscribe for or purchase REIT Shares at a price
per share less than the daily market price per REIT Share on the date fixed for
the determination of shareholders entitled to receive such rights or warrants,
(B) shall not issue similar rights or warrants to all holders of Partnership
Units entitling them to subscribe for or purchase REIT Shares or Partnership
Units at a comparable price (determined, in the case of Partnership Units, by
reference to the Conversion Factor), and (C) cannot issue such rights or
warrants to a Redeeming Partner as otherwise required by the definition of “REIT
Shares Amount” set forth in this Article 1, then the Conversion Factor in effect
at the opening of business on the day following the date fixed for such
determination shall be increased by multiplying such Conversion Factor by a
fraction of which the numerator shall be the number of REIT Shares outstanding
at the close of business on the date fixed for such determination plus the
number of REIT Shares so offered for subscription or purchase, and of which the
denominator shall be the number of REIT Shares outstanding at the close of
business on the date fixed for such determination plus the number of REIT Shares
which the aggregate offering price of the total number of REIT Shares so offered
for subscription would purchase at such daily market price per share, such
increase of the Conversion Factor to become effective immediately after the
opening of business on the day following the date fixed for such determination;
and (iv) in case the Company shall, by distribution or otherwise, distribute to
all holders of its REIT Shares, (A) capital shares of any class other than its
REIT Shares, (B) evidence of its indebtedness or (C) assets (excluding any
rights or warrants referred to in clause (iii) above, any cash distribution
lawfully paid under the laws of the state of organization of the Company, and
any distribution referred to in clause (i) above) and shall not cause a
corresponding distribution to be made to all holders of Partnership Units, the
Conversion Factor shall be adjusted so that the same shall equal the ratio
determined by multiplying the Conversion Factor in effect immediately prior to
the close of business on the date fixed for the determination of shareholders
entitled to receive such distribution by a fraction of which the numerator shall
be the daily market price per REIT Share on the date fixed for such
determination, and of which the denominator shall be such daily market price per
REIT Share less the fair market value (as determined by the Board of Trustees,
whose determination shall be conclusive and described in a Board resolution
certified by the Secretary of the Company and delivered to the holders of the
Partnership Units) of the portion of the capital shares or evidences of
indebtedness or assets so

 

6

--------------------------------------------------------------------------------


 

distributed applicable to one REIT Share, such adjustment to become effective
immediately prior to the opening of business on the day following the date fixed
for the determination of shareholders entitled to receive such distribution.

 

“Conversion Notice” has the meaning set forth in Section 8.7.B.

 

“Conversion Right” has the meaning set forth in Section 8.7.B.

 

“Covered Person” has the meaning set forth in Section 7.8.A.

 

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person, (iii) all indebtedness for borrowed
money or for the deferred purchase price of property or services secured by any
lien on any property owned by such Person, to the extent attributable to such
Person’s interest in such property, even though such Person has not assumed or
become liable for the payment thereof, and (iv) obligations of such Person
incurred in connection with entering into a lease which, in accordance with
GAAP, should be capitalized.

 

“Declaration of Trust” means the Declaration of Trust of the Company filed with
the State Department of Assessments and Taxation of the State of Maryland on
May 18, 2009, as amended and/or restated from time to time.

 

“Depreciation” means, for each taxable year, an amount equal to the federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.

 

“Direct Offering” means the offering of REIT Shares under the Securities Act
directly by the Company pursuant to those certain subscription agreements
between the Company and each of the purchasers named therein.

 

“Distribution Payment Date” means the dates upon which the General Partner makes
distributions in accordance with Section 5.1 of this Agreement.

 

“Economic Capital Account Balances” has the meaning set forth in Section 6.1.C.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, as interpreted by the applicable regulations
thereunder. Any reference

 

7

--------------------------------------------------------------------------------


 

herein to a specific section or Title of ERISA shall be deemed to include a
reference to any corresponding provision of future law.

 

“Event of Bankruptcy” has the meaning set forth in Section 13.1.G.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“final adjustment” has the meaning set forth in Section 10.3.B.

 

“Forced Conversion” has the meaning set forth in Section 8.7.C.

 

“Forced Conversion Notice” has the meaning set forth in Section 8.7.D.

 

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“General Partner” means PennyMac GP OP, Inc., a wholly-owned subsidiary of the
Company, or any Person who becomes an additional or a successor general partner
of the Partnership.

 

“General Partner Interest” means a Partnership Interest held by the General
Partner, in its capacity as general partner of the Partnership. A General
Partner Interest may be (but is not required to be) expressed as a number of
Partnership Units.

 

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

 

“Incapacity” or “Incapacitated” means, (i) as to any individual Partner, death,
total physical disability or entry by a court of competent jurisdiction
adjudicating him incompetent to manage his Person or his estate; (ii) as to any
corporation which is a Partner, the filing of a certificate of dissolution, or
its equivalent, for the corporation or the revocation of its charter; (iii) as
to any partnership or limited liability company which is a Partner, the
dissolution and commencement of winding up of the partnership; (iv) as to any
estate which is a Partner, the distribution by the fiduciary of the estate’s
entire interest in the Partnership; (v) as to any trustee of a trust which is a
Partner, the termination of the trust (but not the substitution of a new
trustee); or (vi) as to any Partner, the bankruptcy of such Partner. For
purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect; (b) the Partner is adjudged as
bankrupt or insolvent, or a final and non-appealable order for relief under any
bankruptcy, insolvency or similar law now or hereafter in effect has been
entered against the Partner; (c) the Partner executes and delivers a general
assignment for the benefit of the Partner’s creditors; (d) the Partner files an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against the Partner in any proceeding of the
nature described in clause (b) above; (e) the Partner seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for the
Partner or for all or any substantial part of the Partner’s properties; (f) any

 

8

--------------------------------------------------------------------------------


 

proceeding seeking liquidation, reorganization or other relief of or against
such Partner under any bankruptcy, insolvency or other similar law now or
hereafter in effect has not been dismissed within one hundred twenty (120) days
after the commencement thereof; (g) the appointment without the Partner’s
consent or acquiescence of a trustee, receiver or liquidator has not been
vacated or stayed within ninety (90) days of such appointment; or (h) an
appointment referred to in clause (g) which has been stayed is not vacated
within ninety (90) days after the expiration of any such stay.

 

“Indemnitee” means (i) any Person made a party to a proceeding by reason of
(A) his or its status as the General Partner, or as a trustee, director,
officer, shareholder, partner, member, employee, representative or agent of the
General Partner or as an officer, employee, representative or agent of the
Partnership, or (B) his or its liabilities, pursuant to a loan guarantee or
otherwise, for any indebtedness of the Partnership or any Subsidiary of the
Partnership (including, without limitation, any indebtedness which the
Partnership or any Subsidiary of the Partnership has assumed or taken assets
subject to); and (ii) such other Persons (including Affiliates of the General
Partner or the Partnership) as the General Partner may designate from time to
time (whether before or after the event giving rise to potential liability), in
its sole and absolute discretion.

 

“Initial Public Offering” means the initial public offering of REIT Shares under
the Securities Act pursuant to that certain underwriting agreement, dated
July 29, 2009 among the Company, the Partnership, PNMAC Capital Management, LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities
(USA) LLC, and Deutsche Bank Securities Inc., as representatives of the
underwriters named therein.

 

“Limited Partner” means the Company and any other Person named as a limited
partner of the Partnership in Exhibit A attached hereto, as such Exhibit may be
amended from time to time, or any Substituted Limited Partner or Additional
Limited Partner, in such Person’s capacity as a limited partner of the
Partnership.  For purposes of this Agreement and the Act, the Limited Partners
shall constitute a single class or group of limited partners.

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Partners and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled, as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Limited Partner Interest may be (but is not required to be)
expressed as a number of Partnership Units.

 

“Liquidating Event” has the meaning set forth in Section 13.1.

 

“Liquidator” has the meaning set forth in Section 13.2.

 

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Section 4.2.C hereof and in the Plan in respect of LTIP Unitholders.  The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A, as
may be amended from time to time.

 

9

--------------------------------------------------------------------------------


 

“LTIP Unit Agreement” means each or any, as the context implies, LTIP Unit
Agreement entered into by an LTIP Unitholder upon acceptance of an award of LTIP
Units under the Plan (as such agreement may be amended, modified or supplemented
from time to time).

 

“LTIP Unitholder” means a Partner that holds LTIP Units.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Section 1.B of Exhibit B.

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
federal income tax accounting principles, subject to the specific adjustments
provided for in Section 1.B of Exhibit B.

 

“New Securities” has the meaning set forth in Section 4.2.B hereof.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership taxable year shall be determined in accordance with the rules of
Regulations Section 1.704-2(c).

 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit D to this Agreement.

 

“Partner” means a General Partner or a Limited Partner, and “Partners” means the
General Partner and the Limited Partners collectively.

 

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership taxable year shall be
determined in accordance with the rules of Regulations Section 1.704-2(i)(2).

 

“Partnership” means the limited partnership heretofore formed and continued
under the Act and pursuant to this Agreement, and any successor thereto.

 

10

--------------------------------------------------------------------------------

 

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be (but is not required to be) expressed as a number of Partnership Units.

 

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in a Partnership Minimum Gain, for a Partnership
taxable year shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

 

“Partnership Record Date” means the record date established by the General
Partner for the distribution of Available Cash pursuant to Section 5.1 hereof,
which record date shall be the same as the record date established by the
Company for a distribution to its shareholders of some or all of its portion of
such distribution.

 

“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1, 4.2 and 4.3. The
number of Partnership Units outstanding and the Percentage Interest in the
Partnership represented by such Units are set forth in Exhibit A attached
hereto, as such Exhibit may be amended from time to time. The ownership of
Partnership Units shall be evidenced by such form of certificate for units as
the General Partner adopts from time to time unless the General Partner
determines that the Partnership Units shall be uncertificated securities.

 

“Partnership Unit Economic Balance” has the meaning set forth in Section 6.1.C.

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

 

“Percentage Interest” means, as to a Partner, its interest in the Partnership as
determined by dividing the Partnership Units owned by such Partner by the total
number of Partnership Units then outstanding and as specified in Exhibit A
attached hereto, as such Exhibit may be amended from time to time.

 

“Person” means an individual or a real estate investment trust, corporation,
partnership, limited liability company, trust, unincorporated organization,
association or other entity.

 

“Plan” means the PennyMac Mortgage Investment Trust 2009 Equity Incentive Plan,
as such plan may be amended from time to time.

 

“Prior Agreement” has the meaning set forth in the recitals hereto.

 

“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the Company
within the meaning of Code Section 856(i)(2).

 

“Recapture Income” means any gain recognized by the Partnership upon the
disposition of any property or asset of the Partnership, which gain is
characterized as ordinary income

 

11

--------------------------------------------------------------------------------


 

because it represents the recapture of deductions previously taken with respect
to such property or asset.

 

“Redeeming Partner” has the meaning set forth in Section 8.6.A hereof.

 

“Redemption Right” shall have the meaning set forth in Section 8.6.A hereof.

 

“Regulations” means the Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“REIT” means a real estate investment trust under Section 856 of the Code.

 

“REIT Share” means a common share of beneficial interest, par value $0.01 per
share, of the Company.

 

“REIT Shares Amount” means a number of REIT Shares equal to the product of the
number of Partnership Units offered for redemption by a Redeeming Partner,
multiplied by the Conversion Factor; provided, that in the event the Company
issues to all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the shareholders to subscribe for or purchase
REIT Shares, or any other securities or property (collectively, the “rights”),
and the Company can issue such rights to the Redeeming Partner, then the REIT
Shares Amount shall also include such rights that a holder of that number of
REIT Shares would be entitled to receive.

 

“REIT Share Offering” means a primary offering by the Company of its REIT
Shares, including, without limitation, the Initial Public Offering, the
Concurrent Offering, the Direct Offering and any other offerings.

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 2.B.(1)(a) or 2.B.(2)(a) of Exhibit C to eliminate Book-Tax Disparities.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Specified Redemption Date” means the tenth (10th) Business Day after receipt by
the Partnership of a Notice of Redemption; provided, that if the Company
combines its outstanding REIT Shares, no Specified Redemption Date shall occur
after the record date of such combination of REIT Shares and prior to the
effective date of such combination.

 

“Subsidiary” means, with respect to any Person, any real estate investment
trust, corporation, partnership, limited liability company or other entity of
which a majority of (i) the voting power of the voting equity securities; or
(ii) the outstanding equity interests, is owned, directly or indirectly, by such
Person.

 

12

--------------------------------------------------------------------------------


 

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4.

 

“Tenant” means any tenant from which the Company derives rent either directly or
indirectly through partnerships or limited liability companies, including the
Partnership.

 

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

 

“Transaction” has the meaning set forth in Section 8.7.G.

 

“Trading Days” means days on which the primary trading market for REIT Shares,
if any, is open for trading.

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B hereof) as of such date; over
(ii) the Carrying Value of such property (prior to any adjustment to be made
pursuant to Exhibit B hereof) as of such date.

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B hereof) as of
such date; over (ii) the fair market value of such property (as determined under
Exhibit B hereof) as of such date.

 

“Unvested LTIP Units” has the meaning set forth in Section 4.2.C.

 

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.

 

“Value” means, with respect to a REIT Share, the average of the daily market
price for the ten (10) consecutive Trading Days immediately preceding the
Valuation Date.  The daily market price for each such Trading Day shall be:
(i) if the REIT Shares are listed or admitted to trading on any national
securities exchange or the NASDAQ National Market, the closing price on such
day, or if no such sale takes place on such day, the average of the closing bid
and asked prices on such day; (ii) if the REIT Shares are not listed or admitted
to trading on any national securities exchange or the NASDAQ National Market,
the last reported sale price on such day or, if no sale takes place on such day,
the average of the closing bid and asked prices on such day, as reported by a
reliable quotation source designated by the General Partner; or (iii) if the
REIT Shares are not listed or admitted to trading on any national securities
exchange or the NASDAQ National Market and no such last reported sale price or
closing bid and asked prices are available, the average of the reported high bid
and low asked prices on such day, as reported by a reliable quotation source
designated by the General Partner, or if there shall be no bid and asked prices
on such day, the average of the high bid and low asked prices, as so reported,
on the most recent day (not more than ten (10) days prior to the date in
question) for which prices have been so reported; provided, that if there are no
bid and asked prices reported during the ten (10) days prior to the date in
question, the Value of the REIT Shares shall be determined by the General

 

13

--------------------------------------------------------------------------------


 

Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.  In the
event the REIT Shares Amount includes rights that a holder of REIT Shares would
be entitled to receive, then the Value of such rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

 

“Vested LTIP Units” has the meaning set forth in Section 4.2.C.

 


ARTICLE 2.


 


ORGANIZATIONAL MATTERS


 


SECTION 2.1.            CONTINUATION


 

The Partners hereby continue the Partnership as a limited partnership under and
pursuant to the Act. Except as expressly provided herein to the contrary, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

 


SECTION 2.2.            NAME


 

The name of the Partnership heretofore formed and continued hereby shall be
PennyMac Operating Partnership, L.P.  The Partnership’s business may be
conducted under any other name or names deemed advisable by the General Partner,
including the name of the General Partner or any Affiliate thereof. The words
“Limited Partnership,” “L.P.,” “Ltd.” or similar words or letters shall be
included in the Partnership’s name where necessary for the purposes of complying
with the laws of any jurisdiction that so requires. The General Partner in its
sole and absolute discretion may change the name of the Partnership at any time
and from time to time and shall notify the Limited Partners of such change in
the next regular communication to the Limited Partners.

 


SECTION 2.3.            REGISTERED OFFICE AND AGENT; PRINCIPAL OFFICE


 

The address of the registered office of the Partnership in the State of Delaware
and the name and address of the registered agent for service of process on the
Partnership in the State of Delaware is Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.  The principal
office of the Partnership shall be c/o PennyMac Mortgage Investment Trust, 27001
Agoura Road, Third Floor, Calabasas, California 91301, or such other place as
the General Partner may from time to time designate by notice to the Limited
Partners. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems advisable.

 


SECTION 2.4.            POWER OF ATTORNEY


 

A.            EACH LIMITED PARTNER AND EACH ASSIGNEE HEREBY CONSTITUTES AND
APPOINTS THE GENERAL PARTNER, ANY LIQUIDATOR, AND AUTHORIZED OFFICERS AND
ATTORNEYS-IN-FACT OF EACH, AND EACH

 

14

--------------------------------------------------------------------------------


 

OF THOSE ACTING SINGLY, IN EACH CASE WITH FULL POWER OF SUBSTITUTION, AS ITS
TRUE AND LAWFUL AGENT AND ATTORNEY-IN-FACT, WITH FULL POWER AND AUTHORITY IN ITS
NAME, PLACE AND STEAD TO:

 

(1)           execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate and all
amendments or restatements thereof) that the General Partner or the Liquidator
deems appropriate or necessary to form, qualify or continue the existence or
qualification of the Partnership as a limited partnership (or a partnership in
which the Limited Partners have limited liability) in the State of Delaware and
in all other jurisdictions in which the Partnership may or plans to conduct
business or own property; (b) all instruments that the General Partner deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all instruments relating to the
admission, withdrawal, removal or substitution of any Partner pursuant to, or
other events described in, Article 11, 12 or 13 hereof or the Capital
Contribution of any Partner; and (e) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of Partnership Interest; and

 

(2)           execute, swear to, seal, acknowledge and file all ballots,
consents, approvals, waivers, certificates and other instruments appropriate or
necessary, in the sole and absolute discretion of the General Partner or any
Liquidator, to make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action which is made or given by the Partners
hereunder or is consistent with the terms of this Agreement or appropriate or
necessary, in the sole discretion of the General Partner or any Liquidator, to
effectuate the terms or intent of this Agreement.

 

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Article 14
hereof or as may be otherwise expressly provided for in this Agreement.

 

B.            THE FOREGOING POWER OF ATTORNEY IS HEREBY DECLARED TO BE
IRREVOCABLE AND A POWER COUPLED WITH AN INTEREST, IN RECOGNITION OF THE FACT
THAT EACH OF THE PARTNERS WILL BE RELYING UPON THE POWER OF THE GENERAL PARTNER
AND ANY LIQUIDATOR TO ACT AS CONTEMPLATED BY THIS AGREEMENT IN ANY FILING OR
OTHER ACTION BY IT ON BEHALF OF THE PARTNERSHIP, AND IT SHALL SURVIVE AND NOT BE
AFFECTED BY THE SUBSEQUENT INCAPACITY OF ANY LIMITED PARTNER OR ASSIGNEE AND THE
TRANSFER OF ALL OR ANY PORTION OF SUCH LIMITED PARTNER’S OR ASSIGNEE’S
PARTNERSHIP UNITS AND SHALL EXTEND TO SUCH LIMITED PARTNER’S OR ASSIGNEE’S
HEIRS, SUCCESSORS, ASSIGNS AND PERSONAL REPRESENTATIVES. EACH SUCH LIMITED
PARTNER OR ASSIGNEE HEREBY AGREES TO BE BOUND BY ANY REPRESENTATION MADE BY THE
GENERAL PARTNER OR ANY LIQUIDATOR, ACTING IN GOOD FAITH PURSUANT TO SUCH POWER
OF ATTORNEY, AND EACH SUCH LIMITED PARTNER OR ASSIGNEE HEREBY WAIVES ANY AND ALL
DEFENSES WHICH MAY BE AVAILABLE TO CONTEST, NEGATE OR DISAFFIRM THE ACTION OF
THE GENERAL PARTNER OR ANY LIQUIDATOR, TAKEN IN GOOD FAITH UNDER SUCH POWER OF
ATTORNEY. EACH LIMITED PARTNER OR ASSIGNEE SHALL EXECUTE AND DELIVER TO THE
GENERAL PARTNER OR THE LIQUIDATOR, WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF THE
GENERAL PARTNER’S OR LIQUIDATOR’S REQUEST THEREFOR, SUCH FURTHER DESIGNATION,
POWERS OF ATTORNEY

 

15

--------------------------------------------------------------------------------


 

AND OTHER INSTRUMENTS AS THE GENERAL PARTNER OR THE LIQUIDATOR, AS THE CASE MAY
BE, DEEMS NECESSARY TO EFFECTUATE THIS AGREEMENT AND THE PURPOSES OF THE
PARTNERSHIP.

 


SECTION 2.5.            TERM


 

The term of the Partnership commenced on the date that the Certificate was filed
with the Secretary of State of the State of Delaware and shall continue until
December 31, 2109, unless the Partnership is dissolved sooner pursuant to the
provisions of Article 13 or as otherwise provided by law.

 


SECTION 2.6.            ADMISSION OF LIMITED PARTNERS


 

On the date hereof, and upon the execution of this Agreement or a counterpart of
this Agreement, each of the Persons identified as a limited partner of the
Partnership on Exhibit A to this Agreement (other than the Company which has
already been admitted as a limited partner of the Partnership) is hereby
admitted to the Partnership as a limited partner of the Partnership.

 


ARTICLE 3.


 


PURPOSE


 


SECTION 3.1.            PURPOSE AND BUSINESS


 

The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business that may be lawfully conducted by a limited
partnership formed pursuant to the Act; provided, however, that such business
shall be limited to and conducted in such a manner as to permit the Company at
all times to qualify as a REIT, unless the Company ceases to qualify as a REIT
for reasons other than the conduct of the business of the Partnership or
voluntarily revokes its election to be a REIT; (ii) to enter into any
partnership, joint venture or other similar arrangement to engage in any of the
foregoing or to own interests in any entity engaged in any of the foregoing; and
(iii) to do anything necessary, convenient or incidental to the foregoing. In
connection with the foregoing, and without limiting the Company’s right, in its
sole discretion, to cease qualifying as a REIT, the Partners acknowledge that
the Company’s current status as a REIT inures to the benefit of all of the
Partners and not solely to the General Partner, the Company or their Affiliates.

 


SECTION 3.2.            POWERS


 

The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, and shall have, without limitation,
any and all of the powers that may be exercised on behalf of the Partnership by
the General Partner pursuant to this Agreement; provided, however, that the
Partnership shall not take, or refrain from taking, any action which, in the
judgment of the General Partner, in its sole and absolute discretion, (i) could
adversely affect the ability of the Company to qualify and to continue to
qualify as a REIT; (ii) could subject the Company to any additional taxes under
Code Section 857 or Code Section 4981 or any other related or successor

 

16

--------------------------------------------------------------------------------


 

provision of the Code; or (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over the Company, its securities
or the Partnership, unless such action (or inaction) under clause (i), clause
(ii) or clause (iii) above shall have been specifically consented to by the
Company in writing.

 


SECTION 3.3.            REPRESENTATIONS AND WARRANTIES BY THE PARTIES


 

A.            Each Partner that is an individual represents and warrants to each
other Partner that (i) such Partner has the legal capacity to enter into this
Agreement and perform such Partner’s obligations hereunder, (ii) the
consummation of the transactions contemplated by this Agreement to be performed
by such Partner will not result in a breach or violation of, or a default under,
any agreement by which such Partner or any of such Partner’s property is or are
bound, or any statute, regulation, order or other law to which such Partner is
subject, (iii) such Partner is a “United States person” within the meaning of
Section 7701(a)(30) of the Code, and (iv) this Agreement is binding upon, and
enforceable against, such Partner in accordance with its terms.

 

B.            Each Partner that is not an individual represents and warrants to
each other Partner that (i) its execution and delivery of this Agreement and all
transactions contemplated by this Agreement to be performed by it have been duly
authorized by all necessary action, including without limitation, that of its
general partner(s), committee(s), trustee(s), beneficiaries, director(s) and/or
shareholder(s), as the case may be, as required, (ii) the consummation of such
transactions shall not result in a breach or violation of, or a default under,
its certificate of limited partnership, partnership agreement, trust agreement,
limited liability company operating agreement, declaration of trust, charter or
bylaws, as the case may be, any agreement by which such Partner or any of such
Partner’s properties or any of its partners, beneficiaries, trustees or
shareholders, as the case may be, is or are bound, or any statute, regulation,
order or other law to which such Partner or any of its partners, trustees,
beneficiaries or shareholders, as the case may be, is or are subject, (iii) such
Partner is a “United States person” within the meaning of Section 7701(a)(30) of
the Code and (iv) this Agreement is binding upon, and enforceable against, such
Partner in accordance with its terms.

 

C.            Each Partner further represents, warrants, covenants and agrees as
follows:

 

(1)           Except as provided in Exhibit H hereto, at any time such Partner
actually or Constructively Owns a 25% or greater capital interest or profits
interest in the Partnership, it does not and will not, without the prior written
consent of the General Partner, actually own or Constructively Own (a) with
respect to any Tenant that is a corporation, any stock of such Tenant, and
(b) with respect to any Tenant that is not a corporation, any interest in either
the assets or net profits of such Tenant.

 

(2)           Upon request of the General Partner, it will promptly disclose to
the General Partner the amount of REIT Shares or other capital shares of the
Company that it actually owns or Constructively Owns.

 

Each Partner understands that if, for any reason, (a) the representations,
warranties or agreements set forth above are violated, or (b) the Partnership’s
actual or Constructive

 

17

--------------------------------------------------------------------------------


 

Ownership of REIT Shares or other capital shares of the Company violates the
limitations set forth in the Declaration of Trust, then (x) some or all of the
Redemption Rights of the Partners may become non-exercisable, and (y) some or
all of the REIT Shares owned by the Partners may be automatically transferred to
a trust for the benefit of a charitable beneficiary, as provided in the
Declaration of Trust.

 

(3)           Without the consent of the General Partner, which may be given or
withheld in its sole discretion, no Partner shall take any action that would
cause the Partnership at any time to have more than 100 partners (including as
partners those Persons indirectly owning an interest in the Partnership through
a partnership, limited liability company, S corporation or grantor trust (such
entity, a “flow through entity”), but only if substantially all of the value of
such person’s interest in the flow through entity is attributable to the flow
through entity’s interest (direct or indirect) in the Partnership).

 

D.            The representations and warranties contained in this Section 3.3
shall survive the execution and delivery of this Agreement by each Partner and
the dissolution and winding up of the Partnership.

 

E.             Each Partner hereby acknowledges that no representations as to
potential profit, cash flows, funds from operations or yield, if any, in respect
of the Partnership or the Company have been made by any Partner or any employee
or representative or Affiliate of any Partner, and that projections and any
other information, including, without limitation, financial and descriptive
information and documentation, which may have been in any manner submitted to
such Partner shall not constitute any representation or warranty of any kind or
nature, express or implied.

 


SECTION 3.4.            NOT PUBLICLY TRADED


 

The General Partner, on behalf of the Partnership, shall use its best efforts
not to take any action which would result in the Partnership being a publicly
traded partnership within the meaning of either Code Section 469(k)(2) or
7704(b).  Subject to this Section 3.4, it is expressly acknowledged and agreed
by the Partners that the General Partner may, in its sole and absolute
discretion, waive or otherwise modify the application with respect to any
Partner(s) or Assignee(s) of any provision herein restricting, prohibiting or
otherwise relating to (i) the transfer of a Limited Partner Interest or the
Partnership Units evidencing the same, (ii) the admission of any Limited
Partners and (iii) the Redemption Rights of such Partners, and that such waivers
or modifications may be made by the General Partner at any time or from time to
time, including, without limitation, concurrently with the issuance of any
Partnership Units pursuant to the terms of this Agreement.

 

18

--------------------------------------------------------------------------------


 


ARTICLE 4.


 


CAPITAL CONTRIBUTIONS


 


SECTION 4.1.            CAPITAL CONTRIBUTIONS OF THE PARTNERS


 

At the time of their respective execution of this Agreement, the Partners shall
make or shall have made Capital Contributions as set forth in Exhibit A to this
Agreement.  The Partners shall own Partnership Units of the class or series and
in the amounts set forth in Exhibit A and shall have a Percentage Interest in
the Partnership as set forth in Exhibit A, which Percentage Interest shall be
adjusted in Exhibit A from time to time by the General Partner to the extent
necessary to reflect accurately exchanges, redemptions, additional Capital
Contributions, the issuance of additional Partnership Units (pursuant to any
merger or otherwise), or similar events having an effect on any Partner’s
Percentage Interest.  Except as provided in Sections 4.2, 4.3 and 10.5, the
Partners shall have no obligation to make any additional Capital Contributions
or loans to the Partnership.

 


SECTION 4.2.            ISSUANCES OF ADDITIONAL PARTNERSHIP INTERESTS


 

A.            THE GENERAL PARTNER IS HEREBY AUTHORIZED, WITHOUT THE NEED FOR ANY
VOTE OR APPROVAL OF ANY PARTNER OR ANY OTHER PERSON WHO MAY HOLD PARTNERSHIP
UNITS OR PARTNERSHIP INTERESTS, TO CAUSE THE PARTNERSHIP FROM TIME TO TIME TO
ISSUE TO ANY EXISTING PARTNER (INCLUDING THE GENERAL PARTNER AND THE COMPANY) OR
TO ANY OTHER PERSON, AND TO ADMIT SUCH PERSON AS A LIMITED PARTNER IN THE
PARTNERSHIP, PARTNERSHIP UNITS (INCLUDING, WITHOUT LIMITATION, COMMON UNITS AND
PREFERRED PARTNERSHIP UNITS) OR OTHER PARTNERSHIP INTERESTS, IN EACH CASE IN
EXCHANGE FOR THE CONTRIBUTION BY SUCH PERSON OF PROPERTY OR OTHER ASSETS, IN ONE
OR MORE CLASSES, OR ONE OR MORE SERIES OF ANY OF SUCH CLASSES, OR OTHERWISE WITH
SUCH DESIGNATIONS, PREFERENCES, REDEMPTION AND CONVERSION RIGHTS AND RELATIVE,
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS, POWERS AND DUTIES, INCLUDING
RIGHTS, POWERS AND DUTIES SENIOR TO LIMITED PARTNER INTERESTS, ALL AS SHALL BE
DETERMINED BY THE GENERAL PARTNER IN ITS SOLE AND ABSOLUTE DISCRETION SUBJECT TO
DELAWARE LAW, INCLUDING, WITHOUT LIMITATION, (I) THE ALLOCATIONS OF ITEMS OF
PARTNERSHIP INCOME, GAIN, LOSS, DEDUCTION AND CREDIT TO EACH SUCH CLASS OR
SERIES OF PARTNERSHIP INTERESTS; (II) THE RIGHT OF EACH SUCH CLASS OR SERIES OF
PARTNERSHIP INTERESTS TO SHARE IN PARTNERSHIP DISTRIBUTIONS; AND (III) THE
RIGHTS OF EACH SUCH CLASS OR SERIES OF PARTNERSHIP INTERESTS UPON DISSOLUTION
AND LIQUIDATION OF THE PARTNERSHIP; PROVIDED, THAT NO SUCH ADDITIONAL
PARTNERSHIP UNITS OR OTHER PARTNERSHIP INTERESTS SHALL BE ISSUED TO THE COMPANY
UNLESS EITHER (A)(1) THE ADDITIONAL PARTNERSHIP INTERESTS ARE ISSUED IN
CONNECTION WITH AN ISSUANCE OF REIT SHARES OR OTHER SECURITIES BY THE COMPANY,
WHICH SECURITIES HAVE DESIGNATIONS, PREFERENCES AND OTHER RIGHTS SUCH THAT THE
ECONOMIC INTERESTS ATTRIBUTABLE TO SUCH SECURITIES ARE SUBSTANTIALLY SIMILAR TO
THE DESIGNATIONS, PREFERENCES AND OTHER RIGHTS OF THE ADDITIONAL PARTNERSHIP
INTERESTS ISSUED TO THE COMPANY IN ACCORDANCE WITH THIS SECTION 4.2.A, AND
(2) THE COMPANY SHALL MAKE A CAPITAL CONTRIBUTION TO THE PARTNERSHIP IN AN
AMOUNT EQUAL TO THE PROCEEDS, IF ANY, RAISED IN CONNECTION WITH SUCH ISSUANCE,
(B) THE ADDITIONAL PARTNERSHIP INTERESTS ARE ISSUED TO ALL PARTNERS IN
PROPORTION TO THEIR RESPECTIVE PERCENTAGE INTERESTS, OR (C) THE ADDITIONAL
PARTNERSHIP INTERESTS ARE ISSUED IN CONNECTION WITH A CONTRIBUTION OF PROPERTY
TO THE PARTNERSHIP BY THE COMPANY.  IN ADDITION, THE COMPANY MAY ACQUIRE UNITS
FROM OTHER PARTNERS PURSUANT TO THIS AGREEMENT.

 

19

--------------------------------------------------------------------------------


 

B.            IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS OF SECTION 4.3
HEREOF, THE COMPANY SHALL NOT ISSUE ANY REIT SHARES (OTHER THAN REIT SHARES
ISSUED PURSUANT TO SECTION 8.6) OR OTHER SECURITIES, OR RIGHTS, OPTIONS,
WARRANTS OR CONVERTIBLE OR EXCHANGEABLE SECURITIES CONTAINING THE RIGHT TO
SUBSCRIBE FOR OR PURCHASE REIT SHARES OR OTHER SECURITIES OF THE COMPANY (OR ANY
DEBT ISSUED BY THE COMPANY THAT PROVIDES ANY OF THE FOREGOING RIGHTS)
(COLLECTIVELY, “NEW SECURITIES”) OTHER THAN TO ALL HOLDERS OF REIT SHARES UNLESS
(I) THE GENERAL PARTNER SHALL CAUSE THE PARTNERSHIP TO ISSUE TO THE COMPANY
PARTNERSHIP INTERESTS OR RIGHTS, OPTIONS, WARRANTS OR CONVERTIBLE OR
EXCHANGEABLE SECURITIES OF THE PARTNERSHIP HAVING DESIGNATIONS, PREFERENCES AND
OTHER RIGHTS, ALL SUCH THAT THE ECONOMIC INTERESTS ARE SUBSTANTIALLY SIMILAR TO
THOSE OF THE REIT SHARES OR OTHER SECURITIES OR NEW SECURITIES; AND (II) THE
COMPANY CONTRIBUTES TO THE PARTNERSHIP THE PROCEEDS, IF ANY, FROM THE ISSUANCE
OF SUCH REIT SHARES, OTHER SECURITIES OR NEW SECURITIES AND, IF APPLICABLE, FROM
THE EXERCISE OF RIGHTS CONTAINED IN SUCH NEW SECURITIES.  WITHOUT LIMITING THE
FOREGOING, THE COMPANY IS EXPRESSLY AUTHORIZED TO ISSUE REIT SHARES, OTHER
SECURITIES OR NEW SECURITIES FOR LESS THAN FAIR MARKET VALUE, AND THE GENERAL
PARTNER IS EXPRESSLY AUTHORIZED TO CAUSE THE PARTNERSHIP TO ISSUE TO THE COMPANY
CORRESPONDING PARTNERSHIP INTERESTS, SO LONG AS (X) THE GENERAL PARTNER
CONCLUDES IN GOOD FAITH THAT SUCH ISSUANCE IS IN THE INTERESTS OF THE COMPANY
AND THE PARTNERSHIP (FOR EXAMPLE, AND NOT BY WAY OF LIMITATION, THE ISSUANCE OF
REIT SHARES AND CORRESPONDING PARTNERSHIP UNITS IN CONNECTION WITH AN ISSUANCE
OF REIT SHARES UNDER THE PLAN OR ANOTHER LONG-TERM INCENTIVE PLAN OF THE COMPANY
OR PURSUANT TO AN EMPLOYEE SHARE PURCHASE PLAN PROVIDING FOR EMPLOYEE PURCHASES
OF REIT SHARES AT A DISCOUNT FROM FAIR MARKET VALUE OR EMPLOYEE SHARE OPTIONS
THAT HAVE AN EXERCISE PRICE THAT IS LESS THAN THE FAIR MARKET VALUE OF THE REIT
SHARES, EITHER AT THE TIME OF ISSUANCE OR AT THE TIME OF EXERCISE, OR IN ORDER
TO COMPLY WITH THE REIT SHARE OWNERSHIP REQUIREMENTS SET FORTH IN
SECTION 856(A)(5) OF THE CODE); AND (Y) THE COMPANY CONTRIBUTES ALL PROCEEDS
FROM SUCH ISSUANCE AND EXERCISE TO THE PARTNERSHIP.

 

C.            THE GENERAL PARTNER MAY FROM TIME TO TIME ISSUE LTIP UNITS TO
PERSONS WHO PROVIDE SERVICES TO THE PARTNERSHIP, FOR SUCH CONSIDERATION AS THE
GENERAL PARTNER MAY DETERMINE TO BE APPROPRIATE, AND ADMIT SUCH PERSONS AS
LIMITED PARTNERS.  SUBJECT TO THE FOLLOWING PROVISIONS OF THIS SECTION 4.2.C AND
THE SPECIAL PROVISIONS OF SECTIONS 6.1.C, 8.7 AND 8.8, LTIP UNITS SHALL BE
TREATED AS PARTNERSHIP UNITS, WITH ALL OF THE RIGHTS, PRIVILEGES AND OBLIGATIONS
ATTENDANT THERETO.  FOR PURPOSES OF COMPUTING THE PARTNERS’ PERCENTAGE
INTERESTS, HOLDERS OF LTIP UNITS SHALL BE TREATED AS PARTNERSHIP UNITHOLDERS AND
LTIP UNITS SHALL BE TREATED AS PARTNERSHIP UNITS.  IN PARTICULAR, EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, THE PARTNERSHIP SHALL
MAINTAIN AT ALL TIMES A ONE-TO-ONE CORRESPONDENCE BETWEEN LTIP UNITS AND
PARTNERSHIP UNITS FOR CONVERSION, DISTRIBUTION AND OTHER PURPOSES, INCLUDING
WITHOUT LIMITATION COMPLYING WITH THE FOLLOWING PROCEDURES:

 

(I)            IF AN ADJUSTMENT EVENT OCCURS, THE GENERAL PARTNER SHALL MAKE A
CORRESPONDING ADJUSTMENT TO THE LTIP UNITS TO MAINTAIN A ONE-FOR-ONE CONVERSION
AND ECONOMIC EQUIVALENCE RATIO BETWEEN PARTNERSHIP UNITS AND LTIP UNITS.  IF THE
PARTNERSHIP TAKES AN ACTION AFFECTING THE PARTNERSHIP UNITS OTHER THAN ACTIONS
SPECIFICALLY DEFINED HEREIN AS “ADJUSTMENT EVENTS” AND IN THE OPINION OF THE
GENERAL PARTNER SUCH ACTION WOULD REQUIRE AN ADJUSTMENT TO THE LTIP UNITS TO
MAINTAIN THE ONE-TO-ONE CORRESPONDENCE DESCRIBED ABOVE, THE GENERAL PARTNER
SHALL HAVE THE RIGHT TO MAKE SUCH ADJUSTMENT TO THE LTIP UNITS, TO THE EXTENT
PERMITTED BY LAW AND BY THE PLAN, IN SUCH MANNER AND AT SUCH TIME AS THE GENERAL
PARTNER, IN ITS SOLE DISCRETION, MAY DETERMINE TO BE APPROPRIATE UNDER THE
CIRCUMSTANCES.  IF AN ADJUSTMENT IS MADE TO THE LTIP UNITS AS HEREIN PROVIDED,
THE PARTNERSHIP SHALL PROMPTLY FILE IN THE BOOKS AND RECORDS OF THE

 

20

--------------------------------------------------------------------------------


 

PARTNERSHIP AN OFFICER’S CERTIFICATE SETTING FORTH SUCH ADJUSTMENT AND A BRIEF
STATEMENT OF THE FACTS REQUIRING SUCH ADJUSTMENT, WHICH CERTIFICATE SHALL BE
CONCLUSIVE EVIDENCE OF THE CORRECTNESS OF SUCH ADJUSTMENT ABSENT MANIFEST
ERROR.  PROMPTLY AFTER FILING OF SUCH CERTIFICATE, (I) THE PARTNERSHIP SHALL
MAIL A NOTICE TO EACH LTIP UNITHOLDER SETTING FORTH THE ADJUSTMENT TO HIS OR HER
LTIP UNITS AND THE EFFECTIVE DATE OF SUCH ADJUSTMENT; AND

 

(II)           THE LTIP UNITHOLDERS SHALL, IN RESPECT OF EACH DISTRIBUTION
PAYMENT DATE, WHEN, AS AND IF AUTHORIZED AND DECLARED BY THE GENERAL PARTNER OUT
OF ASSETS LEGALLY AVAILABLE FOR THAT PURPOSE, BE ENTITLED TO RECEIVE
DISTRIBUTIONS IN AN AMOUNT PER LTIP UNIT EQUAL TO THE DISTRIBUTIONS PER
PARTNERSHIP UNIT PAID TO HOLDERS OF RECORD ON THE SAME RECORD DATE ESTABLISHED
BY THE GENERAL PARTNER WITH RESPECT TO SUCH DISTRIBUTION PAYMENT DATE; PROVIDED,
HOWEVER, THAT NO DISTRIBUTIONS SHALL BE MADE IN RESPECT OF ANY LTIP UNIT THAT
WOULD CAUSE THE ECONOMIC CAPITAL ACCOUNT OF THE HOLDER OF SUCH LTIP UNIT TO HAVE
A NEGATIVE BALANCE THAT IS GREATER THAN THE NEGATIVE BALANCE OF THE ECONOMIC
CAPITAL ACCOUNT OF EACH PARTNERSHIP UNIT GENERALLY.  DURING ANY DISTRIBUTION
PERIOD, SO LONG AS ANY LTIP UNITS ARE OUTSTANDING, NO DISTRIBUTIONS (WHETHER IN
CASH OR IN KIND) SHALL BE AUTHORIZED, DECLARED OR PAID ON PARTNERSHIP UNITS,
UNLESS EQUAL DISTRIBUTIONS HAVE BEEN OR CONTEMPORANEOUSLY ARE AUTHORIZED,
DECLARED AND PAID ON THE LTIP UNITS FOR SUCH DISTRIBUTION PERIOD, EXCEPT IN THE
CIRCUMSTANCES DESCRIBED IN THE PROVISO TO THE PRECEDING SENTENCE.  EXCEPT TO THE
EXTENT REQUIRED BY THE AFOREMENTIONED PROVISO, THE LTIP UNITS SHALL RANK PARI
PASSU WITH THE PARTNERSHIP UNITS AS TO THE PAYMENT OF REGULAR AND SPECIAL
PERIODIC OR OTHER DISTRIBUTIONS AND DISTRIBUTION OF ASSETS UPON LIQUIDATION,
DISSOLUTION OR WINDING UP.  AS TO THE PAYMENT OF DISTRIBUTIONS AND AS TO
DISTRIBUTION OF ASSETS UPON LIQUIDATION, DISSOLUTION OR WINDING UP, ANY CLASS OR
SERIES OF PARTNERSHIP UNITS OR PARTNERSHIP INTERESTS WHICH BY ITS TERMS
SPECIFIES THAT IT SHALL RANK JUNIOR TO, ON A PARITY WITH, OR SENIOR TO THE
PARTNERSHIP UNITS SHALL ALSO RANK JUNIOR TO, OR PARI PASSU WITH, OR SENIOR TO,
AS THE CASE MAY BE, THE ENTITLEMENT OF THE LTIP UNITS TO SUCH DISTRIBUTION. 
SUBJECT TO THE TERMS OF ANY LTIP UNIT AGREEMENT, AN LTIP UNITHOLDER SHALL BE
ENTITLED TO TRANSFER HIS OR HER LTIP UNITS TO THE SAME EXTENT, AND SUBJECT TO
THE SAME RESTRICTIONS AS HOLDERS OF PARTNERSHIP UNITS ARE ENTITLED TO TRANSFER
THEIR PARTNERSHIP UNITS PURSUANT TO ARTICLE 11.

 

LTIP Units shall be subject to the following special provisions:

 

(I)            LTIP UNIT AGREEMENTS.  LTIP UNITS MAY, IN THE SOLE DISCRETION OF
THE COMPENSATION COMMITTEE OF THE COMPANY, AS THE SOLE OWNER OF THE GENERAL
PARTNER, BE ISSUED SUBJECT TO VESTING, FORFEITURE AND ADDITIONAL RESTRICTIONS ON
TRANSFER PURSUANT TO THE TERMS OF AN LTIP UNIT AGREEMENT.  THE TERMS OF ANY LTIP
UNIT AGREEMENT MAY BE MODIFIED BY THE COMPENSATION COMMITTEE OF THE COMPANY, AS
THE SOLE OWNER OF THE GENERAL PARTNER, FROM TIME TO TIME IN ITS SOLE DISCRETION,
SUBJECT TO ANY RESTRICTIONS ON AMENDMENT IMPOSED BY THE RELEVANT LTIP UNIT
AGREEMENT OR BY THE PLAN, IF APPLICABLE.  LTIP UNITS THAT HAVE BECOME VESTED
UNDER THE TERMS OF AN LTIP UNIT AGREEMENT ARE REFERRED TO HEREIN AS “VESTED LTIP
UNITS”; ALL OTHER LTIP UNITS SHALL BE TREATED AS “UNVESTED LTIP UNITS.”

 

(II)           FORFEITURE.  UNLESS OTHERWISE SPECIFIED IN THE APPLICABLE LTIP
UNIT AGREEMENT, UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN AN LTIP UNIT
AGREEMENT AS RESULTING IN EITHER THE RIGHT OF THE PARTNERSHIP OR THE GENERAL
PARTNER TO REPURCHASE LTIP UNITS AT A SPECIFIED PURCHASE PRICE OR SOME OTHER
FORFEITURE OF ANY LTIP UNITS, IF THE PARTNERSHIP OR THE GENERAL PARTNER
EXERCISES SUCH RIGHT TO REPURCHASE OR FORFEITURE IN ACCORDANCE WITH THE
APPLICABLE LTIP UNIT

 

21

--------------------------------------------------------------------------------


 

AGREEMENT, THEN THE RELEVANT LTIP UNITS SHALL IMMEDIATELY, AND WITHOUT ANY
FURTHER ACTION, BE TREATED AS CANCELLED AND NO LONGER OUTSTANDING FOR ANY
PURPOSE.  UNLESS OTHERWISE SPECIFIED IN THE APPLICABLE LTIP UNIT AGREEMENT, NO
CONSIDERATION OR OTHER PAYMENT SHALL BE DUE WITH RESPECT TO ANY LTIP UNITS THAT
HAVE BEEN FORFEITED, OTHER THAN ANY DISTRIBUTIONS DECLARED WITH RESPECT TO A
PARTNERSHIP RECORD DATE PRIOR TO THE EFFECTIVE DATE OF THE FORFEITURE.  IN
CONNECTION WITH ANY REPURCHASE OR FORFEITURE OF LTIP UNITS, THE BALANCE OF THE
PORTION OF THE CAPITAL ACCOUNT OF THE LTIP UNITHOLDER THAT IS ATTRIBUTABLE TO
ALL OF HIS OR HER LTIP UNITS SHALL BE REDUCED BY THE AMOUNT, IF ANY, BY WHICH IT
EXCEEDS THE TARGET BALANCE CONTEMPLATED BY SECTION 6.1.C, CALCULATED WITH
RESPECT TO THE LTIP UNITHOLDER’S REMAINING LTIP UNITS, IF ANY.

 

(III)          ALLOCATIONS.  LTIP UNITHOLDERS SHALL RECEIVE CERTAIN SPECIAL
ALLOCATIONS OF GAIN UNDER SECTION 6.1.C.

 

(IV)          REDEMPTION.  THE REDEMPTION RIGHT PROVIDED TO LIMITED PARTNERS
UNDER SECTION 8.6 SHALL NOT APPLY WITH RESPECT TO LTIP UNITS UNLESS AND UNTIL
THEY ARE CONVERTED TO PARTNERSHIP UNITS AS PROVIDED IN CLAUSE (VI) BELOW AND
SECTION 8.7.

 

(V)           LEGEND.  ANY CERTIFICATE EVIDENCING AN LTIP UNIT SHALL BEAR AN
APPROPRIATE LEGEND INDICATING THAT ADDITIONAL TERMS, CONDITIONS AND RESTRICTIONS
ON TRANSFER, INCLUDING WITHOUT LIMITATION ANY LTIP UNIT AGREEMENT, APPLY TO THE
LTIP UNIT.

 

(VI)          CONVERSION TO PARTNERSHIP UNITS.  VESTED LTIP UNITS ARE ELIGIBLE
TO BE CONVERTED INTO PARTNERSHIP UNITS UNDER SECTION 8.7.

 

(VII)         VOTING.  LTIP UNITS SHALL HAVE THE VOTING RIGHTS PROVIDED IN
SECTION 8.8.

 


SECTION 4.3.            CONTRIBUTION OF PROCEEDS OF ISSUANCE OF SECURITIES BY
THE COMPANY


 

On the date of the completion of the Initial Public Offering, the Concurrent
Offering and the Direct Offering, the Company shall contribute to the
Partnership the proceeds of the Initial Public Offering, the Concurrent Offering
and the Direct Offering in exchange for Partnership Units; and in connection
with any other REIT Share Offering and any other issuance of REIT Shares, other
securities or New Securities pursuant to Section 4.2, the Company shall
contribute to the Partnership any proceeds (or a portion thereof) raised in
connection with such issuance in exchange for Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests are substantially similar to those of the REIT Shares or other
securities or New Securities contributed to the Partnership; provided, that, in
each case, if the proceeds actually received by the Company are less than the
gross proceeds of such issuance as a result of any underwriter’s discount or
other expenses paid or incurred in connection with such issuance, then the
Company shall be deemed to have made a Capital Contribution to the Partnership
in the amount equal to the sum of the net proceeds of such issuance plus the
amount of such underwriter’s discount and other expenses paid by the Company
(which discount and expense shall be treated as an expense for the benefit of
the Partnership in accordance with Section 7.4).  In the case of employee
purchases of New Securities at a discount from fair market value, the amount of
such discount representing compensation to the employee, as determined by the
General Partner, shall be treated as an expense of the issuance of such New
Securities.

 

22

--------------------------------------------------------------------------------

 

Section 4.4.            Additional Funds

 

A.            THE GENERAL PARTNER MAY, AT ANY TIME AND FROM TIME TO TIME,
DETERMINE THAT THE PARTNERSHIP REQUIRES ADDITIONAL FUNDS (“ADDITIONAL FUNDS”)
FOR THE ACQUISITION OF ADDITIONAL ASSETS, FOR THE REDEMPTION OF PARTNERSHIP
UNITS OR FOR SUCH OTHER PURPOSES AS THE GENERAL PARTNER MAY DETERMINE IN ITS
SOLE AND ABSOLUTE DISCRETION.  ADDITIONAL FUNDS MAY BE OBTAINED BY THE
PARTNERSHIP, AT THE ELECTION OF THE GENERAL PARTNER, IN ANY MANNER PROVIDED IN,
AND IN ACCORDANCE WITH, THE TERMS OF THIS SECTION 4.4 WITHOUT THE APPROVAL OF
ANY LIMITED PARTNERS.

 

B.            THE GENERAL PARTNER, ON BEHALF OF THE PARTNERSHIP, MAY OBTAIN ANY
ADDITIONAL FUNDS BY ACCEPTING CAPITAL CONTRIBUTIONS FROM ANY PARTNERS OR OTHER
PERSONS.  IN CONNECTION WITH ANY SUCH CAPITAL CONTRIBUTION, THE GENERAL PARTNER
IS HEREBY AUTHORIZED TO CAUSE THE PARTNERSHIP FROM TIME TO TIME TO ISSUE
ADDITIONAL PARTNERSHIP UNITS (AS SET FORTH IN SECTION 4.2 ABOVE) IN
CONSIDERATION THEREFOR, AND THE PERCENTAGE INTERESTS OF THE PARTNERS SHALL BE
ADJUSTED TO REFLECT THE ISSUANCE OF SUCH ADDITIONAL PARTNERSHIP UNITS.

 

C.            THE GENERAL PARTNER, ON BEHALF OF THE PARTNERSHIP, MAY OBTAIN ANY
ADDITIONAL FUNDS BY CAUSING THE PARTNERSHIP TO INCUR DEBT TO ANY PERSON UPON
SUCH TERMS AS THE GENERAL PARTNER DETERMINES APPROPRIATE, INCLUDING MAKING SUCH
DEBT CONVERTIBLE, REDEEMABLE OR EXCHANGEABLE FOR PARTNERSHIP UNITS; PROVIDED,
HOWEVER, THAT THE PARTNERSHIP SHALL NOT INCUR ANY SUCH DEBT IF (I) A BREACH,
VIOLATION OR DEFAULT OF SUCH INDEBTEDNESS WOULD BE DEEMED TO OCCUR BY VIRTUE OF
THE TRANSFER OF ANY PARTNERSHIP INTEREST, OR (II) SUCH DEBT IS RECOURSE TO ANY
PARTNER (UNLESS THE PARTNER OTHERWISE AGREES).

 

D.            THE GENERAL PARTNER, ON BEHALF OF THE PARTNERSHIP, MAY OBTAIN ANY
ADDITIONAL FUNDS BY CAUSING THE PARTNERSHIP TO INCUR DEBT WITH THE COMPANY IF
(I) SUCH DEBT IS, TO THE EXTENT PERMITTED BY LAW, ON SUBSTANTIALLY THE SAME
TERMS AND CONDITIONS (INCLUDING INTEREST RATE, REPAYMENT SCHEDULE, AND
CONVERSION, REDEMPTION, REPURCHASE AND EXCHANGE RIGHTS) AS FUNDING DEBT INCURRED
BY THE GENERAL PARTNER, THE NET PROCEEDS OF WHICH ARE LOANED TO THE PARTNERSHIP
TO PROVIDE SUCH ADDITIONAL FUNDS, OR (II) SUCH DEBT IS ON TERMS AND CONDITIONS
NO LESS FAVORABLE TO THE PARTNERSHIP THAN WOULD BE AVAILABLE TO THE PARTNERSHIP
FROM ANY THIRD PARTY; PROVIDED, HOWEVER, THAT THE PARTNERSHIP SHALL NOT INCUR
ANY SUCH DEBT IF (A) A BREACH, VIOLATION OR DEFAULT OF SUCH DEBT WOULD BE DEEMED
TO OCCUR BY VIRTUE OF THE TRANSFER OF ANY PARTNERSHIP INTEREST, OR (B) SUCH DEBT
IS RECOURSE TO ANY PARTNER (UNLESS THE PARTNER OTHERWISE AGREES).

 

Section 4.5.            Preemptive Rights

 

No Person shall have any preemptive, preferential or other similar right with
respect to (i) additional Capital Contributions or loans to the Partnership; or
(ii) the issuance or sale of any Partnership Units or other Partnership
Interests.

 

23

--------------------------------------------------------------------------------


 


ARTICLE 5.


 


DISTRIBUTIONS


 

Section 5.1.            Requirement and Characterization of Distributions

 

The General Partner shall distribute at least quarterly all or such portion as
the General Partner may in its sole discretion determine of Available Cash
generated by the Partnership during such quarter or shorter period to the
Partners that are Partners on the Partnership Record Date with respect to such
quarter or shorter period in the following priority:

 

A.            FIRST, TO THE PARTNERS IN ACCORDANCE WITH THEIR PERCENTAGE
INTERESTS IN ARREARS WITH RESPECT TO THE IMMEDIATELY PRECEDING CALENDAR QUARTER
IN AN AMOUNT EQUAL TO (1) THE SUM OF (A) THE GENERAL PARTNER’S REASONABLE
ESTIMATE OF THE NET INCOME ALLOCABLE TO THE PARTNERS IN ACCORDANCE WITH THEIR
PERCENTAGE INTERESTS UNDER SECTION 6.1.A.(II) WITH RESPECT TO SUCH IMMEDIATELY
PRECEDING CALENDAR QUARTER AND (B) THE GENERAL PARTNER’S DETERMINATION OF THE
NET INCOME SO ALLOCATED IN PRIOR CALENDAR QUARTERS IN THE SAME CALENDAR YEAR,
REDUCED BY (2) THE SUM OF (A) ALL DISTRIBUTIONS PREVIOUSLY MADE UNDER THIS
SUBSECTION OR UNDER SUBSECTION B. WITH RESPECT TO ALL CALENDAR QUARTERS DURING
THE SAME CALENDAR YEAR AND (B) ANY NET LOSS ALLOCABLE TO THE PARTNERS IN
ACCORDANCE WITH THEIR PERCENTAGE INTERESTS IN SUCH CALENDAR QUARTER OR ANY
PRECEDING CALENDAR QUARTER OF THE SAME CALENDAR YEAR UNDER SECTION 6.1.B.

 

B.            SECOND, TO THE PARTNERS IN ACCORDANCE WITH THEIR PERCENTAGE
INTERESTS; PROVIDED, THAT IN NO EVENT MAY A PARTNER RECEIVE A DISTRIBUTION OF
AVAILABLE CASH WITH RESPECT TO A PARTNERSHIP UNIT IF SUCH PARTNER IS ENTITLED TO
RECEIVE A DISTRIBUTION OUT OF SUCH AVAILABLE CASH WITH RESPECT TO A REIT SHARE
FOR WHICH SUCH PARTNERSHIP UNIT HAS BEEN EXCHANGED, AND ANY SUCH DISTRIBUTION
SHALL BE MADE TO THE COMPANY; AND PROVIDED, FURTHER, THAT NO LTIP UNITHOLDER
SHALL RECEIVE ANY DISTRIBUTION OF AVAILABLE CASH IF AND TO THE EXTENT THE
BALANCE OF SUCH LTIP UNITHOLDER’S ADJUSTED CAPITAL ACCOUNT WOULD BE EQUAL TO OR
LESS THAN ZERO AFTER SUCH DISTRIBUTION IS MADE UNLESS THE BALANCES OF THE
ADJUSTED CAPITAL ACCOUNTS OF ALL PARTNERS IN THE PARTNERSHIP WOULD ALSO BE EQUAL
TO OR LESS THAN ZERO AFTER SUCH DISTRIBUTION IS MADE.

 

The General Partner shall take such reasonable efforts, as determined by it in
its sole and absolute discretion and consistent with the Company’s qualification
as a REIT, to distribute Available Cash to the Limited Partners so as to
preclude any such distribution or portion thereof from being treated as part of
a sale of property to the Partnership by a Limited Partner under Section 707 of
the Code or the Regulations thereunder; provided, that the General Partner and
the Partnership shall not have liability to a Limited Partner under any
circumstances as a result of any distribution to a Limited Partner being so
treated.

 

Section 5.2.            Amounts Withheld

 

All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 hereof with respect to any allocation, payment or
distribution to the Partners or

 

24

--------------------------------------------------------------------------------


 

Assignees shall be treated as amounts distributed to the Partners or Assignees
pursuant to Section 5.1 for all purposes under this Agreement.

 

Section 5.3.            Distributions Upon Liquidation

 

Proceeds from a Terminating Capital Transaction and any other cash received or
reductions in reserves made after commencement of the liquidation of the
Partnership shall be distributed to the Partners in accordance with
Section 13.2.

 

Section 5.4.            Restricted Distributions

 

Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of its interest in the Partnership
if such distribution would violate Section 17-607 of the Act or other applicable
law.

 


ARTICLE 6.


 


ALLOCATIONS


 

Section 6.1.            Allocations For Capital Account Purposes

 

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B hereof) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

 

A.            AFTER GIVING EFFECT TO THE SPECIAL ALLOCATIONS SET FORTH IN
SECTION 1 OF EXHIBIT C ATTACHED HERETO, NET INCOME SHALL BE ALLOCATED TO THE
PARTNERS IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE INTERESTS.

 

B.            AFTER GIVING EFFECT TO THE SPECIAL ALLOCATIONS SET FORTH IN
SECTION 1 OF EXHIBIT C ATTACHED HERETO, NET LOSSES SHALL BE ALLOCATED TO THE
PARTNERS IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE INTERESTS.  IN NO EVENT
SHALL NET LOSSES BE ALLOCATED TO A LIMITED PARTNER TO THE EXTENT SUCH ALLOCATION
WOULD RESULT IN SUCH PARTNER HAVING AN ADJUSTED CAPITAL ACCOUNT DEFICIT (PER
UNIT) AT THE END OF ANY TAXABLE YEAR IN EXCESS OF THE ADJUSTED CAPITAL ACCOUNT
DEFICIT (PER UNIT) OF ANY OTHER LIMITED PARTNER.  ALL SUCH NET LOSSES SHALL BE
ALLOCATED TO THE OTHER PARTNERS; PROVIDED, HOWEVER, THAT APPROPRIATE ADJUSTMENTS
SHALL BE MADE TO THE ALLOCATION OF FUTURE NET INCOME IN ORDER TO OFFSET SUCH
SPECIALLY ALLOCATED NET LOSSES HEREUNDER.

 

C.            NOTWITHSTANDING THE PROVISIONS OF SECTION 6.1.A ABOVE, ANY NET
CAPITAL GAINS REALIZED IN CONNECTION WITH THE ACTUAL OR HYPOTHETICAL SALE OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF THE PARTNERSHIP, INCLUDING BUT NOT LIMITED
TO NET CAPITAL GAIN REALIZED IN CONNECTION WITH AN ADJUSTMENT TO THE CARRYING
VALUE OF PARTNERSHIP ASSETS UNDER SECTION 704(B) OF THE CODE, SHALL FIRST BE
ALLOCATED TO THE LTIP UNITHOLDERS UNTIL THE AGGREGATE ECONOMIC CAPITAL ACCOUNT
BALANCES OF SUCH LTIP UNITHOLDERS, TO THE EXTENT ATTRIBUTABLE TO THEIR OWNERSHIP
OF LTIP UNITS,

 

25

--------------------------------------------------------------------------------


 

ARE EQUAL TO THE PRODUCT OF (I) THE PARTNERSHIP UNIT ECONOMIC BALANCE,
MULTIPLIED BY (II) THE NUMBER OF SUCH LTIP UNITHOLDERS’ LTIP UNITS.

 

For this purpose, the “Economic Capital Account Balances” of the LTIP
Unitholders will be equal to their Capital Account balances, plus the amount of
their shares of any Partner Minimum Gain or Partnership Minimum Gain, in either
case to the extent attributable to their ownership of LTIP Units.  Similarly,
the “Partnership Unit Economic Balance” shall mean (i) the Capital Account
balance of the Company, plus the amount of the Company’s share of any Partner
Minimum Gain or Partnership Minimum Gain, in either case to the extent
attributable to the Company’s ownership of Partnership Units and computed on a
hypothetical basis after taking into account all allocations through the date on
which any allocation is made under this Section 6.1.C, divided by (ii) the
number of the Company’s Partnership Units.  Any such allocations shall be made
among the LTIP Unitholders in proportion to the amounts required to be allocated
to each under this Section 6.1.C.  The parties agree that the intent of this
Section 6.1.C is to make the Capital Account balances of the LTIP Unitholders
with respect to each of their LTIP Units economically equivalent to the Capital
Account balance of the Company with respect to each of its Partnership Units if
the Carrying Value of the Partnership’s property has been adjusted in accordance
with Exhibit B in a corresponding amount.

 


ARTICLE 7.


 


MANAGEMENT AND OPERATIONS OF BUSINESS


 

Section 7.1.            Management

 

A.            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL
MANAGEMENT POWERS OVER THE BUSINESS AND AFFAIRS OF THE PARTNERSHIP ARE AND SHALL
BE EXCLUSIVELY VESTED IN THE GENERAL PARTNER, AND NO LIMITED PARTNER SHALL HAVE
ANY RIGHT TO PARTICIPATE IN OR EXERCISE CONTROL OR MANAGEMENT POWER OVER THE
BUSINESS AND AFFAIRS OF THE PARTNERSHIP. THE GENERAL PARTNER MAY NOT BE REMOVED
BY THE LIMITED PARTNERS WITH OR WITHOUT CAUSE.  IN ADDITION TO THE POWERS NOW OR
HEREAFTER GRANTED TO A GENERAL PARTNER OF A LIMITED PARTNERSHIP UNDER APPLICABLE
LAW OR WHICH ARE GRANTED TO THE GENERAL PARTNER UNDER ANY OTHER PROVISION OF
THIS AGREEMENT, THE GENERAL PARTNER, SUBJECT TO SECTION 7.3 HEREOF, SHALL HAVE
FULL POWER AND AUTHORITY TO DO ALL THINGS DEEMED NECESSARY, DESIRABLE OR
CONVENIENT BY IT TO CONDUCT THE BUSINESS OF THE PARTNERSHIP, TO EXERCISE ALL
POWERS SET FORTH IN SECTION 3.2 HEREOF AND TO EFFECTUATE THE PURPOSES SET FORTH
IN SECTION 3.1 HEREOF, INCLUDING, WITHOUT LIMITATION:

 

(1)           the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
to permit the Partnership to make distributions to its Partners in such amounts
as will permit the Company (so long as the Company desires to maintain its
qualification as a REIT) to avoid the payment of any federal income tax
(including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its shareholders in amounts sufficient to
permit the Company to maintain its REIT status), the assumption or

 

26

--------------------------------------------------------------------------------


 

guarantee of, or other contracting for, indebtedness and other liabilities, the
issuance of evidence of indebtedness (including the securing of the same by
deed, mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations it deems necessary for the conduct
of the activities of the Partnership;

 

(2)           the making of tax, regulatory and other filings or elections, or
rendering of periodic or other reports to governmental or other agencies having
jurisdiction over the business or assets of the Partnership;

 

(3)           the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any assets of the Partnership (including the
exercise or grant of any conversion, option, privilege, or subscription right or
other right available in connection with any assets at any time held by the
Partnership) or the merger or other combination of the Partnership with or into
another entity (all of the foregoing subject to any prior approval only to the
extent required by Section 7.3 hereof);

 

(4)           the mortgage, pledge, encumbrance or hypothecation of any assets
of the Partnership, the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms that it sees fit, including, without limitation, the
financing of the conduct of the operations of the Partnership, the Company or
any of the Partnership’s or the Company’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the Subsidiaries of the
Partnership and/or the Company) and the repayment of obligations of the
Partnership and its Subsidiaries and any other Person in which it has an equity
investment, and the making of capital contributions to its Subsidiaries;

 

(5)           the management, operation, leasing, landscaping, repair,
alteration, demolition, disposition or improvement of any real property or
improvements owned by the Partnership or any Subsidiary of the Partnership;

 

(6)           the negotiation, execution, delivery and performance of any
contracts, conveyances or other instruments that the General Partner considers
useful or necessary or convenient to the conduct of the Partnership’s operations
or the implementation of the General Partner’s powers under this Agreement,
including, without limitation, contracting with consultants, accountants, legal
counsel, other professional advisors and other agents and the payment of their
expenses and compensation out of the Partnership’s assets;

 

(7)           the distribution of Partnership cash or other Partnership assets
in accordance with this Agreement;

 

(8)           holding, managing, investing and reinvesting cash and other assets
of the Partnership;

 

(9)           the collection and receipt of revenues and income of the
Partnership;

 

(10)         the establishment of one or more divisions of the Partnership, the
selection and dismissal of employees of the Partnership (including, without
limitation, employees

 

27

--------------------------------------------------------------------------------


 

who may be designated as officers with titles such as “president,” “vice
president,” “secretary” and “treasurer” of the Partnership), and agents, outside
attorneys, accountants, consultants and contractors of the Partnership, and the
determination of their compensation and other terms of employment or hiring;

 

(11)         the maintenance of such insurance for the benefit of the
Partnership and the Partners as it deems necessary or appropriate;

 

(12)         the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies, real estate investment trusts, corporations,
entities that are treated as REITs, “taxable REIT subsidiaries” or as foreign
corporations for federal income tax purposes, joint ventures or other
relationships that it deems desirable (including, without limitation, the
acquisition of interests in, and the contributions of property or the making of
loans to, its or the Company’s Subsidiaries and any other Person in which it has
an equity investment from time to time or the incurrence of indebtedness on
behalf of such Persons or the guarantee of obligations of such Persons and the
making of any tax, regulatory or other filing or election with respect to any of
the foregoing Persons); provided, that as long as the Company has determined to
continue to qualify as a REIT, the Partnership may not engage in any such
formation, acquisition or contribution that would cause the Company to fail to
qualify as a REIT;

 

(13)         the control of any matters affecting the rights and obligations of
the Partnership, including the settlement, compromise, submission to arbitration
or any other form of dispute resolution, or abandonment of, any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurrence of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

 

(14)         the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

 

(15)         the determination of the fair market value of any Partnership
property distributed in kind using such reasonable method of valuation as the
General Partner may adopt;

 

(16)         the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

 

(17)         the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power of attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;

 

28

--------------------------------------------------------------------------------


 

(18)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

 

(19)         the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
an interest pursuant to contractual or other arrangements with such Person;

 

(20)         the making, execution, delivery and performance of any and all
deeds, leases, notes, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary, appropriate or
convenient, in the judgment of the General Partner, for the accomplishment of
any of the powers of the General Partner enumerated in this Agreement;

 

(21)         the issuance of additional Partnership Units and other partnership
interests, as appropriate, in connection with Capital Contributions by
Additional Limited Partners and additional Capital Contributions by Partners
pursuant to Article 4 hereof; and

 

(22)         the taking of any action necessary or appropriate to enable the
Company to qualify as a REIT.

 

B.            EACH OF THE LIMITED PARTNERS AGREES THAT THE GENERAL PARTNER IS
AUTHORIZED TO EXECUTE, DELIVER AND PERFORM THE ABOVE-MENTIONED AGREEMENTS AND
TRANSACTIONS ON BEHALF OF THE PARTNERSHIP WITHOUT ANY FURTHER ACT, APPROVAL OR
VOTE OF THE PARTNERS, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
(EXCEPT AS PROVIDED IN SECTION 7.3), THE ACT OR ANY APPLICABLE LAW, RULE OR
REGULATION, TO THE FULLEST EXTENT PERMITTED UNDER THE ACT OR OTHER APPLICABLE
LAW, RULE OR REGULATION. THE EXECUTION, DELIVERY OR PERFORMANCE BY THE GENERAL
PARTNER OR THE PARTNERSHIP OF ANY AGREEMENT AUTHORIZED OR PERMITTED UNDER THIS
AGREEMENT SHALL NOT CONSTITUTE A BREACH BY THE GENERAL PARTNER OF ANY DUTY THAT
THE GENERAL PARTNER MAY OWE THE PARTNERSHIP OR THE LIMITED PARTNERS OR ANY OTHER
PERSONS UNDER THIS AGREEMENT OR OF ANY DUTY STATED OR IMPLIED BY LAW OR EQUITY.

 

C.            AT ALL TIMES FROM AND AFTER THE DATE HEREOF, THE GENERAL PARTNER
MAY CAUSE THE PARTNERSHIP TO ESTABLISH AND MAINTAIN AT ANY AND ALL TIMES WORKING
CAPITAL ACCOUNTS AND OTHER CASH OR SIMILAR BALANCES IN SUCH AMOUNTS AS THE
GENERAL PARTNER, IN ITS SOLE AND ABSOLUTE DISCRETION, DEEMS APPROPRIATE AND
REASONABLE FROM TIME TO TIME.

 

D.            IN EXERCISING ITS AUTHORITY UNDER THIS AGREEMENT, THE GENERAL
PARTNER MAY, BUT SHALL BE UNDER NO OBLIGATION TO, TAKE INTO ACCOUNT THE TAX
CONSEQUENCES TO ANY PARTNER OF ANY ACTION TAKEN BY IT. THE GENERAL PARTNER AND
THE PARTNERSHIP SHALL NOT BE LIABLE TO A LIMITED PARTNER UNDER ANY CIRCUMSTANCES
AS A RESULT OF AN INCOME TAX LIABILITY INCURRED BY SUCH LIMITED PARTNER AS A
RESULT OF AN ACTION (OR INACTION) BY THE GENERAL PARTNER TAKEN PURSUANT TO ITS
AUTHORITY UNDER THIS AGREEMENT AND IN ACCORDANCE WITH THE TERMS OF SECTION 7.3.

 

29

--------------------------------------------------------------------------------


 

Section 7.2.            Certificate of Limited Partnership

 

The General Partner has filed the Certificate with the Secretary of State of the
State of Delaware as required by the Act. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, or the District of Columbia, in which the Partnership may elect to
do business or own property. To the extent that such action is determined by the
General Partner to be reasonable and necessary or appropriate or convenient, the
General Partner shall file amendments to and restatements of the Certificate and
do all of the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, or the District of Columbia, in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 8.5.A(4) hereof, the General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate or any
amendment thereto or restatement thereof to any Limited Partner.

 

Section 7.3.            Restrictions on General Partner Authority

 

THE GENERAL PARTNER MAY NOT TAKE ANY ACTION IN CONTRAVENTION OF AN EXPRESS
PROHIBITION OR LIMITATION OF THIS AGREEMENT WITHOUT THE WRITTEN CONSENT OF
LIMITED PARTNERS HOLDING A MAJORITY OF THE PERCENTAGE INTERESTS OF THE LIMITED
PARTNERS, OR SUCH OTHER PERCENTAGE OF THE LIMITED PARTNERS AS MAY BE
SPECIFICALLY PROVIDED FOR UNDER A PROVISION OF THIS AGREEMENT.

 

Section 7.4.            Reimbursement of the General Partner and the Company

 

A.            EXCEPT AS PROVIDED IN THIS SECTION 7.4 AND ELSEWHERE IN THIS
AGREEMENT (INCLUDING THE PROVISIONS OF ARTICLES 5 AND 6 REGARDING DISTRIBUTIONS,
PAYMENTS, AND ALLOCATIONS TO WHICH IT MAY BE ENTITLED), THE GENERAL PARTNER
SHALL NOT BE COMPENSATED FOR ITS SERVICES AS GENERAL PARTNER OF THE PARTNERSHIP.

 

B.            THE GENERAL PARTNER AND ITS AFFILIATES SHALL BE REIMBURSED ON A
MONTHLY BASIS, OR SUCH OTHER BASIS AS THE GENERAL PARTNER MAY DETERMINE IN ITS
SOLE AND ABSOLUTE DISCRETION, FOR ALL EXPENDITURES THAT EACH INCURS RELATING TO
THE OWNERSHIP AND OPERATION OF, OR FOR THE BENEFIT OF, THE PARTNERSHIP;
PROVIDED, THAT THE AMOUNT OF ANY SUCH REIMBURSEMENT SHALL BE REDUCED BY ANY
INTEREST EARNED BY THE GENERAL PARTNER WITH RESPECT TO BANK ACCOUNTS OR OTHER
INSTRUMENTS OR ACCOUNTS HELD BY IT ON BEHALF OF THE PARTNERSHIP; AND PROVIDED,
FURTHER, THAT THE GENERAL PARTNER AND ITS AFFILIATES SHALL NOT BE REIMBURSED FOR
ANY (I) TRUSTEES’/DIRECTORS’ FEES, (II) INCOME TAX LIABILITIES OR (III) FILING
OR SIMILAR FEES IN CONNECTION WITH MAINTAINING THE GENERAL PARTNER’S OR ANY SUCH
AFFILIATE’S CONTINUED EXISTENCE THAT ARE INCURRED BY THE GENERAL PARTNER OR AN
AFFILIATE, BUT THE PARTNERS ACKNOWLEDGE THAT ALL OTHER EXPENSES OF THE GENERAL
PARTNER AND ITS AFFILIATES ARE DEEMED TO BE FOR THE BENEFIT OF THE PARTNERSHIP.
SUCH REIMBURSEMENT SHALL BE IN ADDITION TO ANY REIMBURSEMENT MADE AS A RESULT OF
INDEMNIFICATION PURSUANT TO SECTION 7.7 HEREOF.  INCLUDED AMONG THE EXPENDITURES
FOR WHICH THE GENERAL PARTNER SHALL BE ENTITLED TO REIMBURSEMENT HEREUNDER SHALL
BE ANY PAYMENTS OF DEBT SERVICE MADE BY THE GENERAL PARTNER, IN ITS CAPACITY AS
GENERAL PARTNER, AS GUARANTOR OR OTHERWISE, WITH RESPECT TO INDEBTEDNESS
ENCUMBERING ANY PROPERTY HELD BY THE PARTNERSHIP.

 

30

--------------------------------------------------------------------------------


 

C.            AS SET FORTH IN SECTION 4.3, THE COMPANY SHALL BE TREATED AS
HAVING MADE A CAPITAL CONTRIBUTION IN THE AMOUNT OF ALL EXPENSES THAT IT INCURS
AND PAYS RELATING TO THE INITIAL PUBLIC OFFERING, THE CONCURRENT OFFERING, THE
DIRECT OFFERING, ANY OTHER REIT SHARE OFFERING AND ANY OTHER ISSUANCE OF REIT
SHARES, OTHER SECURITIES OR NEW SECURITIES PURSUANT TO SECTION 4.2, THE PROCEEDS
FROM THE ISSUANCE OF WHICH ARE CONTRIBUTED TO THE PARTNERSHIP.

 

D.            IN THE EVENT THAT THE COMPANY SHALL ELECT TO PURCHASE FROM ITS
SHAREHOLDERS REIT SHARES FOR THE PURPOSE OF DELIVERING SUCH REIT SHARES TO
SATISFY AN OBLIGATION UNDER ANY DISTRIBUTION REINVESTMENT PROGRAM ADOPTED BY THE
COMPANY, ANY EMPLOYEE SHARE PURCHASE PLAN ADOPTED BY THE COMPANY, OR ANY SIMILAR
OBLIGATION OR ARRANGEMENT UNDERTAKEN BY THE COMPANY IN THE FUTURE, THE PURCHASE
PRICE PAID BY THE COMPANY FOR SUCH REIT SHARES AND ANY OTHER EXPENSES INCURRED
BY THE COMPANY IN CONNECTION WITH SUCH PURCHASE SHALL BE CONSIDERED EXPENSES OF
THE PARTNERSHIP AND SHALL BE REIMBURSED TO THE COMPANY, SUBJECT TO THE CONDITION
THAT: (I) IF SUCH REIT SHARES SUBSEQUENTLY ARE SOLD BY THE COMPANY, THE COMPANY
SHALL PAY TO THE PARTNERSHIP ANY PROCEEDS RECEIVED BY THE COMPANY FOR SUCH REIT
SHARES (WHICH SALES PROCEEDS SHALL INCLUDE THE AMOUNT OF DISTRIBUTIONS
REINVESTED UNDER ANY DISTRIBUTION REINVESTMENT OR SIMILAR PROGRAM; PROVIDED,
THAT A TRANSFER OF REIT SHARES FOR PARTNERSHIP UNITS PURSUANT TO SECTION 8.6
WOULD NOT BE CONSIDERED A SALE FOR SUCH PURPOSES); AND (II) IF SUCH REIT SHARES
ARE NOT RETRANSFERRED BY THE COMPANY WITHIN 30 DAYS AFTER THE PURCHASE THEREOF,
THE GENERAL PARTNER SHALL CAUSE THE PARTNERSHIP TO CANCEL A NUMBER OF
PARTNERSHIP UNITS HELD BY THE COMPANY EQUAL TO THE PRODUCT OBTAINED BY
MULTIPLYING THE CONVERSION FACTOR BY THE NUMBER OF SUCH REIT SHARES (IN WHICH
CASE SUCH REIMBURSEMENT SHALL BE TREATED AS A DISTRIBUTION IN REDEMPTION OF
PARTNERSHIP UNITS HELD BY THE COMPANY).

 

Section 7.5.            Outside Activities of the General Partner

 

The General Partner shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of Partnership Interests and the management of the business of the
Partnership, and such activities as are incidental thereto.  The General Partner
and any Affiliates of the General Partner may acquire Limited Partner Interests
and shall be entitled to exercise all rights of a Limited Partner relating to
such Limited Partner Interests.

 

Section 7.6.            Contracts with Affiliates

 

A.            THE PARTNERSHIP MAY LEND OR CONTRIBUTE FUNDS OR OTHER ASSETS TO
ITS OR THE COMPANY’S SUBSIDIARIES OR OTHER PERSONS IN WHICH IT OR THE COMPANY
HAS AN EQUITY INVESTMENT AND SUCH PERSONS MAY BORROW FUNDS FROM THE PARTNERSHIP,
ON TERMS AND CONDITIONS ESTABLISHED IN THE SOLE AND ABSOLUTE DISCRETION OF THE
GENERAL PARTNER. THE FOREGOING AUTHORITY SHALL NOT CREATE ANY RIGHT OR BENEFIT
IN FAVOR OF ANY SUBSIDIARY OR ANY OTHER PERSON.

 

B.            EXCEPT AS PROVIDED IN SECTION 7.5, THE PARTNERSHIP MAY TRANSFER
ASSETS TO JOINT VENTURES, OTHER PARTNERSHIPS, LIMITED LIABILITY COMPANIES, REAL
ESTATE INVESTMENT TRUSTS, CORPORATIONS OR OTHER BUSINESS ENTITIES IN WHICH IT IS
OR THEREBY BECOMES A PARTICIPANT UPON SUCH TERMS AND SUBJECT TO SUCH CONDITIONS
CONSISTENT WITH THIS AGREEMENT AND APPLICABLE LAW AS THE GENERAL PARTNER, IN ITS
SOLE AND ABSOLUTE DISCRETION, BELIEVES ARE ADVISABLE.

 

31

--------------------------------------------------------------------------------


 

C.            EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT, NEITHER THE
GENERAL PARTNER NOR ANY OF ITS AFFILIATES SHALL SELL, TRANSFER OR CONVEY ANY
PROPERTY TO, OR PURCHASE ANY PROPERTY FROM, THE PARTNERSHIP, DIRECTLY OR
INDIRECTLY, EXCEPT PURSUANT TO TRANSACTIONS THAT ARE DETERMINED BY THE GENERAL
PARTNER IN GOOD FAITH TO BE FAIR AND REASONABLE.

 

D.            THE GENERAL PARTNER, IN ITS SOLE AND ABSOLUTE DISCRETION AND
WITHOUT THE APPROVAL OF THE LIMITED PARTNERS, MAY PROPOSE AND ADOPT, ON BEHALF
OF THE PARTNERSHIP, EMPLOYEE BENEFIT PLANS, SHARE OPTION PLANS, AND SIMILAR
PLANS FUNDED BY THE PARTNERSHIP FOR THE BENEFIT OF EMPLOYEES OF THE GENERAL
PARTNER, THE COMPANY, THE PARTNERSHIP, SUBSIDIARIES OF THE PARTNERSHIP OR ANY
AFFILIATE OF ANY OF THEM IN RESPECT OF SERVICES PERFORMED, DIRECTLY OR
INDIRECTLY, FOR THE BENEFIT OF THE PARTNERSHIP, THE COMPANY, THE GENERAL PARTNER
OR ANY SUBSIDIARIES OF THE PARTNERSHIP.

 

E.             THE GENERAL PARTNER IS EXPRESSLY AUTHORIZED TO ENTER INTO, IN THE
NAME AND ON BEHALF OF THE PARTNERSHIP, AND WITHOUT THE APPROVAL OF THE LIMITED
PARTNERS, A RIGHT OF FIRST OPPORTUNITY ARRANGEMENT AND OTHER CONFLICT AVOIDANCE
AGREEMENTS WITH VARIOUS AFFILIATES OF THE PARTNERSHIP, THE COMPANY AND THE
GENERAL PARTNER, ON SUCH TERMS AS THE GENERAL PARTNER, IN ITS SOLE AND ABSOLUTE
DISCRETION, BELIEVES ARE ADVISABLE.

 

Section 7.7.            Indemnification

 

A.            TO THE FULLEST EXTENT PERMITTED BY DELAWARE LAW, THE PARTNERSHIP
SHALL INDEMNIFY EACH INDEMNITEE FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES, JOINT OR SEVERAL, EXPENSES (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND OTHER LEGAL FEES AND EXPENSES), JUDGMENTS, FINES,
SETTLEMENTS, AND OTHER AMOUNTS ARISING FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS, SUITS OR PROCEEDINGS, CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE,
THAT RELATE TO THE OPERATIONS OF THE PARTNERSHIP OR THE COMPANY AS SET FORTH IN
THIS AGREEMENT, IN WHICH SUCH INDEMNITEE MAY BE INVOLVED, OR IS THREATENED TO BE
INVOLVED, AS A PARTY OR OTHERWISE, EXCEPT TO THE EXTENT SUCH INDEMNITEE ACTED IN
BAD FAITH, OR WITH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL EXTEND TO ANY LIABILITY OF ANY INDEMNITEE,
PURSUANT TO A LOAN GUARANTY OR OTHERWISE FOR ANY INDEBTEDNESS OF THE PARTNERSHIP
OR ANY SUBSIDIARY OF THE PARTNERSHIP (INCLUDING WITHOUT LIMITATION, ANY
INDEBTEDNESS WHICH THE PARTNERSHIP OR ANY SUBSIDIARY OF THE PARTNERSHIP HAS
ASSUMED OR TAKEN SUBJECT TO), AND THE GENERAL PARTNER IS HEREBY AUTHORIZED AND
EMPOWERED, ON BEHALF OF THE PARTNERSHIP, TO ENTER INTO ONE OR MORE INDEMNITY
AGREEMENTS CONSISTENT WITH THE PROVISIONS OF THIS SECTION 7.7 IN FAVOR OF ANY
INDEMNITEE HAVING OR POTENTIALLY HAVING LIABILITY FOR ANY SUCH INDEBTEDNESS. ANY
INDEMNIFICATION PURSUANT TO THIS SECTION 7.7 SHALL BE MADE ONLY OUT OF THE
ASSETS OF THE PARTNERSHIP, AND NEITHER THE GENERAL PARTNER NOR ANY LIMITED
PARTNER SHALL HAVE ANY OBLIGATION TO CONTRIBUTE TO THE CAPITAL OF THE
PARTNERSHIP, OR OTHERWISE PROVIDE FUNDS, TO ENABLE THE PARTNERSHIP TO FUND ITS
OBLIGATIONS UNDER THIS SECTION 7.7.

 

B.            REASONABLE EXPENSES INCURRED BY AN INDEMNITEE WHO IS A PARTY TO A
PROCEEDING SHALL BE PAID OR REIMBURSED BY THE PARTNERSHIP IN ADVANCE OF THE
FINAL DISPOSITION OF THE PROCEEDING, UPON RECEIPT BY THE PARTNERSHIP OF AN
UNDERTAKING BY OR ON BEHALF OF THE INDEMNITEE TO REPAY SUCH AMOUNT IF IT SHALL
BE DETERMINED THAT THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED AS
AUTHORIZED IN SECTION 7.7.A.

 

32

--------------------------------------------------------------------------------

 

C.            THE INDEMNIFICATION PROVIDED BY THIS SECTION 7.7 SHALL BE IN
ADDITION TO ANY OTHER RIGHTS TO WHICH AN INDEMNITEE OR ANY OTHER PERSON MAY BE
ENTITLED UNDER ANY AGREEMENT, PURSUANT TO ANY VOTE OF THE PARTNERS, AS A MATTER
OF LAW OR OTHERWISE, AND SHALL CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO
SERVE IN SUCH CAPACITY UNLESS OTHERWISE PROVIDED IN A WRITTEN AGREEMENT PURSUANT
TO WHICH SUCH INDEMNITIES ARE INDEMNIFIED.

 

D.            THE PARTNERSHIP MAY, BUT SHALL NOT BE OBLIGATED TO, PURCHASE AND
MAINTAIN INSURANCE, ON BEHALF OF THE INDEMNITIES AND SUCH OTHER PERSONS AS THE
GENERAL PARTNER SHALL DETERMINE, AGAINST ANY LIABILITY THAT MAY BE ASSERTED
AGAINST OR EXPENSES THAT MAY BE INCURRED BY SUCH PERSON IN CONNECTION WITH THE
PARTNERSHIP’S ACTIVITIES, REGARDLESS OF WHETHER THE PARTNERSHIP WOULD HAVE THE
POWER TO INDEMNIFY SUCH PERSON AGAINST SUCH LIABILITY UNDER THE PROVISIONS OF
THIS AGREEMENT.

 

E.             FOR PURPOSES OF THIS SECTION 7.7, THE PARTNERSHIP SHALL BE DEEMED
TO HAVE REQUESTED AN INDEMNITEE TO SERVE AS FIDUCIARY OF AN EMPLOYEE BENEFIT
PLAN WHENEVER THE PERFORMANCE BY IT OF ITS DUTIES TO THE PARTNERSHIP ALSO
IMPOSES DUTIES ON, OR OTHERWISE INVOLVES SERVICES BY, IT TO THE PLAN OR
PARTICIPANTS OR BENEFICIARIES OF THE PLAN; EXCISE TAXES ASSESSED ON AN
INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN PURSUANT TO APPLICABLE LAW
SHALL CONSTITUTE FINES WITHIN THE MEANING OF THIS SECTION 7.7; AND ACTIONS TAKEN
OR OMITTED BY THE INDEMNITEE WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN IN THE
PERFORMANCE OF ITS DUTIES FOR A PURPOSE REASONABLY BELIEVED BY IT TO BE IN THE
INTEREST OF THE PARTICIPANTS AND BENEFICIARIES OF THE PLAN SHALL BE DEEMED TO BE
FOR A PURPOSE WHICH IS NOT OPPOSED TO THE BEST INTERESTS OF THE PARTNERSHIP.

 

F.             IN NO EVENT MAY AN INDEMNITEE SUBJECT ANY OF THE PARTNERS TO
PERSONAL LIABILITY BY REASON OF THE INDEMNIFICATION PROVISIONS SET FORTH IN THIS
AGREEMENT.

 

G.            AN INDEMNITEE SHALL NOT BE DENIED INDEMNIFICATION IN WHOLE OR IN
PART UNDER THIS SECTION 7.7 BECAUSE THE INDEMNITEE HAD AN INTEREST IN THE
TRANSACTION WITH RESPECT TO WHICH THE INDEMNIFICATION APPLIES IF THE TRANSACTION
WAS OTHERWISE PERMITTED BY THE TERMS OF THIS AGREEMENT.

 

H.            THE PROVISIONS OF THIS SECTION 7.7 ARE FOR THE BENEFIT OF THE
INDEMNITIES, THEIR HEIRS, SUCCESSORS, ASSIGNS AND ADMINISTRATORS AND SHALL NOT
BE DEEMED TO CREATE ANY RIGHTS FOR THE BENEFIT OF ANY OTHER PERSONS. ANY
AMENDMENT, MODIFICATION OR REPEAL OF THIS SECTION 7.7 OR ANY PROVISION HEREOF
SHALL BE PROSPECTIVE ONLY AND SHALL NOT IN ANY WAY AFFECT THE PARTNERSHIP’S
LIABILITY TO ANY INDEMNITEE UNDER THIS SECTION 7.7, AS IN EFFECT IMMEDIATELY
PRIOR TO SUCH AMENDMENT, MODIFICATION, OR REPEAL WITH RESPECT TO CLAIMS ARISING
FROM OR RELATING TO MATTERS OCCURRING, IN WHOLE OR IN PART, PRIOR TO SUCH
AMENDMENT, MODIFICATION OR REPEAL, REGARDLESS OF WHEN SUCH CLAIMS MAY ARISE OR
BE ASSERTED.

 

Section 7.8.            Liability of the General Partner

 

A.            NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS
AGREEMENT, NONE OF THE GENERAL PARTNER, ITS AFFILIATES, OR ANY OF THEIR
RESPECTIVE OFFICERS, TRUSTEES, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS,
EMPLOYEES, REPRESENTATIVES OR AGENTS OR ANY OFFICER, EMPLOYEE, REPRESENTATIVE OR
AGENT OF THE PARTNERSHIP AND ITS AFFILIATES (INDIVIDUALLY, A “COVERED PERSON”
AND COLLECTIVELY, THE “COVERED PERSONS”) SHALL BE LIABLE FOR MONETARY DAMAGES TO
THE PARTNERSHIP, ANY PARTNERS OR

 

33

--------------------------------------------------------------------------------


 

ANY ASSIGNEES FOR LOSSES SUSTAINED OR LIABILITIES INCURRED AS A RESULT OF ERRORS
IN JUDGMENT OR OF ANY ACT OR OMISSION IF THE COVERED PERSON’S CONDUCT DID NOT
CONSTITUTE BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

B.            THE LIMITED PARTNERS EXPRESSLY ACKNOWLEDGE THAT THE GENERAL
PARTNER IS ACTING ON BEHALF OF THE PARTNERSHIP AND THE SHAREHOLDERS OF THE
COMPANY COLLECTIVELY, THAT THE GENERAL PARTNER IS UNDER NO OBLIGATION TO
CONSIDER THE SEPARATE INTERESTS OF THE LIMITED PARTNERS (EXCEPT AS OTHERWISE
PROVIDED HEREIN) IN DECIDING WHETHER TO CAUSE THE PARTNERSHIP TO TAKE (OR
DECLINE TO TAKE) ANY ACTIONS, AND THAT THE GENERAL PARTNER SHALL NOT BE LIABLE
FOR MONETARY DAMAGES FOR LOSSES SUSTAINED, LIABILITIES INCURRED, OR BENEFITS NOT
DERIVED BY LIMITED PARTNERS IN CONNECTION WITH SUCH DECISIONS; PROVIDED, THAT
THE GENERAL PARTNER HAS ACTED IN GOOD FAITH.

 

C.            SUBJECT TO ITS OBLIGATIONS AND DUTIES AS GENERAL PARTNER SET FORTH
IN SECTION 7.1.A HEREOF, THE GENERAL PARTNER MAY EXERCISE ANY OF THE POWERS
GRANTED TO IT BY THIS AGREEMENT AND PERFORM ANY OF THE DUTIES IMPOSED UPON IT
HEREUNDER EITHER DIRECTLY OR BY OR THROUGH ITS EMPLOYEES AND AGENTS. THE GENERAL
PARTNER SHALL NOT BE RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE ON THE PART OF
ANY SUCH EMPLOYEE OR AGENT APPOINTED BY THE GENERAL PARTNER IN GOOD FAITH.

 

D.            ANY AMENDMENT, MODIFICATION OR REPEAL OF THIS SECTION 7.8 OR ANY
PROVISION HEREOF SHALL BE PROSPECTIVE ONLY AND SHALL NOT IN ANY WAY AFFECT THE
LIMITATIONS ON THE COVERED PERSON’S LIABILITY TO THE PARTNERSHIP AND THE LIMITED
PARTNERS UNDER THIS SECTION 7.8 AS IN EFFECT IMMEDIATELY PRIOR TO SUCH
AMENDMENT, MODIFICATION OR REPEAL WITH RESPECT TO CLAIMS ARISING FROM OR
RELATING TO MATTERS OCCURRING, IN WHOLE OR IN PART, PRIOR TO SUCH AMENDMENT,
MODIFICATION OR REPEAL, REGARDLESS OF WHEN SUCH CLAIMS MAY ARISE OR BE ASSERTED.

 

E.             TO THE EXTENT THAT, AT LAW OR IN EQUITY, A COVERED PERSON HAS
DUTIES (INCLUDING FIDUCIARY DUTIES) AND LIABILITIES RELATING THERETO TO THE
PARTNERSHIP OR TO THE PARTNERS, ANY COVERED PERSON ACTING UNDER THIS AGREEMENT
OR OTHERWISE SHALL NOT BE LIABLE TO THE PARTNERSHIP OR TO ANY PARTNER FOR ITS
GOOD FAITH RELIANCE ON THE PROVISIONS OF THIS AGREEMENT.  THE PROVISIONS OF THIS
AGREEMENT, TO THE EXTENT THAT THEY RESTRICT THE DUTIES AND LIABILITIES OF A
COVERED PERSON OTHERWISE EXISTING AT LAW OR IN EQUITY, ARE AGREED BY THE
PARTNERS TO REPLACE SUCH OTHER DUTIES AND LIABILITIES OF SUCH COVERED PERSON.

 

F.             WHENEVER IN THIS AGREEMENT THE GENERAL PARTNER IS PERMITTED OR
REQUIRED TO MAKE A DECISION (I) IN ITS “SOLE DISCRETION” OR “DISCRETION,” OR
UNDER A SIMILAR GRANT OF AUTHORITY OR LATITUDE, THE GENERAL PARTNER SHALL BE
ENTITLED TO CONSIDER SUCH INTERESTS AND FACTORS AS IT DESIRES AND MAY CONSIDER
ITS OWN INTERESTS, AND SHALL HAVE NO DUTY OR OBLIGATION TO GIVE ANY
CONSIDERATION TO ANY INTEREST OF OR FACTORS AFFECTING THE PARTNERSHIP OR THE
LIMITED PARTNERS, OR (II) IN ITS “GOOD FAITH” OR UNDER ANOTHER EXPRESS STANDARD,
THE GENERAL PARTNER SHALL ACT UNDER SUCH EXPRESS STANDARD AND SHALL NOT BE
SUBJECT TO ANY OTHER OR DIFFERENT STANDARDS IMPOSED BY THIS AGREEMENT OR BY LAW
OR ANY OTHER AGREEMENT CONTEMPLATED HEREIN.

 

Section 7.9.            Other Matters Concerning the General Partner

 

A.            THE GENERAL PARTNER MAY RELY AND SHALL BE PROTECTED IN ACTING, OR
REFRAINING FROM ACTING, UPON ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST,

 

34

--------------------------------------------------------------------------------


 

CONSENT, ORDER, BOND, DEBENTURE, OR OTHER PAPER OR DOCUMENT BELIEVED BY IT IN
GOOD FAITH TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER
PARTY OR PARTIES.

 

B.            THE GENERAL PARTNER MAY CONSULT WITH LEGAL COUNSEL, ACCOUNTANTS,
APPRAISERS, MANAGEMENT CONSULTANTS, INVESTMENT BANKERS, ARCHITECTS, ENGINEERS,
ENVIRONMENTAL CONSULTANTS AND OTHER CONSULTANTS AND ADVISERS SELECTED BY IT, AND
ANY ACT TAKEN OR OMITTED TO BE TAKEN IN RELIANCE UPON THE OPINION OF SUCH
PERSONS AS TO MATTERS WHICH THE GENERAL PARTNER REASONABLY BELIEVES TO BE WITHIN
SUCH PERSON’S PROFESSIONAL OR EXPERT COMPETENCE SHALL BE CONCLUSIVELY PRESUMED
TO HAVE BEEN DONE OR OMITTED IN GOOD FAITH AND IN ACCORDANCE WITH SUCH OPINION.

 

C.            THE GENERAL PARTNER SHALL HAVE THE RIGHT, IN RESPECT OF ANY OF ITS
POWERS OR OBLIGATIONS HEREUNDER, TO ACT THROUGH ANY OF ITS DULY AUTHORIZED
OFFICERS AND DULY APPOINTED ATTORNEYS-IN-FACT. EACH SUCH ATTORNEY SHALL, TO THE
EXTENT PROVIDED BY THE GENERAL PARTNER IN THE POWER OF ATTORNEY, HAVE FULL POWER
AND AUTHORITY TO DO AND PERFORM EACH AND EVERY ACT AND DUTY WHICH IS PERMITTED
OR REQUIRED TO BE DONE BY THE GENERAL PARTNER HEREUNDER.

 

D.            NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT OR THE ACT,
ANY ACTION OF THE GENERAL PARTNER ON BEHALF OF THE PARTNERSHIP OR ANY DECISION
OF THE GENERAL PARTNER TO REFRAIN FROM ACTING ON BEHALF OF THE PARTNERSHIP,
UNDERTAKEN IN THE GOOD FAITH BELIEF THAT SUCH ACTION OR OMISSION IS NECESSARY OR
ADVISABLE IN ORDER (I) TO PROTECT THE ABILITY OF THE COMPANY TO CONTINUE TO
QUALIFY AS A REIT; OR (II) TO AVOID THE COMPANY INCURRING ANY TAXES UNDER
SECTION 337(D), 857, 1374 OR 4981 OF THE CODE, IS EXPRESSLY AUTHORIZED UNDER
THIS AGREEMENT AND IS DEEMED APPROVED BY ALL OF THE LIMITED PARTNERS.

 

Section 7.10.          Title to Partnership Assets

 

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine in
its sole and absolute discretion, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use its best
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

 

Section 7.11.          Reliance by Third Parties

 

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership and to enter into any contracts on behalf of the

 

35

--------------------------------------------------------------------------------


 

Partnership, and take any and all actions on behalf of the Partnership and such
Person shall be entitled to deal with the General Partner as if the General
Partner were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies which may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.
In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect; (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership; and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

 


ARTICLE 8.


 


RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


 

Section 8.1.            Limitation of Liability

 

The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5 hereof, or under
the Act.

 

Section 8.2.            Management of Business

 

No Limited Partner or Assignee (other than the General Partner, any of its
Affiliates or any officer, trustee, director, member, employee or agent of the
General Partner, the Partnership or any of their Affiliates, in their capacity
as such) shall take part in the operation, management or control (within the
meaning of the Act) of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership. The transaction of any such business by the General Partner, any of
its Affiliates or any officer, trustee, director, member, employee or agent of
the General Partner, the Partnership or any of their Affiliates, in their
capacity as such, shall not affect, impair or eliminate the limitations on the
liability of the Limited Partners or Assignees under this Agreement.

 

Section 8.3.            Outside Activities of Limited Partners

 

Subject to any agreements entered into pursuant to Section 7.6.E hereof and any
other agreements entered into by a Limited Partner or its Affiliates with the
Partnership or any of its Subsidiaries, any Limited Partner (other than the
Company) and any officer, trustee, director, member, employee, agent, trustee,
Affiliate or shareholder of any Limited Partner (other than the Company) shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities that are in direct competition with the Partnership or that are
enhanced by the activities of the

 

36

--------------------------------------------------------------------------------


 

Partnership. Neither the Partnership nor any Partners shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. None of the Limited Partners (other than the Company) nor any other
Person shall have any rights by virtue of this Agreement or the Partnership
relationship established hereby in any business ventures of any other Person and
such Person shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures to the Partnership, any Limited Partner
or any such other Person, even if such opportunity is of a character which, if
presented to the Partnership, any Limited Partner or such other Person, could be
taken by such Person.

 

Section 8.4.            Return of Capital

 

Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions made pursuant to this
Agreement or upon termination of the Partnership as provided herein. Except to
the extent provided by Exhibit C hereof or as otherwise expressly provided in
this Agreement, no Limited Partner or Assignee shall have priority over any
other Limited Partner or Assignee, either as to the return of Capital
Contributions or as to profits, losses or distributions.

 

Section 8.5.            Rights of Limited Partners Relating to the Partnership

 

A.            IN ADDITION TO THE OTHER RIGHTS PROVIDED BY THIS AGREEMENT OR BY
THE ACT, AND EXCEPT AS LIMITED BY SECTION 8.5.C HEREOF, EACH LIMITED PARTNER
SHALL HAVE THE RIGHT, FOR A PURPOSE REASONABLY RELATED TO SUCH LIMITED PARTNER’S
INTEREST AS A LIMITED PARTNER IN THE PARTNERSHIP, UPON WRITTEN DEMAND WITH A
STATEMENT OF THE PURPOSE OF SUCH DEMAND AND AT SUCH LIMITED PARTNER’S OWN
EXPENSE (INCLUDING SUCH COPYING AND ADMINISTRATIVE CHARGES AS THE GENERAL
PARTNER MAY ESTABLISH FROM TIME TO TIME):

 

(1)           to obtain a copy of the most recent annual and quarterly reports
prepared by the Company and distributed to its shareholders, including, annual
and quarterly reports filed with the Securities and Exchange Commission by the
Company pursuant to the Exchange Act;

 

(2)           to obtain a copy of the Partnership’s federal, state and local
income tax returns for each Partnership Year;

 

(3)           to obtain a current list of the name and last known business,
residence or mailing address of each Partner;

 

(4)           to obtain a copy of this Agreement and the Certificate and all
amendments thereto, together with executed copies of all powers of attorney
pursuant to which this Agreement, the Certificate and all amendments thereto
have been executed; and

 

(5)           to obtain true and full information regarding the amount of cash
and a description and statement of any other property or services contributed by
each Partner and which each Partner has agreed to contribute in the future, and
the date on which each became a Partner.

 

37

--------------------------------------------------------------------------------


 

B.            THE PARTNERSHIP SHALL NOTIFY EACH LIMITED PARTNER, UPON REQUEST,
OF THE THEN CURRENT CONVERSION FACTOR.

 

C.            NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 8.5, THE
GENERAL PARTNER MAY KEEP CONFIDENTIAL FROM THE LIMITED PARTNERS, FOR SUCH PERIOD
OF TIME AS THE GENERAL PARTNER DETERMINES IN ITS SOLE AND ABSOLUTE DISCRETION TO
BE REASONABLE, ANY INFORMATION THAT (I) THE GENERAL PARTNER REASONABLY BELIEVES
TO BE IN THE NATURE OF TRADE SECRETS OR OTHER INFORMATION, THE DISCLOSURE OF
WHICH THE GENERAL PARTNER IN GOOD FAITH BELIEVES IS NOT IN THE BEST INTERESTS OF
THE PARTNERSHIP OR COULD DAMAGE THE PARTNERSHIP OR ITS BUSINESS; OR (II) THE
PARTNERSHIP IS REQUIRED BY LAW OR BY AGREEMENTS WITH AN UNAFFILIATED THIRD PARTY
TO KEEP CONFIDENTIAL.

 

Section 8.6.            Redemption Right

 

A.            SUBJECT TO SECTIONS 8.6.B AND 8.6.C HEREOF AND ON OR AFTER SUCH
DATE, IF ANY, AS EXPRESSLY PROVIDED FOR IN ANY AGREEMENT ENTERED INTO BETWEEN
THE PARTNERSHIP AND ANY LIMITED PARTNER, EACH LIMITED PARTNER (OTHER THAN THE
COMPANY) SHALL HAVE THE RIGHT (THE “REDEMPTION RIGHT”) TO REQUIRE THE
PARTNERSHIP TO REDEEM ON A SPECIFIED REDEMPTION DATE ALL OR A PORTION OF THE
PARTNERSHIP UNITS (PROVIDED THAT SUCH PARTNERSHIP UNITS CONSTITUTE COMMON UNITS)
HELD BY SUCH LIMITED PARTNER AT A REDEMPTION PRICE PER UNIT EQUAL TO AND IN THE
FORM OF THE CASH AMOUNT TO BE PAID BY THE PARTNERSHIP. THE REDEMPTION RIGHT
SHALL BE EXERCISED PURSUANT TO A NOTICE OF REDEMPTION DELIVERED TO THE
PARTNERSHIP (WITH A COPY TO THE COMPANY) BY THE LIMITED PARTNER WHO IS
EXERCISING THE REDEMPTION RIGHT (THE “REDEEMING PARTNER”); PROVIDED, HOWEVER,
THAT THE PARTNERSHIP SHALL NOT BE OBLIGATED TO SATISFY SUCH REDEMPTION RIGHT IF
THE COMPANY ELECTS TO PURCHASE THE PARTNERSHIP UNITS SUBJECT TO THE NOTICE OF
REDEMPTION PURSUANT TO SECTION 8.6.B. A LIMITED PARTNER MAY NOT EXERCISE THE
REDEMPTION RIGHT FOR LESS THAN ONE THOUSAND (1,000) PARTNERSHIP UNITS AT ANY ONE
TIME OR, IF SUCH LIMITED PARTNER HOLDS LESS THAN ONE THOUSAND (1,000)
PARTNERSHIP UNITS, ALL OF THE PARTNERSHIP UNITS HELD BY SUCH PARTNER. THE
REDEEMING PARTNER SHALL HAVE NO RIGHT, WITH RESPECT TO ANY PARTNERSHIP UNITS SO
REDEEMED, TO RECEIVE ANY DISTRIBUTIONS PAID ON OR AFTER THE SPECIFIED REDEMPTION
DATE. THE ASSIGNEE OF ANY LIMITED PARTNER MAY EXERCISE THE RIGHTS OF SUCH
LIMITED PARTNER PURSUANT TO THIS SECTION 8.6, AND SUCH LIMITED PARTNER SHALL BE
DEEMED TO HAVE ASSIGNED SUCH RIGHTS TO SUCH ASSIGNEE AND SHALL BE BOUND BY THE
EXERCISE OF SUCH RIGHTS BY SUCH ASSIGNEE. IN CONNECTION WITH ANY EXERCISE OF
SUCH RIGHTS BY AN ASSIGNEE ON BEHALF OF A LIMITED PARTNER, THE CASH AMOUNT SHALL
BE PAID BY THE PARTNERSHIP DIRECTLY TO SUCH ASSIGNEE AND NOT TO SUCH LIMITED
PARTNER.  ANY PARTNERSHIP UNITS REDEEMED BY THE PARTNERSHIP PURSUANT TO THIS
SECTION 8.6.A SHALL BE CANCELLED UPON SUCH REDEMPTION.

 

B.            NOTWITHSTANDING THE PROVISIONS OF SECTION 8.6.A, A LIMITED PARTNER
THAT EXERCISES THE REDEMPTION RIGHT SHALL BE DEEMED TO HAVE OFFERED TO SELL THE
PARTNERSHIP UNITS DESCRIBED IN THE NOTICE OF REDEMPTION TO THE COMPANY, AND THE
COMPANY MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, ELECT TO PURCHASE DIRECTLY AND
ACQUIRE SUCH PARTNERSHIP UNITS BY PAYING TO THE REDEEMING PARTNER EITHER THE
CASH AMOUNT OR THE REIT SHARES AMOUNT, AS ELECTED BY THE COMPANY (IN ITS SOLE
AND ABSOLUTE DISCRETION), ON THE SPECIFIED REDEMPTION DATE, WHEREUPON THE
COMPANY SHALL ACQUIRE THE PARTNERSHIP UNITS OFFERED FOR REDEMPTION BY THE
REDEEMING PARTNER AND SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS THE
OWNER OF SUCH PARTNERSHIP UNITS. IF THE COMPANY SHALL ELECT TO EXERCISE ITS
RIGHT TO PURCHASE PARTNERSHIP UNITS UNDER THIS SECTION 8.6.B WITH RESPECT TO A
NOTICE OF REDEMPTION, IT SHALL SO NOTIFY THE REDEEMING PARTNER WITHIN

 

38

--------------------------------------------------------------------------------


 

FIVE (5) BUSINESS DAYS AFTER THE RECEIPT BY IT OF SUCH NOTICE OF REDEMPTION.
UNLESS THE COMPANY (IN ITS SOLE AND ABSOLUTE DISCRETION) SHALL EXERCISE ITS
RIGHT TO PURCHASE PARTNERSHIP UNITS FROM THE REDEEMING PARTNER PURSUANT TO THIS
SECTION 8.6.B, THE COMPANY SHALL NOT HAVE ANY OBLIGATION TO THE REDEEMING
PARTNER OR THE PARTNERSHIP WITH RESPECT TO THE REDEEMING PARTNER’S EXERCISE OF
THE REDEMPTION RIGHT. IN THE EVENT THE COMPANY SHALL EXERCISE ITS RIGHT TO
PURCHASE PARTNERSHIP UNITS WITH RESPECT TO THE EXERCISE OF A REDEMPTION RIGHT IN
THE MANNER DESCRIBED IN THE FIRST SENTENCE OF THIS SECTION 8.6.B, THE
PARTNERSHIP SHALL HAVE NO OBLIGATION TO PAY ANY AMOUNT TO THE REDEEMING PARTNER
WITH RESPECT TO SUCH REDEEMING PARTNER’S EXERCISE OF SUCH REDEMPTION RIGHT, AND
EACH OF THE REDEEMING PARTNER, THE PARTNERSHIP AND THE COMPANY SHALL TREAT THE
TRANSACTION BETWEEN THE COMPANY AND THE REDEEMING PARTNER, FOR FEDERAL INCOME
TAX PURPOSES, AS A SALE OF THE REDEEMING PARTNER’S PARTNERSHIP UNITS TO THE
COMPANY. EACH REDEEMING PARTNER AGREES TO EXECUTE SUCH DOCUMENTS AS THE COMPANY
MAY REASONABLY REQUIRE IN CONNECTION WITH THE ISSUANCE OF REIT SHARES UPON
EXERCISE OF THE REDEMPTION RIGHT.  IN CASE OF ANY RECLASSIFICATION OF THE REIT
SHARES (INCLUDING, BUT NOT LIMITED TO, ANY RECLASSIFICATION UPON A CONSOLIDATION
OR MERGER IN WHICH THE COMPANY IS THE CONTINUING CORPORATION) INTO SECURITIES
OTHER THAN REIT SHARES, FOR PURPOSES OF THIS SECTION 8.6.B, THE COMPANY (OR ITS
SUCCESSOR) MAY THEREAFTER EXERCISE ITS RIGHT TO PURCHASE PARTNERSHIP UNITS FOR
THE KIND AND AMOUNT OF SHARES OF SUCH SECURITIES RECEIVABLE UPON SUCH
RECLASSIFICATION BY A HOLDER OF THE NUMBER OF REIT SHARES FOR WHICH SUCH UNITS
COULD BE PURCHASED PURSUANT TO THIS SECTION IMMEDIATELY PRIOR TO SUCH
RECLASSIFICATION.

 

C.            NOTWITHSTANDING THE PROVISIONS OF SECTION 8.6.A AND SECTION 8.6.B,
A PARTNER SHALL NOT BE ENTITLED TO EXERCISE THE REDEMPTION RIGHT PURSUANT TO
SECTION 8.6.A TO THE EXTENT THAT THE DELIVERY OF REIT SHARES TO SUCH PARTNER ON
THE SPECIFIED REDEMPTION DATE BY THE COMPANY PURSUANT TO SECTION 8.6.B
(REGARDLESS OF WHETHER OR NOT THE COMPANY WOULD IN FACT EXERCISE ITS RIGHTS
UNDER SECTION 8.6.B) WOULD (I) BE PROHIBITED, AS DETERMINED IN THE SOLE
DISCRETION OF THE COMPANY, UNDER THE DECLARATION OF TRUST OR (II) CAUSE THE
ACQUISITION OF REIT SHARES BY SUCH PARTNER TO BE “INTEGRATED” WITH ANY OTHER
DISTRIBUTION OF REIT SHARES FOR PURPOSES OF COMPLYING WITH THE SECURITIES ACT.

 

Section 8.7.            Conversion of LTIP Units

 

A.            AN LTIP UNITHOLDER SHALL HAVE THE RIGHT (THE “CONVERSION RIGHT”),
AT HIS OR HER OPTION, AT ANY TIME TO CONVERT ALL OR A PORTION OF HIS OR HER
VESTED LTIP UNITS INTO PARTNERSHIP UNITS; PROVIDED, HOWEVER, THAT A HOLDER MAY
NOT EXERCISE THE CONVERSION RIGHT FOR LESS THAN 100 VESTED LTIP UNITS OR, IF
SUCH HOLDER HOLDS LESS THAN 100 VESTED LTIP UNITS, ALL OF THE VESTED LTIP UNITS
HELD BY SUCH HOLDER.  NOTWITHSTANDING THE FOREGOING, IN NO EVENT MAY A HOLDER OF
VESTED LTIP UNITS CONVERT A NUMBER OF VESTED LTIP UNITS THAT EXCEEDS (X) THE
ECONOMIC CAPITAL ACCOUNT BALANCE OF SUCH LIMITED PARTNER, TO THE EXTENT
ATTRIBUTABLE TO ITS OWNERSHIP OF LTIP UNITS, DIVIDED BY (Y) THE PARTNERSHIP UNIT
ECONOMIC BALANCE, IN EACH CASE AS DETERMINED AS OF THE EFFECTIVE DATE OF
CONVERSION (THE “CAPITAL ACCOUNT LIMITATION”).  LTIP UNITHOLDERS SHALL NOT HAVE
THE RIGHT TO CONVERT UNVESTED LTIP UNITS INTO PARTNERSHIP UNITS UNTIL THEY
BECOME VESTED LTIP UNITS; PROVIDED, HOWEVER, THAT WHEN AN LTIP UNITHOLDER IS
NOTIFIED OF THE EXPECTED OCCURRENCE OF AN EVENT THAT WILL CAUSE HIS OR HER
UNVESTED LTIP UNITS TO BECOME VESTED LTIP UNITS, SUCH LTIP UNITHOLDER MAY GIVE
THE PARTNERSHIP A CONVERSION NOTICE CONDITIONED UPON AND EFFECTIVE AS OF THE
TIME OF VESTING AND SUCH CONVERSION NOTICE, UNLESS SUBSEQUENTLY REVOKED BY THE
LTIP UNITHOLDER, SHALL BE ACCEPTED BY THE PARTNERSHIP SUBJECT TO SUCH
CONDITION.  THE

 

39

--------------------------------------------------------------------------------


 

GENERAL PARTNER SHALL HAVE THE RIGHT AT ANY TIME TO CAUSE A CONVERSION OF VESTED
LTIP UNITS INTO PARTNERSHIP UNITS.  IN ALL CASES, THE CONVERSION OF ANY LTIP
UNITS INTO PARTNERSHIP UNITS SHALL BE SUBJECT TO THE CONDITIONS AND PROCEDURES
SET FORTH IN THIS SECTION 8.7.

 

B.            SUBJECT TO THE CAPITAL ACCOUNT LIMITATION, A HOLDER OF VESTED LTIP
UNITS MAY CONVERT SUCH UNITS INTO AN EQUAL NUMBER OF FULLY PAID AND
NON-ASSESSABLE PARTNERSHIP UNITS, GIVING EFFECT TO ALL ADJUSTMENTS (IF ANY) MADE
PURSUANT TO SECTION 4.2.C.  IN ORDER TO EXERCISE HIS OR HER CONVERSION RIGHT, AN
LTIP UNITHOLDER SHALL DELIVER A NOTICE (A “CONVERSION NOTICE”) IN THE FORM
ATTACHED AS EXHIBIT F TO THE PARTNERSHIP (WITH A COPY TO THE GENERAL PARTNER)
NOT LESS THAN 10 NOR MORE THAN 60 DAYS PRIOR TO A DATE (THE “CONVERSION DATE”)
SPECIFIED IN SUCH CONVERSION NOTICE; PROVIDED, HOWEVER, THAT IF THE GENERAL
PARTNER HAS NOT GIVEN TO THE LTIP UNITHOLDERS NOTICE OF A PROPOSED OR UPCOMING
TRANSACTION AT LEAST 30 DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TRANSACTION,
THEN LTIP UNITHOLDERS SHALL HAVE THE RIGHT TO DELIVER A CONVERSION NOTICE UNTIL
THE EARLIER OF (X) THE 10TH DAY AFTER SUCH NOTICE FROM THE GENERAL PARTNER OF A
TRANSACTION OR (Y) THE THIRD BUSINESS DAY IMMEDIATELY PRECEDING THE EFFECTIVE
DATE OF SUCH TRANSACTION.  A CONVERSION NOTICE SHALL BE PROVIDED IN THE MANNER
PROVIDED IN SECTION 15.1.  EACH LTIP UNITHOLDER COVENANTS AND AGREES WITH THE
PARTNERSHIP THAT ALL VESTED LTIP UNITS TO BE CONVERTED PURSUANT TO THIS
SECTION 8.7.B SHALL BE FREE AND CLEAR OF ALL LIENS.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, A HOLDER OF LTIP UNITS MAY DELIVER A REDEMPTION NOTICE
PURSUANT TO SECTION 8.6.A HEREOF RELATING TO THOSE PARTNERSHIP UNITS THAT WILL
BE ISSUED TO SUCH HOLDER UPON CONVERSION OF SUCH LTIP UNITS INTO PARTNERSHIP
UNITS IN ADVANCE OF THE CONVERSION DATE; PROVIDED, HOWEVER, THAT THE REDEMPTION
OF SUCH PARTNERSHIP UNITS BY THE PARTNERSHIP SHALL IN NO EVENT TAKE PLACE UNTIL
AFTER THE CONVERSION DATE.  FOR CLARITY, IT IS NOTED THAT THE OBJECTIVE OF THIS
PARAGRAPH IS TO PUT AN LTIP UNITHOLDER IN A POSITION WHERE, IF HE OR SHE SO
WISHES, THE PARTNERSHIP UNITS INTO WHICH HIS OR HER VESTED LTIP UNITS WILL BE
CONVERTED CAN BE REDEEMED BY THE PARTNERSHIP SIMULTANEOUSLY WITH SUCH
CONVERSION, WITH THE FURTHER CONSEQUENCE THAT, IF THE COMPANY ELECTS TO ASSUME
THE PARTNERSHIP’S REDEMPTION OBLIGATION WITH RESPECT TO SUCH PARTNERSHIP UNITS
UNDER SECTION 8.6.B HEREOF BY DELIVERING TO SUCH HOLDER REIT SHARES RATHER THAN
CASH, THEN SUCH HOLDER CAN HAVE SUCH REIT SHARES ISSUED TO HIM OR HER
SIMULTANEOUSLY WITH THE CONVERSION OF HIS OR HER VESTED LTIP UNITS INTO
PARTNERSHIP UNITS.  THE GENERAL PARTNER SHALL COOPERATE WITH AN LTIP UNITHOLDER
TO COORDINATE THE TIMING OF THE DIFFERENT EVENTS DESCRIBED IN THE FOREGOING
SENTENCE.

 

C.            THE PARTNERSHIP, AT ANY TIME AT THE ELECTION OF THE GENERAL
PARTNER, MAY CAUSE ANY NUMBER OF VESTED LTIP UNITS HELD BY AN LTIP UNITHOLDER TO
BE CONVERTED (A “FORCED CONVERSION”) INTO AN EQUAL NUMBER OF PARTNERSHIP UNITS,
GIVING EFFECT TO ALL ADJUSTMENTS (IF ANY) MADE PURSUANT TO SECTION 4.2.C;
PROVIDED, HOWEVER, THAT THE PARTNERSHIP MAY NOT CAUSE A FORCED CONVERSION OF ANY
LTIP UNITS THAT WOULD NOT AT THE TIME BE ELIGIBLE FOR CONVERSION AT THE OPTION
OF SUCH LTIP UNITHOLDER PURSUANT TO SECTION 8.7.

 

D.            IN ORDER TO EXERCISE ITS RIGHT OF FORCED CONVERSION, THE
PARTNERSHIP SHALL DELIVER A NOTICE (A “FORCED CONVERSION NOTICE”) IN THE FORM
ATTACHED AS EXHIBIT G TO THE APPLICABLE LTIP UNITHOLDER NOT LESS THAN 10 NOR
MORE THAN 60 DAYS PRIOR TO THE CONVERSION DATE SPECIFIED IN SUCH FORCED
CONVERSION NOTICE.  A FORCED CONVERSION NOTICE SHALL BE PROVIDED IN THE MANNER
PROVIDED IN SECTION 15.1.

 

40

--------------------------------------------------------------------------------


 

E.             A CONVERSION OF VESTED LTIP UNITS FOR WHICH THE HOLDER THEREOF
HAS GIVEN A CONVERSION NOTICE OR THE PARTNERSHIP HAS GIVEN A FORCED CONVERSION
NOTICE SHALL OCCUR AUTOMATICALLY AFTER THE CLOSE OF BUSINESS ON THE APPLICABLE
CONVERSION DATE WITHOUT ANY ACTION ON THE PART OF SUCH LTIP UNITHOLDER, AS OF
WHICH TIME SUCH LTIP UNITHOLDER SHALL BE CREDITED ON THE BOOKS AND RECORDS OF
THE PARTNERSHIP WITH THE ISSUANCE AS OF THE OPENING OF BUSINESS ON THE NEXT DAY
OF THE NUMBER OF PARTNERSHIP UNITS ISSUABLE UPON SUCH CONVERSION.  AFTER THE
CONVERSION OF LTIP UNITS AS AFORESAID, THE PARTNERSHIP SHALL DELIVER TO SUCH
LTIP UNITHOLDER, UPON HIS OR HER WRITTEN REQUEST, A CERTIFICATE OF THE GENERAL
PARTNER CERTIFYING THE NUMBER OF PARTNERSHIP UNITS AND REMAINING LTIP UNITS, IF
ANY, HELD BY SUCH PERSON IMMEDIATELY AFTER SUCH CONVERSION.  THE ASSIGNEE OF ANY
LIMITED PARTNER PURSUANT TO ARTICLE 11 HEREOF MAY EXERCISE THE RIGHTS OF SUCH
LIMITED PARTNER PURSUANT TO THIS SECTION 8.7 AND SUCH LIMITED PARTNER SHALL BE
BOUND BY THE EXERCISE OF SUCH RIGHTS BY THE ASSIGNEE.

 

F.             FOR PURPOSES OF MAKING FUTURE ALLOCATIONS UNDER SECTION 6.1.C AND
APPLYING THE CAPITAL ACCOUNT LIMITATION, THE PORTION OF THE ECONOMIC CAPITAL
ACCOUNT BALANCE OF THE APPLICABLE LTIP UNITHOLDER THAT IS TREATED AS
ATTRIBUTABLE TO HIS OR HER LTIP UNITS SHALL BE REDUCED, AS OF THE DATE OF
CONVERSION, BY THE PRODUCT OF THE NUMBER OF LTIP UNITS CONVERTED AND THE
PARTNERSHIP UNIT ECONOMIC BALANCE.

 

G.            IF THE PARTNERSHIP OR THE GENERAL PARTNER SHALL BE A PARTY TO ANY
TRANSACTION (INCLUDING WITHOUT LIMITATION A MERGER, CONSOLIDATION, UNIT
EXCHANGE, SELF TENDER OFFER FOR ALL OR SUBSTANTIALLY ALL PARTNERSHIP UNITS OR
OTHER BUSINESS COMBINATION OR REORGANIZATION, OR SALE OF ALL OR SUBSTANTIALLY
ALL OF THE PARTNERSHIP’S ASSETS, BUT EXCLUDING ANY TRANSACTION WHICH CONSTITUTES
AN ADJUSTMENT EVENT) IN EACH CASE AS A RESULT OF WHICH PARTNERSHIP UNITS SHALL
BE EXCHANGED FOR OR CONVERTED INTO THE RIGHT, OR THE HOLDERS OF SUCH PARTNERSHIP
UNITS SHALL OTHERWISE BE ENTITLED, TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY
OR ANY COMBINATION THEREOF (EACH OF THE FOREGOING BEING REFERRED TO HEREIN AS A
“TRANSACTION”), THEN THE GENERAL PARTNER SHALL, IMMEDIATELY PRIOR TO THE
TRANSACTION, EXERCISE ITS RIGHT TO CAUSE A FORCED CONVERSION WITH RESPECT TO THE
MAXIMUM NUMBER OF LTIP UNITS THEN ELIGIBLE FOR CONVERSION, TAKING INTO ACCOUNT
ANY ALLOCATIONS THAT OCCUR IN CONNECTION WITH THE TRANSACTION OR THAT WOULD
OCCUR IN CONNECTION WITH THE TRANSACTION IF THE ASSETS OF THE PARTNERSHIP WERE
SOLD AT THE TRANSACTION PRICE OR, IF APPLICABLE, AT A VALUE DETERMINED BY THE
GENERAL PARTNER IN GOOD FAITH USING THE VALUE ATTRIBUTED TO THE PARTNERSHIP
UNITS IN THE CONTEXT OF THE TRANSACTION (IN WHICH CASE THE CONVERSION DATE SHALL
BE THE EFFECTIVE DATE OF THE TRANSACTION).  IN ANTICIPATION OF SUCH FORCED
CONVERSION AND THE CONSUMMATION OF THE TRANSACTION, THE PARTNERSHIP SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE EACH LTIP UNITHOLDER TO BE AFFORDED THE
RIGHT TO RECEIVE IN CONNECTION WITH SUCH TRANSACTION IN CONSIDERATION FOR THE
PARTNERSHIP UNITS INTO WHICH HIS OR HER LTIP UNITS WILL BE CONVERTED THE SAME
KIND AND AMOUNT OF CASH, SECURITIES AND OTHER PROPERTY (OR ANY COMBINATION
THEREOF) RECEIVABLE UPON THE CONSUMMATION OF SUCH TRANSACTION BY A HOLDER OF THE
SAME NUMBER OF PARTNERSHIP UNITS, ASSUMING SUCH HOLDER OF PARTNERSHIP UNITS IS
NOT A PERSON WITH WHICH THE PARTNERSHIP CONSOLIDATED OR INTO WHICH THE
PARTNERSHIP MERGED OR WHICH MERGED INTO THE PARTNERSHIP OR TO WHICH SUCH SALE OR
TRANSFER WAS MADE, AS THE CASE MAY BE (A “CONSTITUENT PERSON”), OR AN AFFILIATE
OF A CONSTITUENT PERSON.  IN THE EVENT THAT HOLDERS OF PARTNERSHIP UNITS HAVE
THE OPPORTUNITY TO ELECT THE FORM OR TYPE OF CONSIDERATION TO BE RECEIVED UPON
CONSUMMATION OF A TRANSACTION, PRIOR TO SUCH TRANSACTION THE GENERAL PARTNER
SHALL GIVE PROMPT WRITTEN NOTICE TO EACH LTIP UNITHOLDER OF SUCH ELECTION, AND
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO AFFORD THE LTIP UNITHOLDERS THE
RIGHT TO ELECT, BY WRITTEN NOTICE TO THE GENERAL PARTNER,

 

41

--------------------------------------------------------------------------------


 

THE FORM OR TYPE OF CONSIDERATION TO BE RECEIVED UPON CONVERSION OF EACH LTIP
UNIT HELD BY SUCH HOLDER INTO PARTNERSHIP UNITS IN CONNECTION WITH SUCH
TRANSACTION.  IF AN LTIP UNITHOLDER FAILS TO MAKE SUCH AN ELECTION, SUCH HOLDER
(AND ANY OF ITS TRANSFEREES) SHALL RECEIVE UPON CONVERSION OF EACH LTIP UNIT
HELD BY HIM OR HER (OR BY ANY OF HIS OR HER TRANSFEREES) THE SAME KIND AND
AMOUNT OF CONSIDERATION THAT A HOLDER OF A PARTNERSHIP UNIT WOULD RECEIVE IF
SUCH PARTNERSHIP UNIT HOLDER FAILED TO MAKE SUCH AN ELECTION.  SUBJECT TO THE
RIGHTS OF THE PARTNERSHIP AND THE COMPANY UNDER ANY LTIP UNIT AGREEMENT AND THE
PLAN, THE PARTNERSHIP SHALL USE COMMERCIALLY REASONABLE EFFORT TO CAUSE THE
TERMS OF ANY TRANSACTION TO BE CONSISTENT WITH THE PROVISIONS OF THIS
SECTION 8.7.G AND TO ENTER INTO AN AGREEMENT WITH THE SUCCESSOR OR PURCHASING
ENTITY, AS THE CASE MAY BE, FOR THE BENEFIT OF ANY LTIP UNITHOLDERS WHOSE LTIP
UNITS WILL NOT BE CONVERTED INTO PARTNERSHIP UNITS IN CONNECTION WITH THE
TRANSACTION THAT WILL (I) CONTAIN PROVISIONS ENABLING THE HOLDERS OF LTIP UNITS
THAT REMAIN OUTSTANDING AFTER SUCH TRANSACTION TO CONVERT THEIR LTIP UNITS INTO
SECURITIES AS COMPARABLE AS REASONABLY POSSIBLE UNDER THE CIRCUMSTANCES TO THE
PARTNERSHIP UNITS AND (II) PRESERVE AS FAR AS REASONABLY POSSIBLE UNDER THE
CIRCUMSTANCES THE DISTRIBUTION, SPECIAL ALLOCATION, CONVERSION, AND OTHER RIGHTS
SET FORTH IN THIS AGREEMENT FOR THE BENEFIT OF THE LTIP UNITHOLDERS.

 

Section 8.8.            Voting Rights of LTIP Units

 

LTIP Unitholders shall have (a) those voting rights required from time to time
by applicable law, if any, (b) the same voting rights as a holder of Partnership
Units, with the LTIP Units voting as a single class with the Partnership Units
and having one vote per LTIP Unit, and (c) the additional voting rights that are
expressly set forth below.  So long as any LTIP Units remain outstanding, the
Partnership shall not, without the affirmative vote of the holders of at least a
majority of the LTIP Units outstanding at the time, given in person or by proxy,
either in writing or at a meeting (voting separately as a class), amend, alter
or repeal, whether by merger, consolidation or otherwise, the provisions of this
Agreement applicable to LTIP Units so as to materially and adversely affect any
right, privilege or voting power of the LTIP Units or the LTIP Unitholders as
such, unless such amendment, alteration, or repeal affects equally, ratably and
proportionately the rights, privileges and voting powers of the holders of
Partnership Units; but subject, in any event, to the following provisions: 
(i) with respect to any Transaction, so long as the LTIP Units are treated in
accordance with Section 8.7.G hereof, the consummation of such Transaction shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such;
and (ii) any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest including without limitation additional
Partnership Units, LTIP Units or Preferred Units, whether ranking senior to,
junior to, or on a parity with the LTIP Units with respect to distributions and
the distribution of assets upon liquidation, dissolution or winding up, shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers of the LTIP Units or the LTIP Unitholders as such. 
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Partnership
Units.

 

42

--------------------------------------------------------------------------------

 

ARTICLE 9.

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 9.1.            Records and Accounting

 

The General Partner shall keep or cause to be kept at the principal office of
the Partnership those records and documents required to be maintained by the Act
and other books and records deemed by the General Partner to be appropriate with
respect to the Partnership’s business, including, without limitation, all books
and records necessary to provide to the Limited Partners any information, lists
and copies of documents required to be provided pursuant to Section 9.3 hereof. 
Any records maintained by or on behalf of the Partnership in the regular course
of its business may be kept on, or be in the form of, punch cards, magnetic
tape, photographs, micrographics or any other information storage device;
provided, that the records so maintained are convertible into clearly legible
written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial and tax reporting purposes, on an accrual
basis in accordance with GAAP, or such other basis as the General Partner
determines to be necessary or appropriate.

 

Section 9.2.            Fiscal Year

 

The fiscal year of the Partnership shall be the calendar year.

 

Section 9.3.            Reports

 

A.            AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN ONE HUNDRED
FIVE (105) DAYS AFTER THE CLOSE OF EACH PARTNERSHIP YEAR, THE GENERAL PARTNER
SHALL CAUSE TO BE MAILED TO EACH LIMITED PARTNER AS OF THE CLOSE OF THE
PARTNERSHIP YEAR, AN ANNUAL REPORT CONTAINING FINANCIAL STATEMENTS OF THE
PARTNERSHIP, OR OF THE COMPANY IF SUCH STATEMENTS ARE PREPARED SOLELY ON A
CONSOLIDATED BASIS WITH THE COMPANY, FOR SUCH PARTNERSHIP YEAR, PRESENTED IN
ACCORDANCE WITH GAAP, SUCH STATEMENTS TO BE AUDITED BY A NATIONALLY RECOGNIZED
FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS SELECTED BY THE GENERAL PARTNER.

 

B.            AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN ONE HUNDRED
FIVE (105) DAYS AFTER THE CLOSE OF EACH CALENDAR QUARTER (EXCEPT THE LAST
CALENDAR QUARTER OF EACH YEAR), THE GENERAL PARTNER SHALL CAUSE TO BE MAILED TO
EACH LIMITED PARTNER AS OF THE LAST DAY OF THE CALENDAR QUARTER, A REPORT
CONTAINING UNAUDITED FINANCIAL STATEMENTS OF THE PARTNERSHIP, OR OF THE COMPANY,
IF SUCH STATEMENTS ARE PREPARED SOLELY ON A CONSOLIDATED BASIS WITH THE COMPANY,
AND SUCH OTHER INFORMATION AS MAY BE REQUIRED BY APPLICABLE LAW OR REGULATION,
OR AS THE GENERAL PARTNER DETERMINES TO BE APPROPRIATE.

 

C.            The Partnership shall also cause to be prepared such reports
and/or information as are necessary for the Company to determine its
qualification as a REIT and its compliance with the requirements for REITs
pursuant to the Code and Regulations.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 10.

 

TAX MATTERS

 

Section 10.1.          Preparation of Tax Returns

 

The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for federal and state income tax purposes and shall
use all reasonable efforts to furnish, within ninety (90) days of the close of
each taxable year, the tax information reasonably required by Limited Partners
for federal and state income tax reporting purposes.

 

Section 10.2.          Tax Elections

 

Except as otherwise provided herein, the General Partner shall, in its sole and
absolute discretion, determine whether to make any available election pursuant
to the Code. Notwithstanding the above, in making any such tax election the
General Partner may, but shall be under no obligation to, take into account the
tax consequences to the Limited Partners resulting from any such election.

 

The General Partner shall make such tax elections on behalf of the Partnership
as the Limited Partners holding a majority of the Percentage Interests of the
Limited Partners request; provided, that the General Partner believes that such
election is not adverse to the interests of the Company, including its interest
in preserving its qualification as a REIT under the Code. The General Partner
can elect to use any method permitted by Code Section 704(c) and the Regulations
thereunder to take into account any variation between the adjusted basis of any
property contributed to the Partnership by any Partner after the date hereof and
such property’s initial Carrying Value.  The General Partner shall have the
right to seek to revoke any tax election it makes (including, without
limitation, an election under Section 754 of the Code) upon the General
Partner’s determination, in its sole and absolute discretion, that such
revocation is in the best interests of the Partners.

 

Section 10.3.          Tax Matters Partner

 

A.            THE GENERAL PARTNER SHALL BE THE “TAX MATTERS PARTNER” OF THE
PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES. PURSUANT TO SECTION 6230(E) OF THE
CODE, UPON RECEIPT OF NOTICE FROM THE IRS OF THE BEGINNING OF AN ADMINISTRATIVE
PROCEEDING WITH RESPECT TO THE PARTNERSHIP, THE TAX MATTERS PARTNER SHALL
FURNISH THE IRS WITH THE NAME, ADDRESS, TAXPAYER IDENTIFICATION NUMBER, AND
PROFIT INTEREST OF EACH OF THE LIMITED PARTNERS AND THE ASSIGNEES; PROVIDED,
HOWEVER, THAT SUCH INFORMATION IS PROVIDED TO THE PARTNERSHIP BY THE LIMITED
PARTNERS AND THE ASSIGNEES.

 

B.            THE TAX MATTERS PARTNER IS AUTHORIZED, BUT NOT REQUIRED:

 

(1)           to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial

 

44

--------------------------------------------------------------------------------


 

review”), and in the settlement agreement the tax matters partner may expressly
state that such agreement shall bind all Partners, except that such settlement
agreement shall not bind any Partner (i) who (within the time prescribed
pursuant to the Code and Regulations) files a statement with the IRS providing
that the tax matters partner shall not have the authority to enter into a
settlement agreement on behalf of such Partner; or (ii) who is a “notice
partner” (as defined in Section 6231(a)(8) of the Code) or a member of a “notice
group” (as defined in Section 6223(b)(2) of the Code);

 

(2)           in the event that a notice of a final administrative adjustment at
the Partnership level of any item required to be taken into account by a Partner
for tax purposes (a “final adjustment”) is mailed to the tax matters partner, to
seek judicial review of such final adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;

 

(3)           to intervene in any action brought by any other Partner for
judicial review of a final adjustment;

 

(4)           to file a request for an administrative adjustment with the IRS
and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

 

(5)           to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken account
of by a Partner for tax purposes, or an item affected by such item; and

 

(6)           to take any other action on behalf of the Partners or the
Partnership in connection with any tax audit or judicial review proceeding to
the extent permitted by applicable law or regulations.

 

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner,
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 of this Agreement shall be fully applicable to the tax matters
partner in its capacity as such.

 

C.            THE TAX MATTERS PARTNER SHALL RECEIVE NO COMPENSATION FOR ITS
SERVICES. ALL THIRD PARTY COSTS AND EXPENSES INCURRED BY THE TAX MATTERS PARTNER
IN PERFORMING ITS DUTIES AS SUCH (INCLUDING LEGAL AND ACCOUNTING FEES AND
EXPENSES) SHALL BE BORNE BY THE PARTNERSHIP. NOTHING HEREIN SHALL BE CONSTRUED
TO RESTRICT THE PARTNERSHIP FROM ENGAGING AN ACCOUNTING AND/OR LAW FIRM TO
ASSIST THE TAX MATTERS PARTNER IN DISCHARGING ITS DUTIES HEREUNDER, SO LONG AS
THE COMPENSATION PAID BY THE PARTNERSHIP FOR SUCH SERVICES IS REASONABLE.

 

45

--------------------------------------------------------------------------------


 

Section 10.4.          Organizational Expenses

 

The Partnership shall elect to deduct expenses, if any, incurred by it in
forming the Partnership ratably over a one-hundred eighty (180) month period as
provided in Section 709 of the Code.

 

Section 10.5.          Withholding

 

Each Limited Partner hereby authorizes the Partnership to withhold from, or pay
on behalf of or with respect to, such Limited Partner any amount of federal,
state, local, or foreign taxes that the General Partner determines that the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Section 1441, 1442, 1445, or 1446 of the Code. Any
amount paid on behalf of or with respect to a Limited Partner shall constitute a
loan by the Partnership to such Limited Partner, which loan shall be repaid by
such Limited Partner within fifteen (15) days after notice from the General
Partner that such payment must be made unless (i) the Partnership withholds such
payment from a distribution which would otherwise be made to the Limited
Partner, or (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the available funds of the
Partnership which would, but for such payment, be distributed to the Limited
Partner. Any amounts withheld pursuant to the foregoing clause (i) or (ii) shall
be treated as having been distributed to such Limited Partner. In the event that
a Limited Partner fails to pay any amounts owed to the Partnership pursuant to
this Section 10.5 when due, the General Partner may, in its sole and absolute
discretion, elect to make the payment to the Partnership on behalf of such
defaulting Limited Partner, and in such event shall be deemed to have loaned
such amount to such defaulting Limited Partner and shall succeed to all rights
and remedies of the Partnership as against such defaulting Limited Partner.
Without limitation, in such event the General Partner shall have the right to
receive distributions that would otherwise be distributable to such defaulting
Limited Partner until such time as such loan, together with all interest
thereon, has been paid in full, and any such distributions so received by the
General Partner shall be treated as having been distributed to the defaulting
Limited Partner and immediately paid by the defaulting Limited Partner to the
General Partner in repayment of such loan. Any amounts payable by a Limited
Partner hereunder shall bear interest at the lesser of (A) the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four (4) percentage
points, or (B) the maximum lawful rate of interest on such obligation, such
interest to accrue from the date such amount is due (i.e., fifteen (15) days
after demand) until such amount is paid in full. Each Limited Partner shall take
such actions as the Partnership or the General Partner shall request in order to
perfect or enforce the security interest created hereunder.  Upon a Limited
Partner’s complete withdrawal from the Partnership, such Limited Partner shall
be required to restore funds to the Partnership to the extent that the
cumulative amount of taxes withheld from or paid on behalf of, or with respect
to, such Limited Partner exceeds the sum of such amounts (i) repaid to the
Partnership by such Limited Partner, (ii) withheld from distributions to such
Limited Partner and (iii) paid by the General Partner on behalf of such Limited
Partner.

 

46

--------------------------------------------------------------------------------


 

ARTICLE 11.

 

TRANSFERS AND WITHDRAWALS

 

Section 11.1.          Transfer

 

A.            THE TERM “TRANSFER,” WHEN USED IN THIS ARTICLE 11 WITH RESPECT TO
A PARTNERSHIP UNIT, SHALL BE DEEMED TO REFER TO A TRANSACTION BY WHICH THE
GENERAL PARTNER PURPORTS TO ASSIGN ALL OR ANY PART OF ITS GENERAL PARTNER
INTEREST TO ANOTHER PERSON OR BY WHICH A LIMITED PARTNER PURPORTS TO ASSIGN ALL
OR ANY PART OF ITS LIMITED PARTNER INTEREST TO ANOTHER PERSON, AND INCLUDES A
SALE, ASSIGNMENT, GIFT, PLEDGE, ENCUMBRANCE, HYPOTHECATION, MORTGAGE, EXCHANGE
OR ANY OTHER DISPOSITION BY LAW OR OTHERWISE. THE TERM “TRANSFER” WHEN USED IN
THIS ARTICLE 11 DOES NOT INCLUDE (I) ANY REDEMPTION OF PARTNERSHIP INTERESTS BY
THE PARTNERSHIP FROM A LIMITED PARTNER, (II) ANY ACQUISITION OF PARTNERSHIP
UNITS FROM A LIMITED PARTNER BY THE COMPANY PURSUANT TO SECTION 8.6, OR
(III) ANY DISTRIBUTION OF PARTNERSHIP UNITS BY A LIMITED PARTNER TO ITS
BENEFICIAL OWNERS.

 

B.            NO PARTNERSHIP INTEREST SHALL BE TRANSFERRED, IN WHOLE OR IN PART,
EXCEPT IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THIS
ARTICLE 11.  ANY TRANSFER OR PURPORTED TRANSFER OF A PARTNERSHIP INTEREST NOT
MADE IN ACCORDANCE WITH THIS ARTICLE 11 SHALL BE NULL AND VOID.

 

C.            NOTWITHSTANDING THE OTHER PROVISIONS OF THIS ARTICLE 11, THE
PARTNERSHIP INTERESTS OF THE GENERAL PARTNER OR THE COMPANY MAY BE TRANSFERRED,
IN WHOLE OR IN PART, AT ANY TIME OR FROM TIME TO TIME, TO ANY PERSON THAT IS, AT
THE TIME OF SUCH TRANSFER, A QUALIFIED REIT SUBSIDIARY.  ANY TRANSFEREE OF THE
ENTIRE GENERAL PARTNER INTEREST PURSUANT TO THIS SECTION 11.1.C SHALL
AUTOMATICALLY BECOME, WITHOUT FURTHER ACTION OR CONSENT OF ANY LIMITED PARTNERS,
THE SOLE GENERAL PARTNER OF THE PARTNERSHIP, SUBJECT TO ALL THE RIGHTS,
PRIVILEGES, DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT AND THE ACT RELATING TO
A GENERAL PARTNER.  UPON ANY TRANSFER PERMITTED BY THIS SECTION 11.1.C, THE
TRANSFEROR PARTNER SHALL BE RELIEVED OF ALL ITS OBLIGATIONS UNDER THIS
AGREEMENT.  THE PROVISIONS OF SECTIONS 11.2.B, 11.3, 11.4.A AND 11.5 HEREOF
SHALL NOT APPLY TO ANY TRANSFER PERMITTED BY THIS SECTION 11.1.C.

 

Section 11.2.          Transfer of General Partner Interest and Limited Partner
Interest

 

A.            THE GENERAL PARTNER MAY NOT TRANSFER ANY OF ITS GENERAL PARTNER
INTEREST OR WITHDRAW AS GENERAL PARTNER, OR TRANSFER ANY OF ITS LIMITED PARTNER
INTEREST, EXCEPT AS PROVIDED IN SECTIONS 11.1.C, 11.2.B AND 11.2.C HEREOF.

 

B.            EXCEPT AS SET FORTH IN SECTION 11.1.C OR 11.2.C, THE GENERAL
PARTNER SHALL NOT WITHDRAW FROM THE PARTNERSHIP AND SHALL NOT TRANSFER ALL OR
ANY PORTION OF ITS LIMITED PARTNER INTEREST IN THE PARTNERSHIP (WHETHER BY SALE,
DISPOSITION, STATUTORY MERGER OR CONSOLIDATION, LIQUIDATION OR OTHERWISE) UNLESS
LIMITED PARTNERS HOLDING A MAJORITY OF THE PERCENTAGE INTERESTS OF THE LIMITED
PARTNERS CONSENT TO SUCH TRANSFER OR WITHDRAWAL.  UPON ANY TRANSFER OF THE
GENERAL PARTNER’S PARTNERSHIP INTEREST PURSUANT TO THE CONSENT OF THE LIMITED
PARTNERS AND OTHERWISE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11.2.B,
THE TRANSFEREE SHALL BECOME A SUCCESSOR GENERAL PARTNER FOR ALL PURPOSES HEREIN,
AND SHALL BE VESTED WITH THE POWERS AND RIGHTS OF THE TRANSFEROR GENERAL
PARTNER, AND SHALL BE LIABLE FOR ALL OBLIGATIONS AND RESPONSIBLE FOR ALL DUTIES
OF

 

47

--------------------------------------------------------------------------------


 

THE GENERAL PARTNER, ONCE SUCH TRANSFEREE HAS EXECUTED SUCH INSTRUMENTS AS MAY
BE NECESSARY TO EFFECTUATE SUCH ADMISSION AND TO CONFIRM THE AGREEMENT OF SUCH
TRANSFEREE TO BE BOUND BY ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT WITH
RESPECT TO THE PARTNERSHIP INTEREST SO ACQUIRED.  IT IS A CONDITION TO ANY
TRANSFER BY THE GENERAL PARTNER OTHERWISE PERMITTED HEREUNDER THAT THE
TRANSFEREE ASSUMES, BY OPERATION OF LAW OR EXPRESS AGREEMENT, ALL OF THE
OBLIGATIONS OF THE TRANSFEROR GENERAL PARTNER UNDER THIS AGREEMENT WITH RESPECT
TO SUCH TRANSFERRED PARTNERSHIP INTEREST, AND SUCH TRANSFER SHALL RELIEVE THE
TRANSFEROR GENERAL PARTNER OF ITS OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE
CONSENT OF THE LIMITED PARTNERS.  IN THE EVENT THAT THE GENERAL PARTNER
WITHDRAWS FROM THE PARTNERSHIP, IN VIOLATION OF THIS AGREEMENT OR OTHERWISE, OR
OTHERWISE DISSOLVES OR TERMINATES, OR UPON AN EVENT OF BANKRUPTCY OF THE GENERAL
PARTNER, AS DESCRIBED IN SECTION 13.2 HEREOF, THE REMAINING PARTNERS MAY AGREE
IN WRITING TO CONTINUE THE BUSINESS OF THE PARTNERSHIP BY SELECTING A SUCCESSOR
GENERAL PARTNER IN ACCORDANCE WITH THE ACT.

 

C.            THE GENERAL PARTNER MAY MERGE WITH ANOTHER ENTITY IF IMMEDIATELY
AFTER SUCH MERGER SUBSTANTIALLY ALL OF THE ASSETS OF THE SURVIVING ENTITY, OTHER
THAN THE GENERAL PARTNER INTEREST HELD BY THE GENERAL PARTNER, ARE CONTRIBUTED
TO THE PARTNERSHIP AS A CAPITAL CONTRIBUTION IN EXCHANGE FOR PARTNERSHIP UNITS.

 

Section 11.3.          Limited Partners’ Rights to Transfer

 

A.            EXCEPT AS PROVIDED IN SECTION 11.3.B, NO LIMITED PARTNER SHALL
TRANSFER ALL OR ANY PORTION OF ITS PARTNERSHIP INTEREST TO ANY TRANSFEREE
WITHOUT THE WRITTEN CONSENT OF THE GENERAL PARTNER, WHICH CONSENT MAY BE
WITHHELD IN ITS SOLE AND ABSOLUTE DISCRETION; PROVIDED, HOWEVER, THAT THE
COMPANY MAY NOT TRANSFER ANY PORTION OF ITS LIMITED PARTNERSHIP INTEREST WITHOUT
THE CONSENT OF PARTNERS HOLDING A MAJORITY OF THE PERCENTAGE INTERESTS OF THE
LIMITED PARTNERS; AND PROVIDED, FURTHER, THAT IF A LIMITED PARTNER IS SUBJECT TO
INCAPACITY, SUCH INCAPACITATED LIMITED PARTNER MAY TRANSFER ALL OR ANY PORTION
OF ITS PARTNERSHIP INTEREST;.

 

B.            NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE 11, A LIMITED
PARTNER MAY TRANSFER ALL OR ANY PORTION OF ITS PARTNERSHIP INTEREST TO ANY OF
ITS AFFILIATES AND SUCH TRANSFEREE SHALL BE ADMITTED AS A SUBSTITUTED LIMITED
PARTNER, ALL WITHOUT OBTAINING THE CONSENT OF THE GENERAL PARTNER.

 

C.            IF A LIMITED PARTNER IS SUBJECT TO INCAPACITY, THE EXECUTOR,
ADMINISTRATOR, TRUSTEE, COMMITTEE, GUARDIAN, CONSERVATOR OR RECEIVER OF SUCH
LIMITED PARTNER’S ESTATE SHALL HAVE ALL OF THE RIGHTS OF A LIMITED PARTNER, BUT
NOT MORE RIGHTS THAN THOSE ENJOYED BY OTHER LIMITED PARTNERS, FOR THE PURPOSE OF
SETTLING OR MANAGING THE ESTATE AND SUCH POWER AS THE INCAPACITATED LIMITED
PARTNER POSSESSED TO TRANSFER ALL OR ANY PART OF HIS OR ITS INTEREST IN THE
PARTNERSHIP. THE INCAPACITY OF A LIMITED PARTNER, IN AND OF ITSELF, SHALL NOT
DISSOLVE OR TERMINATE THE PARTNERSHIP.

 

D.            WITHOUT LIMITING THE GENERALITY OF SECTION 11.3.A HEREOF, THE
GENERAL PARTNER MAY PROHIBIT ANY TRANSFER BY A LIMITED PARTNER OF ITS
PARTNERSHIP INTEREST IF, IN THE OPINION OF LEGAL COUNSEL TO THE PARTNERSHIP,
SUCH TRANSFER WOULD REQUIRE FILING OF A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR WOULD OTHERWISE VIOLATE ANY FEDERAL OR STATE SECURITIES LAWS
OR REGULATIONS APPLICABLE TO THE PARTNERSHIP OR THE PARTNERSHIP UNITS.

 

48

--------------------------------------------------------------------------------


 

E.             NO TRANSFER BY A LIMITED PARTNER OF ITS PARTNERSHIP UNITS MAY BE
MADE TO ANY PERSON IF (I) IN THE OPINION OF LEGAL COUNSEL FOR THE PARTNERSHIP,
IT WOULD RESULT IN THE PARTNERSHIP BEING TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR A PUBLICLY TRADED PARTNERSHIP WITHIN THE MEANING OF EITHER CODE
SECTION 469(K)(2) OR 7704(B); (II) SUCH TRANSFER IS EFFECTUATED THROUGH AN
“ESTABLISHED SECURITIES MARKET” OR A “SECONDARY MARKET (OR THE SUBSTANTIAL
EQUIVALENT THEREOF)” WITHIN THE MEANING OF SECTION 7704 OF THE CODE; (III) SUCH
TRANSFER WOULD CAUSE THE PARTNERSHIP TO BECOME, WITH RESPECT TO ANY EMPLOYEE
BENEFIT PLAN SUBJECT TO TITLE I OF ERISA OR TO SECTION 4975 OF THE CODE, A
“PARTY-IN-INTEREST” (AS DEFINED IN SECTION 3(14) OF ERISA) OR A “DISQUALIFIED
PERSON” (AS DEFINED IN SECTION 4975(C) OF THE CODE); (IV) SUCH TRANSFER WOULD,
IN THE OPINION OF LEGAL COUNSEL FOR THE PARTNERSHIP, CAUSE ANY PORTION OF THE
ASSETS OF THE PARTNERSHIP TO CONSTITUTE ASSETS OF ANY EMPLOYEE BENEFIT PLAN
PURSUANT TO DEPARTMENT OF LABOR REGULATIONS SECTION 2510.3-101; (V) SUCH
TRANSFER WOULD SUBJECT THE PARTNERSHIP TO BE REGULATED UNDER THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, THE INVESTMENT ADVISERS ACT OF 1940, AS
AMENDED, OR THE FIDUCIARY RESPONSIBILITY PROVISIONS OF ERISA; OR (VI) SUCH
TRANSFER WOULD CAUSE THE PARTNERSHIP TO BE TERMINATED FOR FEDERAL INCOME TAX
PURPOSES PURSUANT TO CODE SECTION 708.

 

F.             NO TRANSFER OF ANY PARTNERSHIP UNITS MAY BE MADE TO A LENDER TO
THE PARTNERSHIP OR ANY PERSON WHO IS RELATED (WITHIN THE MEANING OF
SECTION 1.752-4(B) OF THE REGULATIONS) TO ANY LENDER TO THE PARTNERSHIP WHOSE
LOAN CONSTITUTES A NONRECOURSE LIABILITY, WITHOUT THE CONSENT OF THE GENERAL
PARTNER, IN ITS SOLE AND ABSOLUTE DISCRETION.

 

G.            THE GENERAL PARTNER SHALL KEEP A REGISTER FOR THE PARTNERSHIP ON
WHICH THE TRANSFER, PLEDGE OR RELEASE OF PARTNERSHIP UNITS SHALL BE SHOWN AND
PURSUANT TO WHICH ENTRIES SHALL BE MADE TO EFFECT ALL TRANSFERS, PLEDGES OR
RELEASES AS REQUIRED BY THE APPLICABLE SECTIONS OF ARTICLE 8 OF THE UNIFORM
COMMERCIAL CODE, AS AMENDED, IN EFFECT IN THE STATES OF CALIFORNIA AND DELAWARE;
PROVIDED, HOWEVER, THAT IF THERE IS ANY CONFLICT BETWEEN SUCH REQUIREMENTS, THE
PROVISIONS OF THE DELAWARE UNIFORM COMMERCIAL CODE SHALL GOVERN.  THE GENERAL
PARTNER SHALL (I) PLACE PROPER ENTRIES IN SUCH REGISTER CLEARLY SHOWING EACH
TRANSFER AND EACH PLEDGE AND GRANT OF SECURITY INTEREST AND THE TRANSFER AND
ASSIGNMENT PURSUANT THERETO, SUCH ENTRIES TO BE ENDORSED BY THE GENERAL PARTNER,
AND (II) MAINTAIN THE REGISTER AND MAKE THE REGISTER AVAILABLE FOR INSPECTION BY
ALL OF THE PARTNERS AND THEIR PLEDGEES AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT.  NOTHING HEREIN SHALL BE DEEMED A CONSENT TO ANY PLEDGE OR TRANSFER
OTHERWISE PROHIBITED UNDER THIS AGREEMENT.

 

Section 11.4.          Substituted Limited Partners

 

A.            NO LIMITED PARTNER SHALL HAVE THE RIGHT TO SUBSTITUTE A TRANSFEREE
AS A LIMITED PARTNER IN HIS OR ITS PLACE. THE GENERAL PARTNER SHALL, HOWEVER,
HAVE THE RIGHT TO CONSENT TO THE ADMISSION OF A TRANSFEREE OF THE INTEREST OF A
LIMITED PARTNER PURSUANT TO THIS SECTION 11.4 AS A SUBSTITUTED LIMITED PARTNER,
WHICH CONSENT MAY BE GIVEN OR WITHHELD BY THE GENERAL PARTNER IN ITS SOLE AND
ABSOLUTE DISCRETION. THE GENERAL PARTNER’S FAILURE OR REFUSAL TO PERMIT A
TRANSFEREE OF ANY SUCH INTERESTS TO BECOME A SUBSTITUTED LIMITED PARTNER SHALL
NOT GIVE RISE TO ANY CAUSE OF ACTION AGAINST THE PARTNERSHIP OR ANY PARTNER.  A
PERSON SHALL BE ADMITTED TO THE PARTNERSHIP AS A SUBSTITUTED LIMITED PARTNER
ONLY UPON THE AFOREMENTIONED CONSENT OF THE GENERAL PARTNER AND THE FURNISHING
TO THE GENERAL PARTNER OF (I) EVIDENCE OF ACCEPTANCE IN FORM SATISFACTORY TO THE
GENERAL PARTNER OF ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE POWER OF ATTORNEY GRANTED IN SECTION 2.4 HEREOF AND
(II) SUCH OTHER DOCUMENTS OF THE GENERAL

 

49

--------------------------------------------------------------------------------


 

PARTNER IN ORDER TO EFFECT SUCH PERSON’S ADMISSION AS A SUBSTITUTED LIMITED
PARTNER.  THE ADMISSION OF ANY PERSON AS A SUBSTITUTED LIMITED PARTNER SHALL
BECOME EFFECTIVE ON THE DATE UPON WHICH THE NAME OF SUCH PERSON IS RECORDED ON
THE BOOKS AND RECORDS OF THE PARTNERSHIP, FOLLOWING THE CONSENT OF THE GENERAL
PARTNER TO SUCH ADMISSION.

 

B.            A TRANSFEREE WHO HAS BEEN ADMITTED AS A SUBSTITUTED LIMITED
PARTNER IN ACCORDANCE WITH THIS ARTICLE 11 SHALL HAVE ALL THE RIGHTS AND POWERS
AND BE SUBJECT TO ALL THE RESTRICTIONS AND LIABILITIES OF A LIMITED PARTNER
UNDER THIS AGREEMENT.

 

C.            UPON THE ADMISSION OF A SUBSTITUTED LIMITED PARTNER, THE GENERAL
PARTNER SHALL AMEND EXHIBIT A TO REFLECT THE NAME, ADDRESS, NUMBER OF
PARTNERSHIP UNITS AND PERCENTAGE INTEREST (AS APPLICABLE) OF SUCH SUBSTITUTED
LIMITED PARTNER AND TO ELIMINATE OR ADJUST, IF NECESSARY, THE NAME, ADDRESS AND
INTEREST OF THE PREDECESSOR OF SUCH SUBSTITUTED LIMITED PARTNER.

 

Section 11.5.          Assignees

 

If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee as a Substituted Limited Partner, as
described in Section 11.4, such transferee shall be considered an Assignee for
purposes of this Agreement. An Assignee shall be deemed to have had assigned to
it, and shall be entitled to receive distributions from the Partnership and the
share of Net Income, Net Losses, Recapture Income, and any other items, gain,
loss, deduction and credit of the Partnership attributable to the Partnership
Interest assigned to such transferee, but shall not be deemed to be a holder of
a Partnership Interest for any other purpose under this Agreement, and shall not
be entitled to vote such Partnership Interest in any matter presented to the
Limited Partners for a vote (such Partnership Interest being deemed to have been
voted on such matter in the same proportion as all other Partnership Interest
held by Limited Partners are voted). In the event any such transferee desires to
make a further assignment of any such Partnership Interest, such transferee
shall be subject to all of the provisions of this Article 11 to the same extent
and in the same manner as any Limited Partner desiring to make an assignment of
his or its Partnership Interest.

 

Section 11.6.          General Provisions

 

A.            NO LIMITED PARTNER MAY WITHDRAW FROM THE PARTNERSHIP OTHER THAN AS
A RESULT OF A PERMITTED TRANSFER OF ALL OF SUCH LIMITED PARTNER’S PARTNERSHIP
INTEREST IN ACCORDANCE WITH THIS ARTICLE 11 OR PURSUANT TO REDEMPTION OF ALL OF
ITS PARTNERSHIP UNITS, OR THE ACQUISITION THEREOF BY THE COMPANY, UNDER
SECTION 8.6.

 

B.            ANY LIMITED PARTNER WHO SHALL TRANSFER ALL OF ITS PARTNERSHIP
INTEREST IN A TRANSFER PERMITTED PURSUANT TO THIS ARTICLE 11 SHALL CEASE TO BE A
LIMITED PARTNER UPON THE ADMISSION OF ALL ASSIGNEES OF SUCH PARTNERSHIP INTEREST
AS SUBSTITUTED LIMITED PARTNERS. SIMILARLY, ANY LIMITED PARTNER WHO SHALL
TRANSFER ALL OF ITS PARTNERSHIP UNITS PURSUANT TO A REDEMPTION OF ALL OF ITS
PARTNERSHIP UNITS, OR THE ACQUISITION THEREOF BY THE COMPANY, UNDER SECTION 8.6
SHALL CEASE TO BE A LIMITED PARTNER.

 

C.            TRANSFERS PURSUANT TO THIS ARTICLE 11 MAY ONLY BE MADE ON THE
FIRST DAY OF A FISCAL QUARTER OF THE PARTNERSHIP, UNLESS THE GENERAL PARTNER
OTHERWISE AGREES.

 

50

--------------------------------------------------------------------------------


 

D.            IF ANY PARTNERSHIP INTEREST IS TRANSFERRED OR ASSIGNED DURING ANY
QUARTERLY SEGMENT OF THE PARTNERSHIP’S FISCAL YEAR IN COMPLIANCE WITH THE
PROVISIONS OF THIS ARTICLE 11 OR REDEEMED OR TRANSFERRED PURSUANT TO SECTION 8.6
ON ANY DAY OTHER THAN THE FIRST DAY OF A PARTNERSHIP YEAR, THEN NET INCOME, NET
LOSSES, EACH ITEM THEREOF AND ALL OTHER ITEMS ATTRIBUTABLE TO SUCH INTEREST FOR
SUCH PARTNERSHIP YEAR SHALL BE DIVIDED AND ALLOCATED BETWEEN THE TRANSFEROR
PARTNER AND THE TRANSFEREE PARTNER BY TAKING INTO ACCOUNT THEIR VARYING
INTERESTS DURING THE PARTNERSHIP YEAR IN ACCORDANCE WITH SECTION 706(D) OF THE
CODE, USING THE INTERIM CLOSING OF THE BOOKS METHOD. ALL DISTRIBUTIONS OF
AVAILABLE CASH ATTRIBUTABLE TO SUCH PARTNERSHIP INTEREST WITH RESPECT TO WHICH
THE PARTNERSHIP RECORD DATE IS BEFORE THE DATE OF SUCH TRANSFER, ASSIGNMENT, OR
REDEMPTION SHALL BE MADE TO THE TRANSFEROR PARTNER OR THE REDEEMING PARTNER, AS
THE CASE MAY BE, AND IN THE CASE OF A TRANSFER OR ASSIGNMENT OTHER THAN A
REDEMPTION, ALL DISTRIBUTIONS OF AVAILABLE CASH THEREAFTER ATTRIBUTABLE TO SUCH
PARTNERSHIP INTEREST SHALL BE MADE TO THE TRANSFEREE PARTNER.

 

ARTICLE 12.

 

ADMISSION OF PARTNERS

 

Section 12.1.          Admission of Successor General Partner

 

A successor to all of the General Partner Interest pursuant to Section 11.1.C or
11.2 hereof who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective immediately
prior to such transfer. Any such transferee shall carry on the business of the
Partnership without dissolution. In each case, the admission shall be subject to
the successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission. In the case
of such admission on any day other than the first day of a Partnership Year, all
items attributable to the General Partner Interest for such Partnership Year
shall be allocated between the transferring General Partner and such successor
as provided in Section 11.6.D hereof.

 

Section 12.2.          Admission of Additional Limited Partners

 

A.            A PERSON WHO MAKES A CAPITAL CONTRIBUTION TO THE PARTNERSHIP IN
ACCORDANCE WITH THIS AGREEMENT SHALL BE ADMITTED TO THE PARTNERSHIP AS AN
ADDITIONAL LIMITED PARTNER ONLY UPON FURNISHING TO THE GENERAL PARTNER
(I) EVIDENCE OF ACCEPTANCE IN FORM SATISFACTORY TO THE GENERAL PARTNER OF ALL OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
POWER OF ATTORNEY GRANTED IN SECTION 2.4 HEREOF AND (II) SUCH OTHER DOCUMENTS OR
INSTRUMENTS AS MAY BE REQUIRED IN THE DISCRETION OF THE GENERAL PARTNER IN ORDER
TO EFFECT SUCH PERSON’S ADMISSION AS AN ADDITIONAL LIMITED PARTNER.

 

B.            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 12.2, NO
PERSON SHALL BE ADMITTED AS AN ADDITIONAL LIMITED PARTNER WITHOUT THE CONSENT OF
THE GENERAL PARTNER, WHICH CONSENT MAY BE GIVEN OR WITHHELD IN THE GENERAL
PARTNER’S SOLE AND ABSOLUTE DISCRETION. THE ADMISSION OF ANY PERSON AS AN
ADDITIONAL LIMITED PARTNER SHALL BECOME EFFECTIVE ON THE DATE UPON WHICH THE
NAME OF SUCH PERSON IS RECORDED ON THE BOOKS AND RECORDS OF THE PARTNERSHIP,
FOLLOWING THE CONSENT OF THE GENERAL PARTNER TO SUCH ADMISSION.

 

51

--------------------------------------------------------------------------------


 

C.            IF ANY ADDITIONAL LIMITED PARTNER IS ADMITTED TO THE PARTNERSHIP
ON ANY DAY OTHER THAN THE FIRST DAY OF A PARTNERSHIP YEAR, THEN NET INCOME, NET
LOSSES, EACH ITEM THEREOF AND ALL OTHER ITEMS ALLOCABLE AMONG PARTNERS AND
ASSIGNEES FOR SUCH PARTNERSHIP YEAR SHALL BE ALLOCATED AMONG SUCH ADDITIONAL
LIMITED PARTNER AND ALL OTHER PARTNERS AND ASSIGNEES BY TAKING INTO ACCOUNT
THEIR VARYING INTERESTS DURING THE PARTNERSHIP YEAR IN ACCORDANCE WITH
SECTION 706(D) OF THE CODE, USING THE INTERIM CLOSING OF THE BOOKS METHOD.  ALL
DISTRIBUTIONS OF AVAILABLE CASH WITH RESPECT TO WHICH THE PARTNERSHIP RECORD
DATE IS BEFORE THE DATE OF SUCH ADMISSION SHALL BE MADE SOLELY TO PARTNERS AND
ASSIGNEES, OTHER THAN SUCH ADDITIONAL LIMITED PARTNER, AND ALL DISTRIBUTIONS OF
AVAILABLE CASH THEREAFTER SHALL BE MADE TO ALL OF THE PARTNERS AND ASSIGNEES,
INCLUDING SUCH ADDITIONAL LIMITED PARTNER.

 

Section 12.3.          Amendment of Agreement and Certificate of Limited
Partnership

 

For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

 

ARTICLE 13.

 

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 13.1.          Dissolution

 

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement.  Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution.  The Partnership shall
dissolve, and its affairs shall be wound up, only upon the first to occur of any
of the following (“Liquidating Events”):

 

A.            THE EXPIRATION OF ITS TERM AS PROVIDED IN SECTION 2.5 HEREOF;

 

B.            AN EVENT OF WITHDRAWAL OF THE GENERAL PARTNER, AS DEFINED IN THE
ACT, OTHER THAN AN EVENT OF BANKRUPTCY AS DEFINED IN THE ACT, UNLESS, (I) AT THE
TIME OF THE OCCURRENCE OF SUCH EVENT THERE IS AT LEAST ONE REMAINING GENERAL
PARTNER OF THE PARTNERSHIP WHO IS HEREBY AUTHORIZED TO AND DOES CARRY ON THE
BUSINESS OF THE PARTNERSHIP, OR (II) WITHIN NINETY (90) DAYS AFTER SUCH EVENT OF
WITHDRAWAL NOT LESS THAN A MAJORITY OF THE PERCENTAGE INTERESTS OF THE REMAINING
PARTNERS (OR SUCH GREATER PERCENTAGE INTEREST AS MAY BE REQUIRED BY THE ACT AND
DETERMINED IN ACCORDANCE WITH THE ACT), DETERMINED, IN CASE THE WITHDRAWING
GENERAL PARTNER CONTINUES AS A LIMITED PARTNER, BY BOTH EXCLUDING AND INCLUDING
LIMITED PARTNER INTERESTS CONTINUING TO BE HELD BY THE WITHDRAWING GENERAL
PARTNER, AGREES IN WRITING TO CONTINUE THE BUSINESS OF THE PARTNERSHIP AND TO
THE APPOINTMENT, EFFECTIVE AS OF THE DATE OF WITHDRAWAL, OF A SUCCESSOR GENERAL
PARTNER;

 

52

--------------------------------------------------------------------------------

 

C.            FROM AND AFTER THE DATE OF THIS AGREEMENT THROUGH DECEMBER 31,
2069, AN ELECTION TO DISSOLVE THE PARTNERSHIP MADE BY THE GENERAL PARTNER WITH
THE CONSENT OF PARTNERS HOLDING A MAJORITY OF THE PERCENTAGE INTERESTS OF THE
LIMITED PARTNERS;

 

D.            ON OR AFTER JANUARY 1, 2070, AN ELECTION TO DISSOLVE THE
PARTNERSHIP MADE BY THE GENERAL PARTNER, IN ITS SOLE AND ABSOLUTE DISCRETION;

 

E.             ENTRY OF A DECREE OF JUDICIAL DISSOLUTION OF THE PARTNERSHIP
PURSUANT TO THE PROVISIONS OF THE ACT;

 

F.             THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS AND PROPERTIES
OF THE PARTNERSHIP; OR

 

G.            A FINAL AND NON-APPEALABLE JUDGMENT IS ENTERED BY A COURT OF
COMPETENT JURISDICTION RULING THAT THE GENERAL PARTNER IS BANKRUPT OR INSOLVENT,
OR A FINAL AND NON-APPEALABLE ORDER FOR RELIEF IS ENTERED BY A COURT WITH
APPROPRIATE JURISDICTION AGAINST THE GENERAL PARTNER, IN EACH CASE UNDER ANY
FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAWS AS NOW OR HEREAFTER IN EFFECT
(HEREINAFTER REFERRED TO AS AN “EVENT OF BANKRUPTCY,” AND SUCH TERM AS USED
HEREIN IS INTENDED AND SHALL BE DEEMED TO SUPERSEDE AND REPLACE THE EVENTS OF
WITHDRAWAL DESCRIBED IN SECTION 17-402(A)(4) AND (5) OF THE ACT), UNLESS PRIOR
TO THE ENTRY OF SUCH ORDER OR JUDGMENT ALL OF THE REMAINING PARTNERS AGREE IN
WRITING TO CONTINUE THE BUSINESS OF THE PARTNERSHIP AND TO THE APPOINTMENT,
EFFECTIVE AS OF A DATE PRIOR TO THE DATE OF SUCH ORDER OR JUDGMENT, OF A
SUBSTITUTE GENERAL PARTNER.

 

Section 13.2.          Winding Up

 

A.            UPON THE OCCURRENCE OF A LIQUIDATING EVENT, THE PARTNERSHIP SHALL
CONTINUE SOLELY FOR THE PURPOSES OF WINDING UP ITS AFFAIRS IN AN ORDERLY MANNER,
LIQUIDATING ITS ASSETS, AND SATISFYING THE CLAIMS OF ITS CREDITORS AND
PARTNERS.  NO PARTNER SHALL TAKE ANY ACTION THAT IS INCONSISTENT WITH, OR NOT
NECESSARY TO OR APPROPRIATE FOR, THE WINDING UP OF THE PARTNERSHIP’S BUSINESS
AND AFFAIRS.  THE GENERAL PARTNER, OR, IN THE EVENT THERE IS NO REMAINING
GENERAL PARTNER, ANY PERSON ELECTED BY A MAJORITY OF THE PERCENTAGE INTERESTS OF
THE LIMITED PARTNERS (THE GENERAL PARTNER OR SUCH OTHER PERSON BEING REFERRED TO
HEREIN AS THE “LIQUIDATOR”), SHALL BE RESPONSIBLE FOR OVERSEEING THE WINDING UP
AND DISSOLUTION OF THE PARTNERSHIP AND SHALL TAKE FULL ACCOUNT OF THE
PARTNERSHIP’S LIABILITIES AND PROPERTY AND THE PARTNERSHIP PROPERTY SHALL BE
LIQUIDATED AS PROMPTLY AS IS CONSISTENT WITH OBTAINING THE FAIR VALUE THEREOF,
AND THE PROCEEDS THEREFROM (WHICH MAY, TO THE EXTENT DETERMINED BY THE GENERAL
PARTNER, INCLUDE REIT SHARES OF THE COMPANY) SHALL BE APPLIED AND DISTRIBUTED IN
THE FOLLOWING ORDER:

 

(1)           First, in satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Partners (whether by payment or the
making of reasonable provision for payment thereof);

 

(2)           Second, to the payment and discharge of all of the Partnership’s
debts and liabilities to the General Partner;

 

(3)           Third, to the payment and discharge of all of the Partnership’s
debts and liabilities to the other Partners; and

 

53

--------------------------------------------------------------------------------


 

(4)           The balance, if any, to the General Partner and Limited Partners
in accordance with their Capital Accounts, after giving effect to all
contributions, distributions, and allocations for all periods.

 

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article 13.

 

B.            NOTWITHSTANDING THE PROVISIONS OF SECTION 13.2.A HEREOF WHICH
REQUIRE LIQUIDATION OF THE ASSETS OF THE PARTNERSHIP, BUT SUBJECT TO THE ORDER
OF PRIORITIES SET FORTH THEREIN, IF PRIOR TO OR UPON DISSOLUTION OF THE
PARTNERSHIP THE LIQUIDATOR DETERMINES THAT AN IMMEDIATE SALE OF PART OR ALL OF
THE PARTNERSHIP’S ASSETS WOULD BE IMPRACTICAL OR WOULD CAUSE UNDUE LOSS TO THE
PARTNERS, THE LIQUIDATOR MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, DEFER FOR A
REASONABLE TIME THE LIQUIDATION OF ANY ASSETS EXCEPT THOSE NECESSARY TO SATISFY
LIABILITIES OF THE PARTNERSHIP (INCLUDING TO THOSE PARTNERS AS CREDITORS) AND/OR
DISTRIBUTE TO THE PARTNERS, IN LIEU OF CASH, AS TENANTS IN COMMON AND IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 13.2.A HEREOF, UNDIVIDED INTERESTS IN
SUCH PARTNERSHIP ASSETS AS THE LIQUIDATOR DEEMS NOT SUITABLE FOR LIQUIDATION. 
ANY SUCH DISTRIBUTIONS IN KIND SHALL BE MADE ONLY IF, IN THE GOOD FAITH JUDGMENT
OF THE LIQUIDATOR, SUCH DISTRIBUTIONS IN KIND ARE IN THE BEST INTEREST OF THE
PARTNERS, AND SHALL BE SUBJECT TO SUCH CONDITIONS RELATING TO THE DISPOSITION
AND MANAGEMENT OF SUCH PROPERTIES AS THE LIQUIDATOR DEEMS REASONABLE AND
EQUITABLE AND TO ANY AGREEMENTS GOVERNING THE OPERATION OF SUCH PROPERTIES AT
SUCH TIME.  THE LIQUIDATOR SHALL DETERMINE THE FAIR MARKET VALUE OF ANY PROPERTY
DISTRIBUTED IN KIND USING SUCH REASONABLE METHOD OF VALUATION AS IT MAY ADOPT.

 

C.            IN THE DISCRETION OF THE LIQUIDATOR, A PRO RATA PORTION OF THE
DISTRIBUTIONS THAT WOULD OTHERWISE BE MADE TO THE GENERAL PARTNER AND LIMITED
PARTNERS PURSUANT TO THIS ARTICLE 13 MAY BE:

 

(1)           distributed to a trust established for the benefit of the General
Partner and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or the General Partner
arising out of or in connection with the Partnership.  The assets of any such
trust shall be distributed to the General Partner and Limited Partners from time
to time, in the reasonable discretion of the Liquidator, in the same proportions
as the amount distributed to such trust by the Partnership would otherwise have
been distributed to the General Partner and Limited Partners pursuant to this
Agreement; or

 

(2)           withheld or escrowed to provide a reasonable reserve for
Partnership liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Partnership; provided, that
such withheld or escrowed amounts shall be distributed to the General Partner
and Limited Partners in the manner and order of priority set forth in
Section 13.2.A as soon as practicable.

 

Section 13.3.          Compliance with Timing Requirements of Regulations

 

In the event the Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), distributions shall be made pursuant to this
Article 13 to the General Partner

 

54

--------------------------------------------------------------------------------


 

and Limited Partners who have positive Capital Accounts in compliance with
Regulations Section 1.704-l(b)(2)(ii)(b)(2).  If any Partner has a deficit
balance in his or its Capital Account (after giving effect to all contributions,
distributions and allocations for all taxable years, including the year during
which such liquidation occurs), such Partner shall have no obligation to make
any contribution to the capital of the Partnership with respect to such deficit,
and such deficit shall not be considered a debt owed to the Partnership or to
any other Person for any purpose whatsoever.

 

Section 13.4.          Deemed Contribution and Distribution

 

Notwithstanding any other provision of this Article 13, in the event the
Partnership is “liquidated” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g), but no Liquidating Event has occurred, the
Partnership’s property shall not be liquidated, the Partnership’s liabilities
shall not be paid or discharged, and the Partnership’s affairs shall not be
wound up.  Instead, for federal income tax purposes and for purposes of
maintaining Capital Accounts pursuant to Exhibit B hereto, the Partnership shall
be deemed to have contributed all Partnership property and liabilities to a new
limited partnership in exchange for an interest in such new limited partnership
and, immediately thereafter, the Partnership will be deemed to liquidate by
distributing interests in the new limited partnership to the Partners.

 

Section 13.5.          Rights of Limited Partners

 

Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership.  Except as otherwise provided in this
Agreement, no Limited Partner shall have priority over any other Partner as to
the return of its Capital Contributions, distributions, or allocations.

 

Section 13.6.          Notice of Dissolution

 

In the event a Liquidating Event occurs or an event occurs that would, but for
the provisions of an election or objection by one or more Partners pursuant to
Section 13.1, result in a dissolution of the Partnership, the General Partner
shall, within thirty (30) days thereafter, provide written notice thereof to
each of the Partners.

 

Section 13.7.          Termination of Partnership and Cancellation of
Certificate of Limited Partnership

 

Upon the completion of the winding up of the Partnership and liquidation of its
assets, as provided in Section 13.2 hereof, the Partnership shall be terminated
by filing a certificate of cancellation with the Secretary of State of the State
of Delaware, canceling all qualifications of the Partnership as a foreign
limited partnership in jurisdictions other than the State of Delaware and taking
such other actions as may be necessary to terminate the Partnership.

 

Section 13.8.          Reasonable Time for Winding Up

 

A reasonable time shall be allowed for the orderly winding-up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2 hereof, in order to

 

55

--------------------------------------------------------------------------------


 

minimize any losses otherwise attendant upon such winding up, and the provisions
of this Agreement shall remain in effect among the Partners during the period of
liquidation.

 

Section 13.9.          Waiver of Partition

 

Each Partner hereby waives any right to partition of the Partnership property.

 


ARTICLE 14.


 


AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS


 

Section 14.1.          Amendment of Partnership Agreement

 

A.            AMENDMENTS TO THIS AGREEMENT MAY BE PROPOSED BY THE GENERAL
PARTNER OR BY LIMITED PARTNERS HOLDING TWENTY PERCENT (20%) OR MORE OF THE
PARTNERSHIP INTERESTS.  FOLLOWING SUCH PROPOSAL, THE GENERAL PARTNER SHALL
SUBMIT ANY PROPOSED AMENDMENT TO THE LIMITED PARTNERS.  THE GENERAL PARTNER
SHALL SEEK THE WRITTEN VOTE OF THE PARTNERS ON THE PROPOSED AMENDMENT OR SHALL
CALL A MEETING TO VOTE THEREON AND TO TRANSACT ANY OTHER BUSINESS THAT IT MAY
DEEM APPROPRIATE.  FOR PURPOSES OF OBTAINING A WRITTEN VOTE, THE GENERAL PARTNER
MAY REQUIRE A RESPONSE WITHIN A REASONABLE SPECIFIED TIME, BUT NOT LESS THAN
FIFTEEN (15) DAYS, AND FAILURE TO RESPOND IN SUCH TIME PERIOD SHALL CONSTITUTE A
VOTE WHICH IS CONSISTENT WITH THE GENERAL PARTNER’S RECOMMENDATION WITH RESPECT
TO THE PROPOSAL.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, A PROPOSED
AMENDMENT SHALL BE ADOPTED AND BE EFFECTIVE AS AN AMENDMENT HERETO IF IT IS
APPROVED BY THE GENERAL PARTNER AND IT RECEIVES THE CONSENT OF PARTNERS HOLDING
A MAJORITY OF THE PERCENTAGE INTERESTS OF THE LIMITED PARTNERS.

 

B.            NOTWITHSTANDING SECTION 14.1.A, THE GENERAL PARTNER SHALL HAVE THE
POWER, WITHOUT THE CONSENT OF THE LIMITED PARTNERS, TO AMEND THIS AGREEMENT AS
MAY BE REQUIRED TO FACILITATE OR IMPLEMENT ANY OF THE FOLLOWING PURPOSES:

 

(1)           to add to the obligations of the General Partner or surrender any
right or power granted to the General Partner or any Affiliate of the General
Partner for the benefit of the Limited Partners;

 

(2)           to reflect the admission, substitution, termination, or withdrawal
of Partners in accordance with this Agreement;

 

(3)           to set forth the designations, rights (including redemption rights
that differ from those specified in Section 8.6), powers, duties, and
preferences of Partnership Units or other Partnership Interests issued pursuant
to Section 4.2.A hereof;

 

(4)           to reflect a change that is of an inconsequential nature and does
not adversely affect the Limited Partners in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement; and

 

56

--------------------------------------------------------------------------------


 

(5)           to satisfy any requirements, conditions, or guidelines contained
in any order, directive, opinion, ruling or regulation of a federal or state
agency or contained in federal or state law.

 

The General Partner shall provide notice to the Limited Partners when any action
under this Section 14.1.B is taken.

 

C.            NOTWITHSTANDING SECTION 14.1.A AND 14.1.B HEREOF, THIS AGREEMENT
SHALL NOT BE AMENDED WITHOUT THE CONSENT OF EACH PARTNER ADVERSELY AFFECTED IF
SUCH AMENDMENT WOULD (I) CONVERT A LIMITED PARTNER’S INTEREST IN THE PARTNERSHIP
INTO A GENERAL PARTNER INTEREST; (II) MODIFY THE LIMITED LIABILITY OF A LIMITED
PARTNER IN A MANNER ADVERSE TO SUCH LIMITED PARTNER; (III) ALTER RIGHTS OF SUCH
PARTNER TO RECEIVE DISTRIBUTIONS PURSUANT TO ARTICLE 5 OR ARTICLE 13, OR THE
ALLOCATIONS SPECIFIED IN ARTICLE 6 (EXCEPT AS PERMITTED PURSUANT TO SECTION 4.2
AND SECTION 14.1.B(3) HEREOF) IN A MANNER ADVERSE TO SUCH PARTNER; (IV) ALTER OR
MODIFY THE REDEMPTION RIGHT AND REIT SHARES AMOUNT AS SET FORTH IN SECTION 8.6,
AND THE RELATED DEFINITIONS, IN A MANNER ADVERSE TO SUCH PARTNER; (V) CAUSE THE
TERMINATION OF THE PARTNERSHIP PRIOR TO THE TIME SET FORTH IN SECTION 2.5 OR
13.1; OR (VI) AMEND THIS SECTION 14.1.C; PROVIDED, HOWEVER, THAT THE CONSENT OF
EACH PARTNER ADVERSELY AFFECTED SHALL NOT BE REQUIRED FOR ANY AMENDMENT OR
ACTION THAT AFFECTS ALL PARTNERS HOLDING THE SAME CLASS OR SERIES OF PARTNERSHIP
UNITS ON A UNIFORM OR PRO RATA BASIS.  ANY AMENDMENT CONSENTED TO BY ANY PARTNER
SHALL BE EFFECTIVE AS TO THAT PARTNER, NOTWITHSTANDING THE ABSENCE OF SUCH
CONSENT BY ANY OTHER PARTNER.

 

D.            NOTWITHSTANDING SECTION 14.1.A OR SECTION 14.1.B HEREOF, THE
GENERAL PARTNER SHALL NOT AMEND SECTIONS 4.2.A, 7.5, 7.6, 11.2 OR 14.2 WITHOUT
THE CONSENT OF LIMITED PARTNERS HOLDING A MAJORITY OF THE PERCENTAGE INTERESTS
OF THE LIMITED PARTNERS.

 

Section 14.2.          Meetings of the Partners

 

A.            MEETINGS OF THE PARTNERS MAY BE CALLED BY THE GENERAL PARTNER AND
SHALL BE CALLED UPON THE RECEIPT BY THE GENERAL PARTNER OF A WRITTEN REQUEST BY
LIMITED PARTNERS (OTHER THAN THE COMPANY) HOLDING TWENTY PERCENT (20%) OR MORE
OF THE PARTNERSHIP INTERESTS.  THE REQUEST SHALL STATE THE NATURE OF THE
BUSINESS TO BE TRANSACTED.  NOTICE OF ANY SUCH MEETING SHALL BE GIVEN TO ALL
PARTNERS NOT LESS THAN SEVEN (7) DAYS NOR MORE THAN THIRTY (30) DAYS PRIOR TO
THE DATE OF SUCH MEETING.  PARTNERS MAY VOTE IN PERSON OR BY PROXY AT SUCH
MEETING.  WHENEVER THE VOTE OR CONSENT OF THE PARTNERS IS PERMITTED OR REQUIRED
UNDER THIS AGREEMENT, SUCH VOTE OR CONSENT MAY BE GIVEN AT A MEETING OF THE
PARTNERS OR MAY BE GIVEN IN ACCORDANCE WITH THE PROCEDURE PRESCRIBED IN
SECTION 14.1.A HEREOF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, THE CONSENT OF HOLDERS OF A MAJORITY OF THE PERCENTAGE INTERESTS HELD
BY LIMITED PARTNERS SHALL CONTROL.

 

B.            ANY ACTION REQUIRED OR PERMITTED TO BE TAKEN AT A MEETING OF THE
PARTNERS MAY BE TAKEN WITHOUT A MEETING IF A WRITTEN CONSENT SETTING FORTH THE
ACTION SO TAKEN IS SIGNED BY A MAJORITY OF THE PERCENTAGE INTERESTS OF THE
PARTNERS (OR SUCH OTHER PERCENTAGE AS IS EXPRESSLY REQUIRED BY THIS AGREEMENT). 
SUCH CONSENT MAY BE IN ONE INSTRUMENT OR IN SEVERAL INSTRUMENTS, AND SHALL HAVE
THE SAME FORCE AND EFFECT AS A VOTE OF A MAJORITY OF THE PERCENTAGE INTERESTS OF
THE PARTNERS (OR SUCH OTHER PERCENTAGE AS IS EXPRESSLY REQUIRED BY THIS
AGREEMENT).  SUCH CONSENT

 

57

--------------------------------------------------------------------------------


 

SHALL BE FILED WITH THE GENERAL PARTNER.  AN ACTION SO TAKEN SHALL BE DEEMED TO
HAVE BEEN TAKEN AT A MEETING HELD ON THE EFFECTIVE DATE SO CERTIFIED.

 

C.            EACH LIMITED PARTNER MAY AUTHORIZE ANY PERSON OR PERSONS TO ACT
FOR HIM BY PROXY ON ALL MATTERS IN WHICH A LIMITED PARTNER IS ENTITLED TO
PARTICIPATE, INCLUDING WAIVING NOTICE OF ANY MEETING, OR VOTING OR PARTICIPATING
AT A MEETING.  EVERY PROXY MUST BE SIGNED BY THE LIMITED PARTNER OR HIS OR ITS
ATTORNEY-IN-FACT.  NO PROXY SHALL BE VALID AFTER THE EXPIRATION OF ELEVEN (11)
MONTHS FROM THE DATE THEREOF UNLESS OTHERWISE PROVIDED IN THE PROXY.  EVERY
PROXY SHALL BE REVOCABLE AT THE PLEASURE OF THE LIMITED PARTNER EXECUTING IT,
SUCH REVOCATION TO BE EFFECTIVE UPON THE PARTNERSHIP’S RECEIPT OF WRITTEN NOTICE
OF SUCH REVOCATION FROM THE LIMITED PARTNER EXECUTING SUCH PROXY.

 

D.            EACH MEETING OF THE PARTNERS SHALL BE CONDUCTED BY THE GENERAL
PARTNER OR SUCH OTHER PERSON AS THE GENERAL PARTNER MAY APPOINT PURSUANT TO SUCH
RULES FOR THE CONDUCT OF THE MEETING AS THE GENERAL PARTNER OR SUCH OTHER PERSON
DEEMS APPROPRIATE.  WITHOUT LIMITATION, MEETINGS OF PARTNERS MAY BE CONDUCTED IN
THE SAME MANNER AS MEETINGS OF THE SHAREHOLDERS OF THE COMPANY AND MAY BE HELD
AT THE SAME TIME, AND AS PART OF, MEETINGS OF THE SHAREHOLDERS OF THE COMPANY.

 


ARTICLE 15.


 


GENERAL PROVISIONS


 

Section 15.1.          Addresses and Notice

 

Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person or when sent by first class United
States mail or by other means of written communication to such Partner or
Assignee at the address set forth in Exhibit A or such other address of which
such Partner shall notify the General Partner in writing.

 

Section 15.2.          Titles and Captions

 

All article or section titles or captions in this Agreement are for convenience
only.  They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof.  Except
as specifically provided otherwise, references to “Articles” and “Sections” are
to Articles and Sections of this Agreement.

 

Section 15.3.          Pronouns and Plurals

 

Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.

 

58

--------------------------------------------------------------------------------


 

Section 15.4.          Further Action

 

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

Section 15.5.          Binding Effect

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

Section 15.6.          Creditors

 

Other than as expressly set forth herein with respect to the Indemnitees, none
of the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.

 

Section 15.7.          Waiver

 

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute a waiver of any such
breach or any other covenant, duty, agreement or condition.

 

Section 15.8.          Counterparts

 

This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all such parties are not signatories to the original or the same
counterpart.  Each party shall become bound by this Agreement immediately upon
affixing his or its signature hereto.

 

Section 15.9.          Applicable Law

 

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflict of laws.

 

Section 15.10.        Invalidity of Provisions

 

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

 

Section 15.11.        Entire Agreement

 

This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes the Prior
Agreement and any other prior written or oral understandings or agreements among
them with respect thereto.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

GENERAL PARTNER:

 

 

 

PennyMac GP OP, Inc.

 

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Executive Vice President and Secretary

 

 

 

 

 

 

 

LIMITED PARTNER:

 

 

 

PennyMac Mortgage Investment Trust

 

 

 

 

 

 

 

By:

/s/ Jeff Grogin

 

 

Name: Jeff Grogin

 

 

Title: Chief Legal Officer and Secretary

 

[SIGNATURE PAGE TO AMENDED AND RESTATED LIMITED

PARTNERSHIP AGREEMENT OF PENNYMAC OPERATING PARTNERSHIP, L.P.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTNERS’ CONTRIBUTIONS AND PARTNERSHIP INTERESTS

 

Name and Address
of Partner

 

Cash
Contribution

 

Agreed Value of
Contributed Property

 

Total
Contribution

 

Partnership
Units

 

Percentage
Interest

 

 

 

 

 

 

 

 

 

 

 

 

 

General Partner:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PennyMac GP OP, Inc.
27001 Agoura Road, Third Floor
Calabasas, California 91301

 

 

 

 

 

 

 

 

 

1% general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust
27001 Agoura Road, Third Floor
Calabasas, California 91301

 

$

334,706,340

*

N/A

 

$

334,706,340

*

16,735,317

+

99% limited partner

 

 

--------------------------------------------------------------------------------

* Constitutes gross proceeds from REIT Share Offerings in accordance with
Section 4.3 hereof.

 

+ Subject to change as a result of subsequent contributions by the Company.

 

61

--------------------------------------------------------------------------------

 

EXHIBIT B

 

CAPITAL ACCOUNT MAINTENANCE

 

1.                                       Capital Accounts of the Partners

 

A.                                   THE PARTNERSHIP SHALL MAINTAIN FOR EACH
PARTNER A SEPARATE CAPITAL ACCOUNT IN ACCORDANCE WITH THE RULES OF REGULATIONS
SECTION 1.704-L(B)(2)(IV).  SUCH CAPITAL ACCOUNT SHALL BE INCREASED BY (I) THE
AMOUNT OF ALL CAPITAL CONTRIBUTIONS AND ANY OTHER DEEMED CONTRIBUTIONS MADE BY
SUCH PARTNER TO THE PARTNERSHIP PURSUANT TO THE AGREEMENT; AND (II) ALL ITEMS OF
PARTNERSHIP INCOME AND GAIN (INCLUDING INCOME AND GAIN EXEMPT FROM TAX) COMPUTED
IN ACCORDANCE WITH SECTION 1.B HEREOF AND ALLOCATED TO SUCH PARTNER PURSUANT TO
SECTION 6.1.A OF THE AGREEMENT AND EXHIBIT C HEREOF, AND DECREASED BY (X) THE
AMOUNT OF CASH OR AGREED VALUE OF ALL ACTUAL AND DEEMED DISTRIBUTIONS OF CASH OR
PROPERTY MADE TO SUCH PARTNER PURSUANT TO THE AGREEMENT, AND (Y) ALL ITEMS OF
PARTNERSHIP DEDUCTION AND LOSS COMPUTED IN ACCORDANCE WITH SECTION 1.B HEREOF
AND ALLOCATED TO SUCH PARTNER PURSUANT TO SECTION 6.1.B OF THE AGREEMENT AND
EXHIBIT C HEREOF.

 

B.                                     FOR PURPOSES OF COMPUTING THE AMOUNT OF
ANY ITEM OF INCOME, GAIN, DEDUCTION OR LOSS (“NET INCOME” OR “NET LOSS”) TO BE
REFLECTED IN THE PARTNERS’ CAPITAL ACCOUNTS, UNLESS OTHERWISE SPECIFIED IN THE
AGREEMENT, THE DETERMINATION, RECOGNITION AND CLASSIFICATION OF ANY SUCH ITEM
SHALL BE THE SAME AS ITS DETERMINATION, RECOGNITION AND CLASSIFICATION FOR
FEDERAL INCOME TAX PURPOSES DETERMINED IN ACCORDANCE WITH SECTION 703(A) OF THE
CODE (FOR THIS PURPOSE ALL ITEMS OF INCOME, GAIN, LOSS OR DEDUCTION REQUIRED TO
BE STATED SEPARATELY PURSUANT TO SECTION 703(A)(1) OF THE CODE SHALL BE INCLUDED
IN TAXABLE INCOME OR LOSS), WITH THE FOLLOWING ADJUSTMENTS:

 

(1)                                  Except as otherwise provided in Regulations
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership; provided, that the amounts of any
adjustments to the adjusted bases of the assets of the Partnership made pursuant
to Section 734 of the Code as a result of the distribution of property by the
Partnership to a Partner (to the extent that such adjustments have not
previously been reflected in the Partners’ Capital Accounts) shall be reflected
in the Capital Accounts of the Partners in the manner and subject to the
limitations prescribed in Regulations Section 1.704-1(b)(2)(iv)(m)(4).

 

(2)                                  The computation of all items of income,
gain, and deduction shall be made without regard to the fact that items
described in Sections 705(a)(1)(B) or 705(a)(2)(B) of the Code are not
includable in gross income or are neither currently deductible nor capitalized
for federal income tax purposes.

 

(3)                                  Any income, gain or loss attributable to
the taxable disposition of any Partnership property shall be determined as if
the adjusted basis of such property as of such date of disposition were equal in
amount to the Partnership’s Carrying Value with respect to such property as of
such date.

 

62

--------------------------------------------------------------------------------


 

(4)                                  In lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such fiscal
year.

 

(5)                                  In the event the Carrying Value of any
Partnership Asset is adjusted pursuant to Section 1.D hereof, the amount of any
such adjustment shall be taken into account as gain or loss from the disposition
of such asset.

 

(6)                                  Notwithstanding any other provision of this
Section 1.B, any items that are specially allocated pursuant to Exhibit C or
Section 6.1.C. of the Agreement shall not be taken into account for purposes of
computing Net Income or Net Loss.

 

The amounts of the items of Partnership income, gain, loss or deduction
available to be specially allocated pursuant to Exhibit C or Section 6.1.C. of
the Agreement shall be determined by applying rules analogous to those set forth
in Sections 1.B(1) through 1.B(5) above.

 

C.                                     GENERALLY, A TRANSFEREE (INCLUDING AN
ASSIGNEE) OF A PARTNERSHIP UNIT SHALL SUCCEED TO A PRO RATA PORTION OF THE
CAPITAL ACCOUNT OF THE TRANSFEROR.

 

D.                                    (1)                                 
CONSISTENT WITH THE PROVISIONS OF REGULATIONS SECTION 1.704-1(B)(2)(IV)(F), AND
AS PROVIDED IN SECTION 1.D(2), THE CARRYING VALUE OF ALL PARTNERSHIP ASSETS
SHALL BE ADJUSTED UPWARD OR DOWNWARD TO REFLECT ANY UNREALIZED GAIN OR
UNREALIZED LOSS ATTRIBUTABLE TO SUCH PARTNERSHIP PROPERTY, AS OF THE TIMES OF
THE ADJUSTMENTS PROVIDED IN SECTION 1.D(2) HEREOF, AS IF SUCH UNREALIZED GAIN OR
UNREALIZED LOSS HAD BEEN RECOGNIZED ON AN ACTUAL SALE OF EACH SUCH PROPERTY AND
ALLOCATED PURSUANT TO SECTION 6.1 OF THE AGREEMENT.

 

(2)                                  Such adjustments shall be made as of the
following times: (a) immediately prior to the acquisition of an additional
interest in the Partnership by any new or existing Partner in exchange for more
than a de minimis Capital Contribution; (b) immediately prior to the
distribution by the Partnership to a Partner of more than a de minimis amount of
property as consideration for an interest in the Partnership; (c) in connection
with the grant of an interest (including LTIP Units) in the Partnership (other
than a de minimis interest), as consideration for the provision of services to
or for the benefit of the Partnership by an existing Partner acting in a partner
capacity or by a new partner acting in a partner capacity or in anticipation of
being a partner; and (d) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided,
however, that adjustments pursuant to clauses (a), (b) and (c) above shall be
made only if the General Partner determines that such adjustments are necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership.

 

(3)                                  In accordance with Regulations
Section 1.704-1(b)(2)(iv)(e), the Carrying Value of Partnership assets
distributed in kind shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the time any such asset is distributed.

 

63

--------------------------------------------------------------------------------


 

(4)                                  The Carrying Value of Partnership assets
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Code Section 734(b) or Code Section 743(b), but
only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) and
Section 1.B(1) hereof or Section 1.F. of Exhibit C; provided, however, that
Carrying Values shall not be adjusted pursuant to this Section 1.D(4) to the
extent that an adjustment pursuant to Section 1.D(2) is required in connection
with a transaction that would otherwise result in an adjustment pursuant to this
Section 1.D(4).

 

(5)                                  In determining Unrealized Gain or
Unrealized Loss for purposes of this Exhibit B, the aggregate cash amount and
fair market value of all Partnership assets (including cash or cash equivalents)
shall be determined by the General Partner using such reasonable method of
valuation as it may adopt, or in the case of a liquidating distribution pursuant
to Article 13 of the Agreement, shall be determined and allocated by the
Liquidator using such reasonable method of valuation as it may adopt.  The
General Partner, or the Liquidator, as the case may be, shall allocate such
aggregate value among the assets of the Partnership (in such manner as it
determines in its sole and absolute discretion to arrive at a fair market value
for individual properties).

 

If the Carrying Value of an asset has been determined or adjusted pursuant to
Section 1.B(2) or Section 1.B(4), such Carrying Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Net Income and Net Loss.

 

E.                                      THE PROVISIONS OF THE AGREEMENT
(INCLUDING THIS EXHIBIT B AND OTHER EXHIBITS TO THE AGREEMENT) RELATING TO THE
MAINTENANCE OF CAPITAL ACCOUNTS ARE INTENDED TO COMPLY WITH REGULATIONS
SECTION 1.704-L(B), AND SHALL BE INTERPRETED AND APPLIED IN A MANNER CONSISTENT
WITH SUCH REGULATIONS.  IN THE EVENT THE GENERAL PARTNER SHALL DETERMINE THAT IT
IS PRUDENT TO MODIFY (I) THE MANNER IN WHICH THE CAPITAL ACCOUNTS, OR ANY DEBITS
OR CREDITS THERETO (INCLUDING, WITHOUT LIMITATION, DEBITS OR CREDITS RELATING TO
LIABILITIES WHICH ARE SECURED BY CONTRIBUTED OR DISTRIBUTED PROPERTY OR WHICH
ARE ASSUMED BY THE PARTNERSHIP, THE GENERAL PARTNER, OR THE LIMITED PARTNERS)
ARE COMPUTED; OR (II) THE MANNER IN WHICH ITEMS ARE ALLOCATED AMONG THE PARTNERS
FOR FEDERAL INCOME TAX PURPOSES, IN ORDER TO COMPLY WITH SUCH REGULATIONS OR TO
COMPLY WITH SECTION 704(C) OF THE CODE, THE GENERAL PARTNER MAY MAKE SUCH
MODIFICATION WITHOUT REGARD TO ARTICLE 14 OF THE AGREEMENT; PROVIDED, THAT IT IS
NOT LIKELY TO HAVE A MATERIAL EFFECT ON THE AMOUNTS DISTRIBUTABLE TO ANY PERSON
PURSUANT TO ARTICLE 13 OF THE AGREEMENT UPON THE DISSOLUTION OF THE
PARTNERSHIP.  THE GENERAL PARTNER ALSO SHALL (I) MAKE ANY ADJUSTMENTS THAT ARE
NECESSARY OR APPROPRIATE TO MAINTAIN EQUALITY BETWEEN THE CAPITAL ACCOUNTS OF
THE PARTNERS AND THE AMOUNT OF PARTNERSHIP CAPITAL REFLECTED ON THE
PARTNERSHIP’S BALANCE SHEET, AS COMPUTED FOR BOOK PURPOSES, IN ACCORDANCE WITH
REGULATIONS SECTION 1.704-1(B)(2)(IV)(Q); AND (II) MAKE ANY APPROPRIATE
MODIFICATIONS IN THE EVENT UNANTICIPATED EVENTS MIGHT OTHERWISE CAUSE THE
AGREEMENT NOT TO COMPLY WITH REGULATIONS SECTION 1.704-1(B).  IN ADDITION, THE
GENERAL PARTNER MAY ADOPT AND EMPLOY SUCH METHODS AND PROCEDURES FOR (I) THE
MAINTENANCE OF BOOK AND TAX CAPITAL ACCOUNTS; (II) THE DETERMINATION AND
ALLOCATION OF ADJUSTMENTS UNDER SECTIONS 704(C), 734 AND 743 OF THE CODE;
(III) THE DETERMINATION OF NET INCOME, NET LOSS, TAXABLE INCOME, TAXABLE LOSS
AND ITEMS THEREOF UNDER THE AGREEMENT AND PURSUANT TO THE CODE; (IV) THE
ADOPTION OF REASONABLE CONVENTIONS AND METHODS FOR THE VALUATION OF ASSETS AND
THE DETERMINATION OF TAX BASIS; (V) THE ALLOCATION OF ASSET VALUE AND TAX

 

64

--------------------------------------------------------------------------------


 

BASIS; AND (VI) CONVENTIONS FOR THE DETERMINATION OF COST RECOVERY, DEPRECIATION
AND AMORTIZATION DEDUCTIONS, AS IT DETERMINES IN ITS SOLE DISCRETION ARE
NECESSARY OR APPROPRIATE TO EXECUTE THE PROVISIONS OF THE AGREEMENT, TO COMPLY
WITH FEDERAL AND STATE TAX LAWS, AND ARE IN THE BEST INTEREST OF THE PARTNERS.

 

2.                                       No Interest

 

No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.

 

3.                                       No Withdrawal

 

No Partner shall be entitled to withdraw any part of his or its Capital
Contribution or his or its Capital Account or to receive any distribution from
the Partnership, except as provided in Articles 4, 5, 7 and 13 of the Agreement.

 

65

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SPECIAL ALLOCATION RULES

 

1.                                       Special Allocation Rules

 

Notwithstanding any other provision of the Agreement or this Exhibit C, the
following special allocations shall be made in the following order:

 

A.                                   MINIMUM GAIN CHARGEBACK.  NOTWITHSTANDING
THE PROVISIONS OF SECTION 6.1 OF THE AGREEMENT OR ANY OTHER PROVISIONS OF THIS
EXHIBIT C, IF THERE IS A NET DECREASE IN PARTNERSHIP MINIMUM GAIN DURING ANY
PARTNERSHIP TAXABLE YEAR, THEN, SUBJECT TO THE EXCEPTIONS SET FORTH IN
REGULATIONS SECTIONS 1.704-2(F)(2)-(5), EACH PARTNER SHALL BE SPECIALLY
ALLOCATED ITEMS OF PARTNERSHIP INCOME AND GAIN FOR SUCH YEAR (AND, IF NECESSARY,
SUBSEQUENT YEARS) IN AN AMOUNT EQUAL TO SUCH PARTNER’S SHARE OF THE NET DECREASE
IN PARTNERSHIP MINIMUM GAIN, AS DETERMINED UNDER REGULATIONS
SECTION 1.704-2(G).  ALLOCATIONS PURSUANT TO THE PREVIOUS SENTENCE SHALL BE MADE
IN PROPORTION TO THE RESPECTIVE AMOUNTS REQUIRED TO BE ALLOCATED TO EACH PARTNER
PURSUANT THERETO.  THE ITEMS TO BE SO ALLOCATED SHALL BE DETERMINED IN
ACCORDANCE WITH REGULATIONS SECTION 1.704-2(F)(6).  THIS SECTION 1.A IS INTENDED
TO COMPLY WITH THE MINIMUM GAIN CHARGEBACK REQUIREMENTS IN REGULATIONS
SECTION 1.704-2(F) AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.  SOLELY FOR
PURPOSES OF THIS SECTION 1.A, EACH PARTNER’S ADJUSTED CAPITAL ACCOUNT DEFICIT
SHALL BE DETERMINED PRIOR TO ANY OTHER ALLOCATIONS PURSUANT TO SECTION 6.1 OF
THE AGREEMENT OF PARTNER MINIMUM GAIN DURING SUCH PARTNERSHIP TAXABLE YEAR.

 

B.                                     PARTNER MINIMUM GAIN CHARGEBACK. 
NOTWITHSTANDING ANY OTHER PROVISION OF SECTION 6.1 OF THE AGREEMENT OR ANY OTHER
PROVISIONS OF THIS EXHIBIT C (EXCEPT SECTION 1.A HEREOF), IF THERE IS A NET
DECREASE IN PARTNER MINIMUM GAIN ATTRIBUTABLE TO A PARTNER NONRECOURSE DEBT
DURING ANY PARTNERSHIP TAXABLE YEAR, THEN, SUBJECT TO THE EXCEPTIONS REFERRED TO
IN REGULATIONS SECTION 1.704-2(I)(4), EACH PARTNER WHO HAS A SHARE OF THE
PARTNER MINIMUM GAIN ATTRIBUTABLE TO SUCH PARTNER NONRECOURSE DEBT, DETERMINED
IN ACCORDANCE WITH REGULATIONS SECTION 1.704-2(I)(5), SHALL BE SPECIALLY
ALLOCATED ITEMS OF PARTNERSHIP INCOME AND GAIN FOR SUCH YEAR (AND, IF NECESSARY,
SUBSEQUENT YEARS) IN AN AMOUNT EQUAL TO SUCH PARTNER’S SHARE OF THE NET DECREASE
IN PARTNER MINIMUM GAIN ATTRIBUTABLE TO SUCH PARTNER NONRECOURSE DEBT,
DETERMINED IN ACCORDANCE WITH REGULATIONS SECTION 1.704-2(I)(5).  ALLOCATIONS
PURSUANT TO THE PREVIOUS SENTENCE SHALL BE MADE IN PROPORTION TO THE RESPECTIVE
AMOUNTS REQUIRED TO BE ALLOCATED TO EACH PARTNER PURSUANT THERETO.  THE ITEMS TO
BE SO ALLOCATED SHALL BE DETERMINED IN ACCORDANCE WITH REGULATIONS
SECTION 1.704-2(I)(4).  THIS SECTION 1.B IS INTENDED TO COMPLY WITH THE MINIMUM
GAIN CHARGEBACK REQUIREMENT IN SUCH SECTION OF THE REGULATIONS AND SHALL BE
INTERPRETED CONSISTENTLY THEREWITH.  SOLELY FOR PURPOSES OF THIS SECTION 1.B,
EACH PARTNER’S ADJUSTED CAPITAL ACCOUNT DEFICIT SHALL BE DETERMINED PRIOR TO ANY
OTHER ALLOCATIONS PURSUANT TO SECTION 6.1 OF THE AGREEMENT OR THIS EXHIBIT WITH
RESPECT TO SUCH PARTNERSHIP TAXABLE YEAR, OTHER THAN ALLOCATIONS PURSUANT TO
SECTION 1.A HEREOF.

 

C.                                     QUALIFIED INCOME OFFSET.  IN THE EVENT
ANY PARTNER UNEXPECTEDLY RECEIVES ANY ADJUSTMENTS, ALLOCATIONS OR DISTRIBUTIONS
DESCRIBED IN REGULATIONS SECTIONS 1.704-1(B)(2)(II)(D)(4),
1.704-1(B)(2)(II)(D)(5), OR 1.704-1(B)(2)(II)(D)(6), AND AFTER GIVING EFFECT TO
THE ALLOCATIONS REQUIRED UNDER SECTIONS 1.A AND 1.B HEREOF SUCH PARTNER HAS AN
ADJUSTED CAPITAL ACCOUNT DEFICIT,

 

66

--------------------------------------------------------------------------------


 

ITEMS OF PARTNERSHIP INCOME AND GAIN (CONSISTING OF A PRO RATA PORTION OF EACH
ITEM OF PARTNERSHIP INCOME, INCLUDING GROSS INCOME AND GAIN FOR THE PARTNERSHIP
TAXABLE YEAR) SHALL BE SPECIALLY ALLOCATED TO SUCH PARTNER IN AN AMOUNT AND
MANNER SUFFICIENT TO ELIMINATE, TO THE EXTENT REQUIRED BY THE REGULATIONS, ITS
ADJUSTED CAPITAL ACCOUNT DEFICIT CREATED BY SUCH ADJUSTMENTS, ALLOCATIONS OR
DISTRIBUTIONS AS QUICKLY AS POSSIBLE.  THIS SECTION 1.C IS INTENDED TO
CONSTITUTE A QUALIFIED INCOME OFFSET UNDER REGULATIONS
SECTION 1.704-1(B)(2)(II)(D) AND SHALL BE INTERPRETED CONSISTENTLY THEREWITH.

 

D.                                    NONRECOURSE DEDUCTIONS.  NONRECOURSE
DEDUCTIONS FOR ANY PARTNERSHIP TAXABLE YEAR SHALL BE ALLOCATED TO THE PARTNERS
IN ACCORDANCE WITH THEIR RESPECTIVE PERCENTAGE INTERESTS.  IF THE GENERAL
PARTNER DETERMINES IN ITS GOOD FAITH DISCRETION THAT THE PARTNERSHIP’S
NONRECOURSE DEDUCTIONS MUST BE ALLOCATED IN A DIFFERENT RATIO TO SATISFY THE
SAFE HARBOR REQUIREMENTS OF THE REGULATIONS PROMULGATED UNDER SECTION 704(B) OF
THE CODE, THE GENERAL PARTNER IS AUTHORIZED, UPON NOTICE TO THE LIMITED
PARTNERS, TO REVISE THE PRESCRIBED RATIO TO THE NUMERICALLY CLOSEST RATIO FOR
SUCH PARTNERSHIP TAXABLE YEAR WHICH WOULD SATISFY SUCH REQUIREMENTS.

 

E.                                      PARTNER NONRECOURSE DEDUCTIONS.  ANY
PARTNER NONRECOURSE DEDUCTIONS FOR ANY PARTNERSHIP TAXABLE YEAR SHALL BE
SPECIALLY ALLOCATED TO THE PARTNER WHO BEARS THE ECONOMIC RISK OF LOSS WITH
RESPECT TO THE PARTNER NONRECOURSE DEBT TO WHICH SUCH PARTNER NONRECOURSE
DEDUCTIONS ARE ATTRIBUTABLE IN ACCORDANCE WITH REGULATIONS SECTION 1.704-2(I).

 

F.                                      CODE SECTION 754 ADJUSTMENTS.  TO THE
EXTENT AN ADJUSTMENT TO THE ADJUSTED TAX BASIS OF ANY PARTNERSHIP ASSET PURSUANT
TO SECTION 734(B) OR 743(B) OF THE CODE IS REQUIRED, PURSUANT TO REGULATIONS
SECTION 1.704-1(B)(2)(IV)(M), TO BE TAKEN INTO ACCOUNT IN DETERMINING CAPITAL
ACCOUNTS, THE AMOUNT OF SUCH ADJUSTMENT TO THE CAPITAL ACCOUNTS SHALL BE TREATED
AS AN ITEM OF GAIN (IF THE ADJUSTMENT INCREASES THE BASIS OF THE ASSET) OR LOSS
(IF THE ADJUSTMENT DECREASES SUCH BASIS), AND SUCH ITEM OF GAIN OR LOSS SHALL BE
SPECIALLY ALLOCATED TO THE PARTNERS IN A MANNER CONSISTENT WITH THE MANNER IN
WHICH THEIR CAPITAL ACCOUNTS ARE REQUIRED TO BE ADJUSTED PURSUANT TO SUCH
SECTION OF THE REGULATIONS.

 

G.                                     CURATIVE ALLOCATIONS.  THE ALLOCATIONS
SET FORTH IN SECTION 1.A THROUGH 1.F OF THIS EXHIBIT C (THE “REGULATORY
ALLOCATIONS”) ARE INTENDED TO COMPLY WITH CERTAIN REQUIREMENTS OF THE
REGULATIONS UNDER SECTION 704(B) OF THE CODE.  THE REGULATORY ALLOCATIONS MAY
NOT BE CONSISTENT WITH THE MANNER IN WHICH THE PARTNERS INTEND TO DIVIDE
PARTNERSHIP DISTRIBUTIONS.  ACCORDINGLY, THE GENERAL PARTNER IS HEREBY
AUTHORIZED TO DIVIDE OTHER ALLOCATIONS OF INCOME, GAIN, DEDUCTION AND LOSS AMONG
THE PARTNERS SO AS TO PREVENT THE REGULATORY ALLOCATIONS FROM DISTORTING THE
MANNER IN WHICH PARTNERSHIP DISTRIBUTIONS WILL BE DIVIDED AMONG THE PARTNERS. 
IN GENERAL, THE PARTNERS ANTICIPATE THAT, IF NECESSARY, THIS WILL BE
ACCOMPLISHED BY SPECIALLY ALLOCATING OTHER ITEMS OF INCOME, GAIN, LOSS AND
DEDUCTION AMONG THE PARTNERS SO THAT THE NET AMOUNT OF THE REGULATORY
ALLOCATIONS AND SUCH SPECIAL ALLOCATIONS TO EACH PERSON IS ZERO.  HOWEVER, THE
GENERAL PARTNER WILL HAVE DISCRETION TO ACCOMPLISH THIS RESULT IN ANY REASONABLE
MANNER; PROVIDED, HOWEVER, THAT NO ALLOCATION PURSUANT TO THIS SECTION 1.G SHALL
CAUSE THE PARTNERSHIP TO FAIL TO COMPLY WITH THE REQUIREMENTS OF REGULATIONS
SECTIONS 1.704-1(B)(2)(II)(D), -2(E) OR -2(I).

 

67

--------------------------------------------------------------------------------


 

2.                                       Allocations for Tax Purposes

 

A.                                   EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 2, FOR FEDERAL INCOME TAX PURPOSES, EACH ITEM OF INCOME, GAIN, LOSS AND
DEDUCTION SHALL BE ALLOCATED AMONG THE PARTNERS IN THE SAME MANNER AS ITS
CORRELATIVE ITEM OF “BOOK” INCOME, GAIN, LOSS OR DEDUCTION IS ALLOCATED PURSUANT
TO SECTION 6.1 OF THE AGREEMENT AND SECTION 1 OF THIS EXHIBIT C.

 

B.                                     IN AN ATTEMPT TO ELIMINATE BOOK-TAX
DISPARITIES ATTRIBUTABLE TO A CONTRIBUTED PROPERTY OR ADJUSTED PROPERTY, ITEMS
OF INCOME, GAIN, LOSS, AND DEDUCTION SHALL BE ALLOCATED FOR FEDERAL INCOME TAX
PURPOSES AMONG THE PARTNERS AS FOLLOWS:

 

 

(1)

(a)

In the case of a Contributed Property, such items attributable thereto shall be
allocated among the Partners, consistent with the principles of
Section 704(c) of the Code and the Regulations thereunder, and with the
procedures and methods described in Section 10.2 of the Agreement, to take into
account the variation between the 704(c) Value of such property and its adjusted
basis at the time of contribution; and

 

 

 

 

 

 

(b)

any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to Section 6.1 of
the Agreement and Section 1 of this Exhibit C.

 

 

 

 

 

(2)

(a)

In the case of an Adjusted Property, such items shall

 

 

 

 

 

 

 

(1)         first, be allocated among the Partners in a manner consistent with
the principles of Section 704(c) of the Code and the Regulations thereunder to
take into account the Unrealized Gain or Unrealized Loss attributable to such
property and the allocations thereof pursuant to Exhibit B; and

 

 

 

 

 

 

 

(2)         second, in the event such property was originally a Contributed
Property, be allocated among the Partners in a manner consistent with
Section 2.B(1) of this Exhibit C; and

 

 

 

 

 

 

(b)

any item of Residual Gain or Residual Loss attributable to an Adjusted Property
shall be allocated among the Partners in the same manner as its correlative item
of “book” gain or loss is allocated pursuant to Section 6.1 of the Agreement and
Section 1 of this Exhibit C.

 

C.                                     TO THE EXTENT THAT THE TREASURY
REGULATIONS PROMULGATED PURSUANT TO SECTION 704(C) OF THE CODE PERMIT THE
PARTNERSHIP TO UTILIZE ALTERNATIVE METHODS TO ELIMINATE THE DISPARITIES BETWEEN
THE CARRYING VALUE OF PROPERTY AND ITS ADJUSTED BASIS, THE GENERAL PARTNER

 

68

--------------------------------------------------------------------------------


 

SHALL HAVE THE AUTHORITY TO ELECT THE METHOD TO BE USED BY THE PARTNERSHIP AND
SUCH ELECTION SHALL BE BINDING ON ALL PARTNERS.

 

3.                                       No Withdrawal

 

No Partner shall be entitled to withdraw any part of its Capital Contribution or
its Capital Account or to receive any distribution from the Partnership, except
as provided in Articles 4, 5, 8 and 13 of the Agreement.

 

69

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTICE OF REDEMPTION

 

The undersigned Limited Partner hereby irrevocably requests PennyMac Operating
Partnership, L.P., a Delaware limited partnership (the “Partnership”), to redeem
                             Partnership Units in the Partnership in accordance
with the terms of the Amended and Restated Limited Partnership Agreement of the
Partnership and the Redemption Right referred to therein; and the undersigned
Limited Partner irrevocably (i) surrenders such Partnership Units and all right,
title and interest therein; and (ii) directs that the Cash Amount or REIT Shares
Amount (as determined by the Company) deliverable upon exercise of the
Redemption Right be delivered to the address specified below, and if REIT Shares
are to be delivered, such REIT Shares be registered or placed in the name(s) and
at the address(es) specified below.  The undersigned hereby represents,
warrants, and certifies that the undersigned (a) has marketable and unencumbered
title to such Limited Partnership Units, free and clear of the rights or
interests of any other person or entity; (b) has the full right, power, and
authority to request such redemption and surrender such Partnership Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, having the right to consent or approve such redemption and
surrender of Units.  The undersigned Limited Partner further agrees that, in the
event that any state or local property tax is payable as a result of the
transfer of its Partnership Units to the Partnership or the Company, the
undersigned Limited Partner shall assume and pay such transfer tax.

 

Dated:

 

 

 

 

 

 

Name of Limited Partner:

 

 

 

 

Please Print

 

 

 

 

 

 

 

 

(Signature of Limited Partner)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City) (State) (Zip Code)

 

 

 

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

 

 

If REIT Shares are to be issued, issue to:

 

 

 

Name:

 

 

 

 

Please insert social security or identifying number:

 

 

70

--------------------------------------------------------------------------------

 

EXHIBIT E

 

CONSTRUCTIVE OWNERSHIP DEFINITION

 

The term “Constructively Owns” means ownership determined through the
application of the constructive ownership rules of Section 318 of the Code, as
modified by Section 856(d)(5) of the Code. Generally, as of the date first set
forth above, these rules provide the following:

 

a.  an individual is considered as owning the Ownership Interest that is owned,
actually or constructively, by or for his spouse, his children, his
grandchildren, and his parents;

 

b.  an Ownership Interest that is owned, actually or constructively, by or for a
partnership, limited liability company or estate is considered as owned
proportionately by its partners or beneficiaries;

 

c.  an Ownership Interest that is owned, actually or constructively, by or for a
trust is considered as owned by its beneficiaries in proportion to the actuarial
interest of such beneficiaries (provided, however, that in the case of a
“grantor trust” the Ownership Interest will be considered as owned by the
grantors);

 

d.  if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such person shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such corporation in that proportion which the value of
the stock which such person so owns bears to the value of all the stock in such
corporation;

 

e.  an Ownership Interest that is owned, actually or constructively, by or for a
partner or member which actually or constructively owns a 25% or greater capital
interest or profits interest in a partnership or limited liability company, or
by or to or for a beneficiary of an estate or trust shall be considered as owned
by the partnership, limited liability company, estate, or trust (or, in the case
of a grantor trust, the grantors);

 

f.  if ten (10) percent or more in value of the stock in a corporation is owned,
actually or constructively, by or for any person, such corporation shall be
considered as owning the Ownership Interest that is owned, actually or
constructively, by or for such person;

 

g.  if any person has an option to acquire an Ownership Interest (including an
option to acquire an option or any one of a series of such options), such
Ownership Interest shall be considered as owned by such person;

 

h.  an Ownership Interest that is constructively owned by a person by reason of
the application of the rules described in paragraphs (a) through (g) above
shall, for purposes of applying paragraphs (a) through (g), be considered as
actually owned by such person; provided, however, that (i) an Ownership Interest
constructively owned by an individual by reason of paragraph (a) shall not be
considered as owned by him for purposes of again applying paragraph (a) in order
to make another person the constructive owner of such Ownership Interest,
(ii) an Ownership Interest constructively owned by a partnership, estate, trust,
or corporation by reason of the application of paragraphs (e) or (f) shall not
be considered as owned by it for purposes of

 

71

--------------------------------------------------------------------------------


 

applying paragraphs (b), (c), or (d) in order to make another person the
constructive owner of such Ownership Interest, (iii) if an Ownership Interest
may be considered as owned by an individual under paragraph (a) or (g), it shall
be considered as owned by him under paragraph (g), and (iv) for purposes of the
above described rules, an S corporation shall be treated as a partnership and
any shareholder of the S corporation shall be treated as a partner of such
partnership except that this rule shall not apply for purposes of determining
whether stock in the S corporation is constructively owned by any person.

 

i.  For purposes of the above summary of the constructive ownership rules, the
term “Ownership Interest” means the ownership of stock with respect to a
corporation and, with respect to any other type of entity, the ownership of an
interest in either its assets or net profits.

 

72

--------------------------------------------------------------------------------


 

EXHIBIT F

 

NOTICE OF CONVERSION

 

The undersigned LTIP Unitholder hereby irrevocably (i) elects to convert the
number of LTIP Units in PennyMac Operating Partnership, L.P. (the “Partnership”)
set forth below into Partnership Units in accordance with the terms of the
Amended and Restated Limited Partnership Agreement of the Partnership, as it may
be amended, supplemented or restated from time to time; and (ii) directs that
any cash in lieu of Partnership Units that may be deliverable upon such
conversion be delivered to the address specified below.  The undersigned hereby
represents, warrants, and certifies that the undersigned (a) has title to such
LTIP Units, free and clear of the rights or interests of any other person or
entity other than the Partnership; (b) has the full right, power, and authority
to cause the conversion of such LTIP Units as provided herein; and (c) has
obtained the consent or approval of all persons or entities, if any, having the
right to consent or approve such conversion.

 

 

Name of LTIP Unitholder:

 

 

 

(Please Print: Exact Name as Registered with Partnership)

 

 

 

 

 

Number of LTIP Units to be Converted:

 

 

 

 

 

 

 

 

Date of this Notice:

 

 

 

 

 

 

(Signature of Limited Partner: Sign Exact Name as Registered with Partnership)

 

 

 

 

 

(Street Address) ---------------------------- (City) (State) (Zip Code)

 

 

 

 

 

 

 

Signature Guaranteed by:

 

 

 

73

--------------------------------------------------------------------------------


 

EXHIBIT G

 

NOTICE OF FORCED CONVERSION

 

PennyMac Operating Partnership, L.P. (the “Partnership”) hereby irrevocably
elects to cause the number of LTIP Units held by the LTIP Unitholder set forth
below to be converted into Partnership Units in accordance with the terms of the
Amended and Restated Limited Partnership Agreement of the Partnership, as it may
be amended, supplemented and restated from time to time.

 

 

Name of LTIP Unitholder:

 

 

 

(Please Print: Exact Name as Registered with Partnership)

 

 

 

 

 

 

 

Number of LTIP Units to be Converted:

 

 

 

 

 

 

 

 

Date of this Notice:

 

 

 

74

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SCHEDULE OF PARTNERS’ OWNERSHIP
WITH RESPECT TO TENANTS

 

NONE

 

75

--------------------------------------------------------------------------------
